Deal CUSIP Number: 01449LAC4



--------------------------------------------------------------------------------



SECOND AMENDED AND RESTATED CREDIT AGREEMENT
dated as of September 15, 2017
among
ALEXANDER & BALDWIN, LLC,
GRACE PACIFIC LLC, and
The Other Borrowers Party Hereto,
as the Borrowers,
BANK OF AMERICA, N.A.,
as Agent, Swing Line Lender and L/C Issuer,
and


The Other Lenders Party Hereto




FIRST HAWAIIAN BANK,
as Syndication Agent and L/C Issuer




AMERICAN AGCREDIT, PCA,
U.S. BANK NATIONAL ASSOCIATION
and
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Co-Documentation Agents








MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
and
FIRST HAWAIIAN BANK,
as Joint Lead Arrangers and Co-Bookrunners





--------------------------------------------------------------------------------








--------------------------------------------------------------------------------






TABLE OF CONTENTS
Section    Page
ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS1
1.01Defined Terms.    1
1.02Other Interpretive Provisions.    28
1.03Accounting Terms.    29
1.04Rounding.    30
1.05Times of Day.    30
1.06Letter of Credit Amounts.    30
ARTICLE II. THE COMMITMENTS AND CREDIT EXTENSIONS30
2.01Committed Loans.    30
2.02Borrowings, Conversions and Continuations of Committed Loans.    30
2.03Letters of Credit.    32
2.04Swing Line Loans.    42
2.05Prepayments.    44
2.06Termination or Reduction of Commitments.    45
2.07Repayment of Loans.    46
2.08Interest.    46
2.09Fees.    47
2.10Computation of Interest and Fees; Retroactive Adjustment of Applicable
Rate.    47
2.11Evidence of Debt.    48
2.12Payments Generally; Agent’s Clawback.    48
2.13Sharing of Payments by Lenders.    50
2.14Increase in Commitments.    50
2.15Cash Collateral.    51
2.16Defaulting Lenders.    53
2.17Joint and Several Obligations.    55
ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY55
3.01Taxes.    55
3.02Illegality.    60
3.03Inability to Determine Rates.    60
3.04Increased Costs.    61
3.05Compensation for Losses.    62
3.06Mitigation Obligations; Replacement of Lenders.    63
3.07Survival.    63
ARTICLE IV. CONDITIONS PRECEDENT TO EFFECTIVENESS AND Credit Extensions64
4.01Conditions of Effectiveness.    64
4.02Conditions to all Credit Extensions.    65


i



--------------------------------------------------------------------------------





ARTICLE V. REPRESENTATIONS AND WARRANTIES65
5.01Organization.    65
5.02Financial Statements.    66
5.03Actions Pending.    66
5.04Outstanding Debt.    67
5.05Title to Properties.    67
5.06Taxes.    67
5.07Conflicting Agreements and Other Matters.    67
5.08ERISA.    67
5.09Government Consent.    68
5.10Investment Company Status.    68
5.11Real Property Matters.    68
5.12Possession of Franchises, Licenses, Etc.    68
5.13Environmental and Safety Matters.    68
5.14Hostile Tender Offers.    68
5.15Employee Relations.    69
5.16OFAC.    69
5.17Disclosure.    69
5.18Anti-Corruption Laws.    69
5.19No EEA Financial Institution.    69
ARTICLE VI. AFFIRMATIVE COVENANTS69
6.01Financial Information.    70
6.02Inspection of Property.    72
6.03Covenant to Secure Obligations Equally.    72
6.04Maintenance of Properties; Insurance.    72
6.05Environmental and Safety Laws.    72
6.06Use of Proceeds.    73
6.07Additional Loan Parties    73
6.08Anti-Corruption Laws    73
09
REIT Status    73

ARTICLE VII. NEGATIVE COVENANTS74
7.01Financial Covenants.    74
7.02Liens.    75
7.03Loans and Advances.    76
7.04Merger and Sale of Assets.    77
7.05Priority Debt.    78
7.06Transactions with Holders of Partnership or Other Equity Interests.    78
7.07Use of Proceeds.    78
7.08Transfer of Assets to Subsidiaries.    79
7.09Restricted Payments.    79
7.10Sanctions    79
7.11Anti-Corruption Laws    79
2
Additional Agreements    79



ii



--------------------------------------------------------------------------------





ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES79
8.01Events of Default.    79
8.02Remedies Upon Event of Default.    82
8.03Application of Funds.    83
ARTICLE IX. AGENT84
9.01Appointment and Authority.    84
9.02Rights as a Lender.    84
9.03Exculpatory Provisions.    84
9.04Reliance by Agent.    85
9.05Delegation of Duties.    85
9.06Resignation of Agent.    85
9.07Non-Reliance on Agent and Other Lenders.    87
9.08No Other Duties, Etc.    87
ARTICLE X. MISCELLANEOUS87
10.01Amendments, Etc.    87
10.02Notices; Effectiveness; Electronic Communication.    89
10.03No Waiver; Cumulative Remedies.    91
10.04Expenses; Indemnity; Damage Waiver.    91
10.05Payments Set Aside.    93
10.06Successors and Assigns.    93
10.07Treatment of Certain Information; Confidentiality.    98
10.08Right of Setoff.    99
10.09Interest Rate Limitation.    99
10.10Counterparts; Integration; Effectiveness; Amendment and Restatement.    99
10.11Survival of Representations and Warranties.    100
10.12Severability.        100
10.13Replacement of Lenders.    100
10.14Governing Law; Jurisdiction; Etc.    101
10.15Waiver of Jury Trial.    102
10.16No Advisory or Fiduciary Responsibility.    102
10.17Electronic Execution of Assignments and Certain Other Documents.    103
10.18USA PATRIOT Act.    103
10.19Acknowledgement and Consent to Bail-In of EEA Financial Institutions    103
ARTICLE XI. GUARANTY104
11.01Guaranty        104


iii



--------------------------------------------------------------------------------





11.02Obligations Unconditional    104
11.03Reinstatement    105
11.04Certain Additional Waivers    105
11.05Remedies    105
11.06Guaranty of Payment; Continuing Guaranty    105
11.07Further Agreements    106
11.08Additional Liability of Guarantors    106




iv



--------------------------------------------------------------------------------







SCHEDULES


1.01(a)    Existing Letters of Credit
1.01(b)    Reorganization
2.01    Commitments and Applicable Percentages
5.01    Subsidiaries of Holdings and Ownership of Subsidiary Equity
7.02    Existing Liens
10.02    Agent’s Office; Certain Addresses for Notices




EXHIBITS


Form of:


A    Committed Loan Notice
B    Swing Line Loan Notice
C    Note
D    U.S. Tax Compliance Certificates
E-1    Assignment and Assumption
E-2    Administrative Questionnaire
F    Compliance Certificate
G    Guaranty
H    Notice of Loan Prepayment
I    Letter of Credit Report
J    Joinder Agreement








v



--------------------------------------------------------------------------------






SECOND AMENDED AND RESTATED CREDIT AGREEMENT
This SECOND AMENDED AND RESTATED CREDIT AGREEMENT (“Agreement”) is entered into
as of September 15, 2017, among ALEXANDER & BALDWIN, LLC, a Delaware limited
liability company (the “Company”), GRACE PACIFIC LLC, a Hawaii limited liability
company (“Grace”), Alexander & Baldwin, LLC, Series R (“Series R”), Alexander &
Baldwin, LLC, Series T (“Series T”), Alexander & Baldwin, LLC, Series M (“Series
M”) and certain Additional Borrowers from time to time party hereto (together
with the Company, Grace, Series R, Series T and Series M, each individually, a
“Borrower” and collectively, the “Borrowers”), the Guarantors from time to time
party hereto, each lender from time to time party hereto (collectively, the
“Lenders” and individually, a “Lender”), BANK OF AMERICA, N.A., as Agent, Swing
Line Lender and L/C Issuer, and FIRST HAWAIIAN BANK, as L/C Issuer.
The Loan Parties are party to that certain Amended and Restated Credit Agreement
dated as of December 10, 2015 (as amended, supplemented or otherwise modified
from time to time until (but not including) the Closing Date, the “Existing
Credit Agreement”) with the lenders party thereto and Bank of America, N.A., as
administrative agent.
The parties to this Agreement desire to amend the Existing Credit Agreement as
set forth herein and to restate the Existing Credit Agreement in its entirety to
read as follows. This Agreement is not a novation of the Existing Credit
Agreement.
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:


1



--------------------------------------------------------------------------------






ARTICLE I.

DEFINITIONS AND ACCOUNTING TERMS

1.01    Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:
“A&B” means Alexander & Baldwin, Inc., a Hawaii corporation (including as such
entity may be converted to a Hawaii limited liability company named Alexander &
Baldwin Investments, LLC as part of the Reorganization).
“Accredited Appraiser” means an appraiser selected by the Agent and reasonably
acceptable to the Required Lenders.
“Additional Borrower” has the meaning set forth in Section 6.07(b).


“Additional Guarantor” has the meaning set forth in Section 6.07(a).


“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit E-2 or any other form approved by the Agent.
“Affiliate” means, without duplication, any Person directly or indirectly
controlling, controlled by, or under direct or indirect common control with,
another Person. A Person shall be deemed to control another Person if such first
Person possesses, directly or indirectly, the power to direct or cause the
direction of the management and policies of such other Person, whether through
the ownership of voting securities, by contract or otherwise. For purposes of
the Loan Documents, the term “Affiliate,” when used in reference to the
Borrowers, shall not include Subsidiaries of the Borrowers.
“Agent” means Bank of America in its capacity as administrative agent under any
of the Loan Documents, or any successor administrative agent.
“Agent’s Office” means the Agent’s address and, as appropriate, account as set
forth on Schedule 10.02, or such other address or account as the Agent may from
time to time notify to the Company and the Lenders in writing.
“Aggregate Commitments” means, as of any date of determination, the Commitments
of all the Lenders. The initial amount of the Aggregate Commitments in effect on
the Closing Date is $450,000,000. The Aggregate Commitments may be increased or
decreased from time to time as provided herein.
“Agreement” means this Credit Agreement.
“Agricultural Land” means land owned in fee by Holdings or its Subsidiaries
which is located in the State of Hawaii and zoned exclusively for agricultural
purposes, but excluding watershed land, conservation land and pastureland.
“Applicable Cap Rates” means (i) 7.25% for Investment Properties, (ii) 9.00% for
Agricultural Land which is leased to third parties, (iii) 8.00% for Leased
Non-Agricultural Land which is located in the continental United States, and
(iv) 7.50% for Leased Non-Agricultural Land which is located in the State of
Hawaii.


2



--------------------------------------------------------------------------------





“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time. If the commitment of each
Lender to make Loans and the obligation of the L/C Issuer to make L/C Credit
Extensions have been terminated pursuant to Section 8.02 or if the Aggregate
Commitments have expired, then the Applicable Percentage of each Lender shall be
determined based on the Applicable Percentage of such Lender most recently in
effect, giving effect to any subsequent assignments. The initial Applicable
Percentage of each Lender is set forth opposite the name of such Lender on
Schedule 2.01 or in the Assignment and Assumption or other documentation
pursuant to which such Lender becomes a party hereto, as applicable. The
Applicable Percentages shall be subject to adjustment as provided in
Section 2.16.
“Applicable Rate” means with respect to the commitment fee payable pursuant to
Section 2.09(a), the Eurodollar Rate, the Base Rate and the Letter of Credit
Fee, from time to time, the following percentages per annum, based upon the
Total Debt to Total Adjusted Asset Value Ratio as set forth below:
Pricing
Level
Total Debt to Total Adjusted Asset Value Ratio
Commitment
Fee
Eurodollar
Rate
Base Rate
Letter of Credit Fee
I
> 0.45 to 1.0
0.30%
2.05%
1.05%
2.05%
II
< 0.45 to 1.0 but > 0.35 to 1.0
0.25%
1.85%
0.85%
1.85%
III
< 0.35 to 1.0 but > 0.25 to 1.0
0.20%
1.65%
0.65%
1.65%
IV
< 0.25 to 1.0 but > 0.15 to 1.0
0.20%
1.45%
0.45%
1.45%
V
< 0.15 to 1.0
0.15%
1.25%
0.25%
1.25%



The Applicable Rate in effect on the Closing Date through the date on which the
first Compliance Certificate is received by the Agent after the Closing Date
shall be based on Pricing Level III. Thereafter the Applicable Rate shall be
determined by reference to the Total Debt to Total Adjusted Asset Value Ratio as
set forth in the most recent Compliance Certificate received by the Agent
pursuant to Section 6.01(c). Any increase or decrease in the Applicable Rate
resulting from a change in the Total Debt to Total Adjusted Asset Value Ratio
shall become effective as of the first Business Day immediately following the
date a Compliance Certificate is delivered pursuant to Section 6.01(c);
provided, however, that if such Compliance Certificate is not delivered when due
in accordance with such Section, then, upon the request of the Required Lenders,
Pricing Level I shall apply as of the first Business Day after the date on which
such Compliance Certificate was required to have been delivered and shall remain
in effect until the date on which such Compliance Certificate is delivered in
accordance with Section 6.01(c), whereupon the Applicable Rate shall be adjusted
based upon the calculation of the Total Debt to Total Adjusted Asset Value Ratio
contained in such Compliance Certificate.
“Applicable Value” means, as of any date of determination, with respect to the
calculation of the value of Development Real Properties associated with the
exclusion of Non-Recourse Debt from Priority Debt: (i) if the amount of such
excluded Non-Recourse Debt is equal to or less than 70% of the book value of the
associated Development Real Properties, the book value of the associated
Development Real Properties or (ii) if the amount of such excluded Non-Recourse
Debt exceeds 70% of the book value of the associated Development Real Properties
but is equal to or less than 70% of the Appraised Value of the associated
Development Real Properties, the Appraised Value of the associated Development
Real Properties.


3



--------------------------------------------------------------------------------





“Appraised Value” means, at any time of determination, to the extent elected by
the Borrowers, the value determined by an appraisal performed by an Accredited
Appraiser at the Borrowers’ option no earlier than one year prior to such time,
which appraisal assumes no greater than a twelve month marketing time frame.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Arrangers” means each of (a) MLPFS and (b) First Hawaiian Bank, each in its
capacity as a joint lead arranger and co-bookrunner.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Agent, in substantially the
form of Exhibit E-1 or any other form (including electronic documentation
generated by an electronic platform) approved by the Agent.
“Audited Financial Statements” means the audited consolidated balance sheet of
Holdings and its Subsidiaries for the fiscal year ended December 31, 2016, and
the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of Holdings and its Subsidiaries,
including the notes thereto.
“Authorized Officer” means, with respect to any Loan Party, any officer of such
Loan Party designated as an “Authorized Officer” for the purpose of this
Agreement in a certificate executed by one of such Loan Party’s then existing
Authorized Officers (as previously identified to the Agent). Any action taken
under this Agreement on behalf of a Loan Party by any individual who on or after
the Closing Date shall have been an Authorized Officer of such Loan Party and
whom the Agent or any of the Lenders in good faith believes to be an Authorized
Officer of such Loan Party at the time of such action shall be binding on such
Loan Party even though such individual shall have ceased to be an Authorized
Officer of such Loan Party, unless such Borrower or such Loan Party shall have
provided the Agent with a certificate executed by one of such Loan Party’s then
existing Authorized Officers (as previously identified to the Agent) indicating
that such individual is no longer an “Authorized Officer.”
“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.06, and (c) the date of termination
of the commitment of each Lender to make Loans and of the obligation of the L/C
Issuer to make L/C Credit Extensions pursuant to Section 8.02.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bank of America” means Bank of America, N.A. and its successors.
“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the Eurodollar Rate plus 1.00%; provided that if the


4



--------------------------------------------------------------------------------





Base Rate shall be less than zero, such rate shall be deemed zero for purposes
of this Agreement. The “prime rate” is a rate set by Bank of America based upon
various factors including Bank of America’s costs and desired return, general
economic conditions and other factors, and is used as a reference point for
pricing some loans, which may be priced at, above, or below such announced rate.
Any change in such prime rate announced by Bank of America shall take effect at
the opening of business on the day specified in the public announcement of such
change.
“Base Rate Loan” means a Committed Loan that bears interest based on the Base
Rate.
“Borrower” and “Borrowers” each have the meaning specified in the introductory
paragraph hereto.
“Borrower Materials” has the meaning specified in Section 6.01.
“Borrowing” means a Committed Borrowing or a Swing Line Borrowing, as the
context may require.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, the state where the Agent’s Office is located and, if such day
relates to any Eurodollar Loan, means any such day that is also a London Banking
Day.
“Capitalized Lease Obligation” means, with respect to any Person, any rental
obligation of such Person which, under GAAP in effect and adopted by Holdings as
of the Closing Date, is or will be required to be capitalized on the books of
such Person, taken at the amount thereof accounted for as indebtedness (net of
interest expense) in accordance with such principles; provided, that the
adoption or issuance of any accounting standards after the Closing Date will not
cause any rental obligation that was not or would not have been a Capitalized
Lease Obligation prior to such adoption or issuance to be deemed to be a
Capitalized Lease Obligation.
“Cash Collateralize” means to pledge and deposit with or deliver to the Agent,
for the benefit of one or more of the L/C Issuer or the Lenders, as collateral
for L/C Obligations or obligations of the Lenders to fund participations in
respect of L/C Obligations, cash or deposit account balances or, if the Agent
and the L/C Issuer shall agree in their sole discretion, other credit support,
in each case pursuant to documentation in form and substance reasonably
satisfactory to the Agent and the L/C Issuer. “Cash Collateral” shall have a
meaning correlative to the foregoing and shall include the proceeds of such Cash
Collateral and other credit support.
“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, guideline
or directive (whether or not having the force of law) by any Governmental
Authority; provided that notwithstanding anything herein to the contrary, (i)
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith by
any Governmental Authority and (ii) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law”, regardless of the
date enacted, adopted or issued.
“Change of Control” means:




5



--------------------------------------------------------------------------------





(a)    the acquisition, after the Closing Date, by any “person” or “group” (as
such terms are used in Sections 13(d)(3) and 14(d)(2) of the Securities Exchange
Act of 1934) (but excluding any employee benefit plan of such persons or its
subsidiaries, and any person or entity acting in its capacity as trustee, agent
or other fiduciary or administrator of any such plan) of outstanding shares of
voting stock representing more than 50% of voting control of Holdings; or


(b)    the failure of Holdings to directly or indirectly own 100% of the Equity
Interests of any Borrower at any time; provided that, at any time after the
Reorganization, the failure of Holdings to directly or indirectly own 100% of
the Equity Interests of any Borrower as a result of the sale or other transfer
of Equity Interests in A&B for purposes of acquiring real estate shall not
result in a Change of Control so long as (i) Holdings continues to (x) directly
or indirectly own more than 50% of the Equity Interests in A&B and (y) control
A&B (by possessing, directly or indirectly, the power to direct or cause the
direction of the management and policies of A&B, whether through the ownership
of voting securities, by contract or otherwise) and (ii) A&B continues to
directly or indirectly own 100% of the Equity Interests in the Borrowers.


“Closing Date” means September 15, 2017.
“Code” means the Internal Revenue Code of 1986.
“Commitment” means, as to each Lender, its obligation to (a) make Committed
Loans to the Borrowers pursuant to Section 2.01, (b) purchase participations in
L/C Obligations, and (c) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 2.01 or in the Assignment and
Assumption or other documentation pursuant to which such Lender becomes a party
hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement.
“Committed Borrowing” means a borrowing consisting of simultaneous Committed
Loans of the same Type and, in the case of Eurodollar Loans, having the same
Interest Period made by each of the Lenders pursuant to Section 2.01.
“Committed Loan” has the meaning specified in Section 2.01.
“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of Eurodollar Loans, pursuant to Section 2.02(a), which, if in writing, shall be
substantially in the form of Exhibit A or such other form as may be approved by
the Agent (including any form on an electronic platform or electronic
transmission system as shall be approved by the Agent), appropriately completed
and signed by a Responsible Officer of the applicable Borrower.
“Company” has the meaning specified in the introductory paragraph hereto.
“Compliance Certificate” means a certificate signed in the name of the Borrowers
by an Authorized Officer of the Borrowers in substantially the form of Exhibit
F.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated Interest Expense” means, for any period of determination, for
Holdings and its Subsidiaries on a consolidated basis the sum of all amounts
that would, in accordance with GAAP, be deducted


6



--------------------------------------------------------------------------------





in computing Consolidated Net Income for the fiscal periods in question on
account of interest, including without limitation, imputed interest in respect
of Capitalized Lease Obligations, fees in respect of letters of credit and
bankers’ acceptance financing and amortization of debt discount and expense.
“Consolidated Joint Venture Entity” has the meaning specified in the definition
of “Total Adjusted Asset Value”.
“Consolidated Net Income” means, for any period of determination, the net income
from continuing operations of Holdings and its Subsidiaries on a consolidated
basis as determined in accordance with GAAP, provided that the income associated
with the sale or condemnation of real estate that is treated as a discontinued
operation pursuant to GAAP shall be treated as income from continuing operations
to the extent the net proceeds of such sale or condemnation have been reinvested
in real estate within twelve months from the date of such sale or condemnation.
“Consolidated Net Income Before Taxes” means, for any period of determination,
Consolidated Net Income for Holdings and its Subsidiaries on a consolidated
basis for such period plus the sum of all deferred and current Federal, state,
local and foreign taxes on income that are deducted in accordance with GAAP in
computing Consolidated Net Income for such period.
“Consolidated Shareholders’ Equity” means, at any time of determination thereof,
for Holdings and its Subsidiaries on a consolidated basis determined in
accordance with GAAP, the sum of (a) consolidated total equity, and (b) any
consolidated mezzanine equity (or other temporary or non-permanent equity)
resulting from the application of the Financial Accounting Standards Board
Accounting Standards Codification Topic 718, and related stock based
compensation awards issued to management which are puttable upon a change of
control; provided that any determination of Consolidated Shareholders’ Equity
shall exclude (i) all non-cash adjustments to Consolidated Shareholders’ Equity
resulting from the application of the Financial Accounting Standards Board
Accounting Standards Codification Topic 960 and (ii) to the extent otherwise
included under the immediately preceding clauses (a) and (b), non-controlling
interests in any Subsidiary of Holdings.
“Consolidated Total Assets” means, at any time of determination thereof, the
consolidated total assets of Holdings and its Subsidiaries on a consolidated
basis determined in accordance with GAAP.
“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.
“Debt” means, as to any Person at the time of determination thereof without
duplication, (a) any indebtedness of such Person (i) for borrowed money,
including commercial paper and revolving credit lines, (ii) evidenced by bonds,
debentures or notes or otherwise representing extensions of credit, whether or
not representing obligations for borrowed money or (iii) for the payment of the
deferred purchase price of property or services, except trade accounts payable
arising in the ordinary course of business, regardless of when such liability or
other obligation is due and payable, (b) Capitalized Lease Obligations of such
Person, (c) Guarantees, assumptions and endorsements by such Person (other than
endorsements of negotiable instruments for collection in the ordinary course of
business) of Debt of another Person of the types described in clauses (a) and
(b) hereof, and (d) Debt of the types described in clauses (a) through (c)
hereof of another Person (whether or not assumed) that is secured by Liens on
the property or other assets of such Person. “Debt” shall not include a
reimbursement obligation incurred in connection with a standby Letter of Credit
issued (i) in support of trade payables or (ii) as condition to receiving (A) a
governmental entitlement, (B) a performance bond or (C) a performance guaranty,
in each case under the immediately preceding clauses (i) and (ii) to the extent
such reimbursement obligation is contingent and to the extent the aggregate
amount of such standby letters of credit does not exceed $10,000,000 at any time
outstanding.


7



--------------------------------------------------------------------------------





“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurodollar Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum, and (b) when used
with respect to Letter of Credit Fees, a rate equal to the Applicable Rate plus
2% per annum.
“Defaulting Lender” means, subject to Section 2.16(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Agent and the Company in writing that such failure is the result of
such Lender’s determination that one or more conditions precedent to funding
(each of which conditions precedent, together with any applicable default, shall
be specifically identified in such writing) has not been satisfied, or (ii) pay
to the Agent, the L/C Issuer, the Swing Line Lender or any other Lender any
other amount required to be paid by it hereunder (including in respect of its
participation in Letters of Credit or Swing Line Loans) within two Business Days
of the date when due, (b) has notified the Company, the Agent, the L/C Issuer or
the Swing Line Lender in writing that it does not intend to comply with its
funding obligations hereunder, or has made a public statement to that effect
(unless such writing or public statement relates to such Lender’s obligation to
fund a Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the Agent or the Company, to confirm in
writing to the Agent and the Company that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Agent and the Company), or (d) has, or has a direct or
indirect parent company that has, (i) become the subject of a proceeding under
any Debtor Relief Law, (ii) had appointed for it a receiver, custodian,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
assets, including the Federal Deposit Insurance Corporation or any other state
or federal regulatory authority acting in such a capacity, or (iii) become the
subject of a Bail-in Action; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any Equity Interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Agent that a Lender is a Defaulting Lender
under any one or more of clauses (a) through (d) above, and of the effective
date of such status, shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to Section
2.16(b)) as of the date established therefor by the Agent in a written notice of
such determination, which shall be delivered by the Agent to the Company, the
L/C Issuer, the Swing Line Lender and each other Lender promptly following such
determination.


8



--------------------------------------------------------------------------------





“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any comprehensive Sanction.
“Development Real Properties” means, at any time of determination for Holdings
and its Subsidiaries, any real property asset under development, construction,
renovation or rehabilitation that (i) is then treated as an asset under
development under GAAP, (ii) is located in the State of Hawaii, the Territory of
Guam or the continental United States, and (iii) has been designated by the
Borrowers in a written notice to the Agent as a “Development Real Property.”
“Dollar” and “$” mean lawful money of the United States.
“EBITDA” means, for any period, for Holdings and its Subsidiaries on a
consolidated basis, Consolidated Net Income Before Taxes (for the avoidance of
doubt, before deduction for non-controlling interests in any Subsidiary of
Holdings) for such period plus, to the extent deducted in the calculation
thereof, (a) Consolidated Interest Expense, (b) depreciation and amortization
expenses, (c) non-cash stock-based compensation expense, (d) non-cash pension,
non-cash postretirement and non-cash nonqualified expenses, (e) non-recurring
one-time expenses (whether cash or non-cash) incurred in accordance with GAAP in
connection with or as a result of the Triggering Event; provided that the
aggregate amount added back under this clause (e) for all periods shall not
exceed $45,000,000 and shall only be permitted to be added back for so long as
incurred no later than the date that is 18 months after the Triggering Event and
(f) REIT evaluation costs incurred during such period in an aggregate amount not
to exceed $35,000,000 during the term of this Agreement; provided that EBITDA
shall exclude non-cash gains or losses resulting from the write-up or write-down
of assets.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 10.06(b)(iii)).
“Environmental and Safety Laws” means all Federal, state and local laws,
regulations and ordinances, relating to the discharge, handling, disposition or
treatment of Hazardous Materials and other substances or the protection of the
environment or of employee health and safety, including, without limitation,
CERCLA, the Hazardous Materials Transportation Act (49 U.S.C. Section 1801 et.
seq.), the Resource Conservation and Recovery Act (42 U.S.C. Section 6901 et.
seq.), the Federal Water Pollution Control Act (33 U.S.C. Section 1251 et.
seq.), the Clean Air Act (42 U.S.C. Section 7401 et. seq.), the Toxic Substances
Control Act (15 U.S.C. Section 2601 et. seq.), the Occupational Safety and
Health Act


9



--------------------------------------------------------------------------------





(29 U.S.C. Section 651 et. seq.) and the Emergency Planning and Community
Right-To-Know Act (42 U.S.C. Section 11001 et. seq.).
“Environmental Liabilities and Costs” means as to any Person, all liabilities,
obligations, responsibilities, remedial actions, losses, damages, punitive
damages, consequential damages, treble damages, contribution, cost recovery,
costs and expenses (including all fees, disbursements and expenses of counsel,
expert and consulting fees, and costs of investigation and feasibility studies),
fines, penalties, sanctions and interest incurred as a result of any claim or
demand, by any Person, whether based in contract, tort, implied or express
warranty, strict liability, criminal or civil statute, permit, order or
agreement with any Federal, state or local governmental authority or other
Person, arising from environmental, health or safety conditions, or the release
or threatened release of a contaminant, pollutant or Hazardous Material into the
environment, resulting from the operations of such Person or its subsidiaries,
or breach of any Environmental and Safety Law or for which such Person or its
Subsidiaries is otherwise liable or responsible.
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, and all of the other ownership or profit interests in such Person
(including partnership, member or trust interests therein), whether voting or
nonvoting, and whether or not such shares, warrants, options, rights or other
interests are outstanding on any date of determination.
“ERISA” means the Employee Retirement Income Security Act of 1974.
“ERISA Affiliate” means any corporation which is a member of the same controlled
group of corporations as the Borrowers within the meaning of section 414(b) of
the Code, or any trade or business which is under common control with the
Borrowers within the meaning of section 414(c) of the Code.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Eurodollar Loan” means a Committed Loan that bears interest at a rate based on
clause (a) of the definition of “Eurodollar Rate.”
“Eurodollar Rate” means:
(a)    for any Interest Period with respect to a Eurodollar Rate Loan, the rate
per annum equal to the London Interbank Offered Rate (“LIBOR”), or a comparable
or successor rate which rate is approved by the Agent, as published by Bloomberg
(or such other commercially available source providing such quotations as may be
designated by the Agent from time to time) (in such case, the “LIBOR Rate”) at
or about 11:00 a.m., London time, two (2) Business Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period; and
(a)    for any interest calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to the LIBOR Rate, at or about 11:00 a.m., London
time, two (2) Business Days prior to such date for Dollar deposits with a term
of one (1) month commencing that day;
provided that (i) to the extent a comparable or successor rate is approved by
the Agent in connection herewith, the approved rate shall be applied in a manner
consistent with market practice; provided, further, that to the extent such
market practice is not administratively feasible for the


10



--------------------------------------------------------------------------------





Agent, such approved rate shall be applied in a manner as otherwise reasonably
determined by the Agent so long as the manner of such application is consistent
with the manner in which the Administrative Agent generally makes determinations
under its agreements with similarly situated borrowers and (ii) if the
Eurodollar Rate shall be less than zero, such rate shall be deemed zero for
purposes of this Agreement.


“Event of Default” has the meaning specified in Section 8.01.


“Excluded Taxes” means, any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrowers under Section 10.13) or (ii) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Section 3.01(a)(ii) or
3.01(c), amounts with respect to such Taxes were payable either to such Lender's
assignor immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Lending Office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 3.01(e) and (d) any U.S. federal
withholding Taxes imposed pursuant to FATCA.
“Existing Credit Agreement” has the meaning specified in the recitals hereto.
“Existing Letters of Credit” means those letters of credit set forth on
Schedule 1.01(a).
“FATCA” means Sections 1471 through 1474 of the Code, as of the Closing Date (or
any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof, any agreements entered into pursuant to
Section 1471(b)(1) of the Code and any applicable intergovernmental agreements.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Agent.
“Fee Letter” means the fee letter agreement dated as of the Closing Date among
the Company and the Agent.
“Fixed Charges” means as of any date of determination for Holdings and its
Subsidiaries on a consolidated basis, Consolidated Interest Expense for the
period of four (4) consecutive fiscal quarters ending on such date, plus
preferred dividends of Holdings accrued during the period of four (4)
consecutive fiscal quarters ending on such date, plus scheduled principal
payments (excluding (i) any “balloon payment”, (ii) any scheduled principal
payments made in the applicable four fiscal quarter period that represent
amortization


11



--------------------------------------------------------------------------------





of the Series D Notes and (iii) amounts outstanding under this Agreement that
are classified as current liabilities under GAAP but only to the extent that no
Default or Event of Default then exists under this Agreement or the Note
Purchase Agreement) of Holdings and its Subsidiaries for the period of four
consecutive fiscal quarters next succeeding such date of determination.
“Fixed Charge Coverage Ratio” means, as of any date of determination, the ratio
of (a) EBITDA for the period of four (4) consecutive fiscal quarters ending on
or immediately prior to such date to (b) Fixed Charges as of such date.
“Foreign Lender” means a Lender that is not a U.S. Person.
“Foreign Subsidiary” means any Subsidiary that is incorporated or organized
under the laws of a country other than the United States or any state thereof or
the District of Columbia; provided that any Subsidiary that is not described in
the preceding clause, but which owns voting stock in one or more Foreign
Subsidiaries but owns no other material assets and does not engage in any trade
or business (other than acting as a holding company for such voting stock in
Foreign Subsidiaries) shall be deemed to be a Foreign Subsidiary hereunder;
provided, further, that any Subsidiary that is disregarded as separate from its
owner for United States federal income tax purposes and which owns voting stock
in one or more Foreign Subsidiaries shall be deemed to be a Foreign Subsidiary.


“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Applicable Percentage
of Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders in
accordance with the terms hereof.
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board, and rules,
regulations and interpretations of the SEC, in effect from time to time.
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
“Grace” means Grace Pacific LLC, a Hawaii limited liability company.


“Grace Holdings” means A&B II, LLC, a Hawaii limited liability company, the
direct holding company of Grace.


12



--------------------------------------------------------------------------------





“Guarantee” means, without duplication, any obligation, contingent or otherwise,
of any Person guaranteeing or having the economic effect of guaranteeing any
Debt of any other Person (the primary obligor) in any manner, directly or
indirectly, and including any obligation of any partnership or joint venture in
which such Person is a general partner or joint venturer if such obligation is
not expressly non-recourse to such Person; but excluding (a) a completion
guarantee issued in connection with a real estate development project to the
extent contingent and not constituting a direct or indirect obligation to re-pay
Debt and (b) environmental indemnification agreements.
“Guarantor” means, collectively, (a) A&B, (b) Grace Holdings, (b) each
Additional Guarantor and (c) on and after the consummation of the
Reorganization, (i) the New Parent and (ii) any other Subsidiary of the New
Parent that directly or indirectly owns the Company.
“Guaranty” means the Guaranty made by the Guarantors in favor of the Agent and
the other holders of the Obligations pursuant to Article XI.
“Hazardous Materials” means (a) any material or substance defined as or included
in the definition of “hazardous substances,” “hazardous wastes,” “hazardous
materials,” “toxic substances” or any other formulations intended to define,
list or classify substances by reason of their deleterious properties, (b) any
oil, petroleum or petroleum derived substance, (c) any flammable substances or
explosives, (d) any radioactive materials, (e) asbestos in any form,
(f) electrical equipment that contains any oil or dielectric fluid containing
levels of polychlorinated biphenyls in excess of fifty parts per million, (g)
pesticides or (h) any other chemical, material or substance, exposure to which
is prohibited, limited or regulated by any governmental agency or authority or
which may or could pose a hazard to the health and safety of persons in the
vicinity thereof.
“Holdings” means (a) at all times prior to the consummation of the
Reorganization, A&B and (b) upon, and at all times after, the consummation of
the Reorganization, the New Parent.
“Honor Date” means the date of any payment by the L/C Issuer under a Letter of
Credit.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.
“Indemnitees” has the meaning specified in Section 10.04(b).
“Information” has the meaning specified in Section 10.07.
“Interest Payment Date” means, (a) as to any Eurodollar Loan, the last day of
each Interest Period applicable to such Loan and the Maturity Date; provided,
however, that if any Interest Period for a Eurodollar Loan exceeds three months,
the respective dates that fall every three months after the beginning of such
Interest Period shall also be Interest Payment Dates; and (b) as to any Base
Rate Loan (including a Swing Line Loan), the first Business Day after the end of
each March, June, September and December and the Maturity Date.
“Interest Period” means, as to each Eurodollar Loan, the period commencing on
the date such Eurodollar Loan is disbursed or converted to or continued as a
Eurodollar Loan and ending on the date one week or one, two, three or six months
thereafter, as selected by the applicable Borrower in its Committed Loan Notice;
provided that:


13



--------------------------------------------------------------------------------





(i)any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;
(ii)any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and
(iii)no Interest Period shall extend beyond the Maturity Date.
“Investment Properties” means developed real estate investment properties
located in the State of Hawaii or the continental United States and owned in fee
by Holdings or its Subsidiaries, but excluding Development Real Properties,
Agricultural Land (whether leased to third parties or operated by Holdings or
any of its Subsidiaries), Leased Non-Agricultural Land and agriculture-related
properties such as hydroelectric facilities and solar equipment.
“IFRS” means international accounting standards within the meaning of IAS
Regulation 1606/2002 to the extent applicable to the relevant financial
statements delivered under or referred to herein.
“IRS” means the United States Internal Revenue Service.
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).
“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and any Borrower (or any Subsidiary) or in favor the L/C
Issuer and relating to such Letter of Credit.
“Joinder Agreement” means a joinder agreement substantially in the form of
Exhibit J executed and delivered in accordance with the provisions of Section
6.07 or any other documents as the Agent shall reasonably deem appropriate for
such purpose.


“Joint Venture Entity” has the meaning set forth in the definition of Total
Adjusted Asset Value.


“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.
“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Committed Borrowing.
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.
“L/C Issuer” means, as the context requires, (a) First Hawaiian Bank in its
capacity as issuer of Letters of Credit hereunder (including certain Existing
Letters of Credit), (b) Bank of America in its capacity as issuer of Letters of
Credit hereunder (including certain Existing Letters of Credit), and (c) any
successor issuer of Letters of Credit hereunder (it being understood that any
successor L/C Issuer shall have agreed to


14



--------------------------------------------------------------------------------





become an L/C Issuer hereunder). The term “L/C Issuer” when used with respect to
a Letter of Credit or the L/C Obligations relating to a Letter of Credit shall
refer to the L/C Issuer that issued such Letter of Credit.
“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.
“Leased Non-Agricultural Land” means land owned in fee by Holdings or its
Subsidiaries, other than Agricultural Land, located in the State of Hawaii or
the continental United States and leased to Third Parties on arms’-length terms,
which land has improvements situated thereon in which none of Holdings or its
Subsidiaries has an ownership interest.
“Lender” has the meaning specified in the introductory paragraph hereto and,
unless the context requires otherwise, includes the Swing Line Lender.
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Company and the
Agent.
“Letter of Credit” means any letter of credit issued hereunder providing for the
payment of cash upon the honoring of a presentation thereunder and shall include
the Existing Letters of Credit. A Letter of Credit may be a commercial letter of
credit or a standby letter of credit. Notwithstanding anything to the contrary
contained herein, a letter of credit issued by an L/C Issuer other than Bank of
America shall not be a "Letter of Credit" for purposes of the Loan Documents
until such time as the Agent has been notified of the issuance thereof by the
applicable L/C Issuer and has confirmed with the L/C Issuer that there exists
adequate availability under the Aggregate Commitments to issue such letter of
credit.
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.
“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).
“Letter of Credit Fee” has the meaning specified in Section 2.03(i).
“Letter of Credit Report” means a certificate substantially in the form of
Exhibit I or any other form approved by the Agent.
“Letter of Credit Sublimit” means an amount equal to the lesser of (a)
$100,000,000 and (b) the Aggregate Commitments. The Letter of Credit Sublimit is
part of, and not in addition to, the Aggregate Commitments.
“Lien” means any mortgage, deed of trust, pledge, security interest,
encumbrance, lien or charge of any kind (including any agreement to give any of
the foregoing, any purchase money mortgage, conditional sale or other title
retention agreement, any lease in the nature thereof, and the filing of or
agreement to give


15



--------------------------------------------------------------------------------





any financing statement (exclusive of filings for precautionary purposes only)
under the Uniform Commercial Code of any jurisdiction).
“Loan” means an extension of credit by a Lender to a Borrower under Article II
in the form of a Committed Loan or a Swing Line Loan.
“Loan Documents” means this Agreement, each Note, each Issuer Document, the
Guaranty, any additional guaranty provided by an Additional Guarantor pursuant
to the terms of Section 6.07(a), any joinder documentation provided by an
Additional Borrower pursuant to the terms of Section 6.07(b), any agreement
creating or perfecting rights in Cash Collateral pursuant to the provisions of
Section 2.15 and the Fee Letter.
“Loan Parties” means, collectively, each Borrower and each Guarantor.
“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the business, condition (financial or otherwise) or
operations of Holdings and its Subsidiaries taken as a whole; (b) a material
impairment of the ability of any Loan Party to perform its material obligations
under any Loan Document; or (c) a material adverse effect on the material rights
and remedies of the Lenders taken as a whole, which material adverse effect was
not caused by any Lender.
“Maturity Date” means September 15, 2022. If such date is not a Business Day,
the Maturity Date shall be the next Business Day.
“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to 100% of the Fronting Exposure of the L/C Issuer with respect to
Letters of Credit issued and outstanding at such time, (b) with respect to Cash
Collateral consisting of cash or deposit account balances provided in accordance
with the provisions of Section 2.15(a)(i), (a)(ii) or (a)(iii), an amount equal
to 100% of the Outstanding Amount of all L/C Obligations, and (c) otherwise, an
amount equal to 100% of the stated amount of the applicable Letter of Credit.
“MLPFS” means Merrill Lynch, Pierce, Fenner & Smith, Incorporated (or any other
registered broker-dealer wholly-owned by Bank of America Corporation to which
all or substantially all of Bank of America Corporation’s or any of its
subsidiaries’ investment banking, commercial lending services or related
businesses may be transferred following the date of this Agreement), in its
capacity as joint lead arranger and joint bookrunner.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Multiemployer Plan” means any Plan which is a “multiemployer plan” (as such
term is defined in section 4001(a)(3) of ERISA).
“Net Operating Income from Investment Properties” means, for any period of
determination thereof for Holdings and its Subsidiaries on a consolidated basis,
the consolidated cash revenues attributable to all Investment Properties less
operating expenses, real property taxes, taxes on gross revenue, common area
maintenance expenses, ground and other rents, other rental expenses, and charges
for property management related thereto for the most recently ended two fiscal
quarters multiplied by two, but in no event shall take into account tenant
deposits, refunds of tenant deposits, tenant improvements paid for by Holdings
or its


16



--------------------------------------------------------------------------------





Subsidiaries, reimbursement by tenants to Holdings or its Subsidiaries for
tenant improvements paid for by Holdings or its Subsidiaries, allowances for bad
debts, gains or losses from the sales of leased property, depreciation and
amortization, overhead allocations that are not directly associated with the
property, or state and federal income taxes.
“Net Operating Income from Leased Agricultural Land” means, for any period of
determination thereof for Holdings and its Subsidiaries on a consolidated basis,
the consolidated cash revenues attributable to all Agricultural Land which is
leased to third parties on arms’-length terms less operating expenses, real
property taxes, taxes on gross revenue, and charges for property management
related thereto for the most recently ended two fiscal quarters multiplied by
two, but in no event shall take into account tenant deposits, refunds of tenant
deposits, tenant improvements paid for by Holdings or its Subsidiaries,
reimbursement by tenants to Holdings or its Subsidiaries for tenant improvements
paid for by Holdings or its Subsidiaries, allowances for bad debts, gains or
losses from the sales of leased property, depreciation and amortization,
overhead allocations that are not directly associated with the property, or
state and federal income taxes.
“Net Operating Income from Leased Non-Agricultural Land” means, for any period
of determination thereof for Holdings and its Subsidiaries, the consolidated
cash revenues attributable to all Leased Non-Agricultural Land less operating
expenses, real property taxes, taxes on gross revenue, and charges for property
management related thereto for the most recently ended two fiscal quarters
multiplied by two, but in no event shall take into account tenant deposits,
refunds of tenant deposits, tenant improvements paid for by Holdings or its
Subsidiaries, reimbursement by tenants to Holdings or its Subsidiaries for
tenant improvements paid for by Holdings or its Subsidiaries, allowances for bad
debts, gains or losses from the sales of leased property, depreciation and
amortization, overhead allocations that are not directly associated with the
property, or state and federal income taxes.
“Net Operating Income from Unencumbered Investment Properties” means, for any
period of determination thereof for Holdings and its Subsidiaries on a
consolidated basis, the consolidated cash revenues attributable to Unencumbered
Investment Properties less operating expenses, real property taxes, taxes on
gross revenue, common area maintenance expenses, ground and other rents, other
rental expenses, and charges for property management related thereto for the
most recently ended two fiscal quarters multiplied by two, but in no event shall
take into account tenant deposits, refunds of tenant deposits, tenant
improvements paid for by Holdings or its Subsidiaries, reimbursement by tenants
to Holdings or its Subsidiaries for tenant improvements paid for by Holdings or
its Subsidiaries, allowances for bad debts, gains or losses from the sales of
leased property, depreciation and amortization, overhead allocations that are
not directly associated with the property, or state and federal income taxes.
“Net Operating Income from Unencumbered Leased Agricultural Land” means, for any
period of determination thereof for Holdings and its Subsidiaries on a
consolidated basis, the consolidated cash revenues attributable to Unencumbered
Leased Agricultural Land, less operating expenses, real property taxes, taxes on
gross revenue, and charges for property management related thereto for the most
recently ended two fiscal quarters multiplied by two, but in no event shall take
into account tenant deposits, refunds of tenant deposits, tenant improvements
paid for by Holdings or its Subsidiaries, reimbursement by tenants to Holdings
or its Subsidiaries for tenant improvements paid for by Holdings or its
Subsidiaries, allowances for bad debts, gains or losses from the sales of leased
property, depreciation and amortization, overhead allocations that are not
directly associated with the property, or state and federal income taxes.
“Net Operating Income from Unencumbered Leased Non-Agricultural Land” means, for
any period of determination thereof for Holdings and its Subsidiaries, the
consolidated cash revenues attributable to all Unencumbered Leased
Non-Agricultural Land less operating expenses, real property taxes, taxes on
gross


17



--------------------------------------------------------------------------------





revenue, and charges for property management related thereto for the most
recently ended two fiscal quarters multiplied by two, but in no event shall take
into account tenant deposits, refunds of tenant deposits, tenant improvements
paid for by Holdings or its Subsidiaries, reimbursement by tenants to Holdings
or its Subsidiaries for tenant improvements paid for by Holdings or its
Subsidiaries, allowances for bad debts, gains or losses from the sales of leased
property, depreciation and amortization, overhead allocations that are not
directly associated with the property, or state and federal income taxes.
“New Parent” means Alexander & Baldwin REIT Holdings, Inc., a Hawaii corporation
(as such entity may be renamed “Alexander & Baldwin, Inc.” as part of the
Reorganization).
“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 10.01 and (ii) has been
approved by the Required Lenders.
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
“Non-Recourse Debt” means, with respect to any Loan Party or Subsidiary, any (a)
Debt that is not Recourse Debt, and (b) fully recourse mortgage and similar
financings obtained by a Subsidiary of a Borrower or any Series if the mortgaged
real property constitutes substantially all of the assets of such Subsidiary;
provided that solely with respect to the definition of Principal Credit Facility
and Section 7.08, Non-Recourse Debt shall also include loans and credit
facilities at all times during which the recourse portion of such loans and
credit facilities (including commitments in respect thereof) is not in excess of
$40,000,000.
“Note” means a promissory note made by the Borrowers in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit C.
“Note Purchase Agreement” means that certain Second Amended and Restated Note
Purchase and Private Shelf Agreement dated as of December 10, 2015 (and as
amended as of the Closing Date) among Holdings, the Company, the guarantors
party thereto and the noteholders party thereto, as such agreement may be
further amended, restated, modified or supplemented from time to time in
accordance with the terms hereof.
“Notice Date” has the meaning set forth in Section 2.03(c)(i).


“Notice of Loan Prepayment” means a notice of prepayment with respect to a Loan,
which shall be substantially in the form of Exhibit H or such other form as may
be approved by the Agent (including any form on an electronic platform or
electronic transmission system as shall be approved by the Agent), appropriately
completed and signed by a Responsible Officer of the applicable Borrower.
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising under any Loan Document and
including interest and fees that accrue after the commencement by or against any
Borrower or any Subsidiary or Affiliate thereof of any proceeding under any
Debtor Relief Laws naming such Person as the debtor in such proceeding,
regardless of whether such interest and fees are allowed claims in such
proceeding.
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.


18



--------------------------------------------------------------------------------





“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).
“Outstanding Amount” means (a) with respect to Committed Loans and Swing Line
Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of Committed Loans
and Swing Line Loans, as the case may be, occurring on such date; and (b) with
respect to any L/C Obligations on any date, the amount of such L/C Obligations
on such date after giving effect to any L/C Credit Extension occurring on such
date and any other changes in the aggregate amount of the L/C Obligations as of
such date, including as a result of any reimbursements by the applicable
Borrower of Unreimbursed Amounts.
“Participant” has the meaning specified in Section 10.06(d).
“Participant Register” has the meaning specified in Section 10.06(d).
“PBGC” means the Pension Benefit Guaranty Corporation.
“Permitted Assets” means (a) where any Property Sub or any assets of a Property
Sub or of a Borrower have been sold or otherwise transferred, assets, including
real estate, to be used by any Borrower or any Property Sub in conducting
Property Development Activities, the Property Management Business or the
agribusiness and (b) in all other instances, assets, including real estate, to
be used in conducting Property Development Activities, the Property Management
Business, the agribusiness.
“Permitted Debt” means (a) any unsecured Debt of a Borrower or a Subsidiary
(exclusive of Debt owed to a Borrower or a Subsidiary) as selected by the
Borrowers, so long as the aggregate amount of all proceeds from sales or other
dispositions which are made after the Closing Date pursuant to clauses (d) or
(e) of Section 7.04 and that are applied to the prepayment of such unsecured
debt pursuant to this clause (a), do not exceed $150,000,000 and (b) after the
$150,000,000 basket in clause (a) has been fully utilized, all unsecured Debt of
the Borrowers and Subsidiaries (exclusive of any Debt owed to a Borrower or a
Subsidiary) on a pro rata basis.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity (or any series of an entity).
“Plan” means any “employee pension benefit plan” (as such term is defined in
section 3 of ERISA) which is or has been established or maintained, or to which
contributions are or have been made, by any Borrower or any ERISA Affiliate.
“Platform” has the meaning specified in Section 6.01.


19



--------------------------------------------------------------------------------





“Public Lender” has the meaning specified in Section 6.01.
“Principal Credit Facility” means (a) the Note Purchase Agreement or (b) any
other credit agreement, loan agreement, note purchase agreement or similar
agreement under which credit facilities in the aggregate principal or commitment
amount of at least $40,000,000 are provided for, in each case, as any of the
same may be amended, restated, supplemented or otherwise modified from time to
time; provided that the immediately preceding clause (b) shall exclude (i) all
purchase money debt, (ii) all construction and other project financings, and
(iii) all Non-Recourse Debt.
“Priority Debt” means, with respect to the Borrowers, Holdings and their
Subsidiaries, at any time of determination and without duplication, the sum of
(a) Debt of the Loan Parties secured by a Lien, plus (b) Debt of Subsidiaries of
Holdings (other than the Loan Parties), regardless of whether such Debt is
secured or unsecured.
“Priority Debt Limit” means, at any time of determination, an amount equal to
25% of Total Adjusted Asset Value (as of the end of the most-recent fiscal
quarter of Holdings).
“Property Development Activities” means land acquisition and development
activities, the principal objective of which is to acquire and develop real
property for sale or other disposition.
“Property Management Business” means the managing, leasing, selling and
purchasing of real property.
“Property Sub” means any Subsidiary that exists on the Closing Date or that is
subsequently formed or acquired and, in each case, whose principal business
activities are to engage in Property Development Activities.
“Recipient” means the Agent, any Lender, the L/C Issuer or any other recipient
of any payment to be made by or on account of any obligation of any Loan Party
hereunder.
“Recourse Debt” means, with respect to any Loan Party or Subsidiary, any Debt,
in respect of which contractual recourse for payment (except for customary
exceptions for fraud, misapplication of funds, environmental indemnities, and
other similar exceptions to recourse liability) is to such Person.
“Register” has the meaning specified in Section 10.06(c).
“REIT” means a “real estate investment trust” as defined in Sections 856 through
860 of the Code.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.
“Reorganization” means that certain corporate reorganization of A&B and its
Subsidiaries set forth on Schedule 1.01(b).
“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Committed Loans, a Committed Loan Notice, (b) with respect to
an L/C Credit Extension, a Letter of Credit Application, and (c) with respect to
a Swing Line Loan, a Swing Line Loan Notice.


20



--------------------------------------------------------------------------------





“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the Aggregate Commitments or, if the commitment of each Lender to
make Loans and the obligation of the L/C Issuer to make L/C Credit Extensions
have been terminated pursuant to Section 8.02, Lenders holding in the aggregate
more than 50% of the Total Outstandings (with the aggregate amount of each
Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans being deemed “held” by such Lender for purposes of this
definition); provided that the Commitment of, and the portion of the Total
Outstandings held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders (except that the amount
of any participation in any Swing Line Loan and Unreimbursed Amounts that such
Defaulting Lender has failed to fund that has not been reallocated to and funded
by another Lender shall be deemed to be “held” by the Lender that is the Swing
Line Lender or L/C Issuer, as the case may be, in making such determination).
“Responsible Officer” means (a) each of the chief executive officer, president,
treasurer, chief financial officer, principal accounting officer, controller and
chief legal officer of the applicable Loan Party and, in the case of the
Company, each authorized signatory of the Company, (b) solely for purposes of
delivery of certificates of the type referred to in Section 4.01(a)(iv), the
secretary or any assistant secretary of the applicable Loan Party, (c) solely
for purposes of notices given pursuant to Article II, any other officer or
employee of such Borrower so designated by any of the foregoing officers in a
notice to the Agent and (d) any other officer or employee of the applicable Loan
Party designated in or pursuant to an agreement between such Loan Party and the
Agent. Any document delivered hereunder that is signed by a Responsible Officer
of such Loan Party shall be conclusively presumed to have been authorized by all
necessary corporate, partnership and/or other action on the part of such Loan
Party and such Responsible Officer shall be conclusively presumed to have acted
on behalf of such Loan Party.
“Restricted Payments” has the meaning specified in Section 7.09.
“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The McGraw
Hill Companies, Inc. and any successor thereto.
“Sanction(s)” means any sanction administered or enforced by the United States
Government, including OFAC, the United Nations Security Council, the European
Union or Her Majesty’s Treasury (“HMT”).


“Sanctioned Persons” has the meaning specified in Section 5.16.


“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.


“Series” means any “series” of the Company established pursuant to Section
18-215 of the Delaware Limited Liability Company Act.
“Series D Notes” means the Series D Notes due 2022 issued by the Company under
the Note Purchase Agreement.
“Significant Line of Business” means a line of business or an operating
division, the book value of which is, on the date of determination, equal to 5%
or more of Consolidated Shareholders’ Equity.
“Significant Subsidiary” means any direct or indirect Subsidiary of Holdings
(other than a Borrower), the net worth of which is, on the date of
determination, 5% or more of Consolidated Shareholders’ Equity.


21



--------------------------------------------------------------------------------





“Subsidiary” means, as to any Person, any company, whether operating as a
corporation, joint venture, partnership, limited liability company or other
entity (or series of another entity), which is consolidated with such Person in
accordance with GAAP. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
Holdings.
“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.
“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.
“Swing Line Loan” has the meaning specified in Section 2.04(a).
“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B or such other form as approved by the Agent (including any form on an
electronic platform or electronic transmission system as shall be approved by
the Agent pursuant), appropriately completed and signed by a Responsible Officer
of the applicable Borrower.
“Swing Line Sublimit” means an amount equal to the lesser of (a) $80,000,000 and
(b) the Aggregate Commitments. The Swing Line Sublimit is part of, and not in
addition to, the Aggregate Commitments.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Third Party” means any Person other than Holdings and its Subsidiaries.
“Total Adjusted Asset Value” means, at any date of determination thereof,
without duplication, (a) real estate leasing property value (which shall be
deemed to equal the sum of (i) Net Operating Income from Investment Properties
divided by the Applicable Cap Rates, (ii) Net Operating Income from Leased
Agricultural Land divided by the Applicable Cap Rates and (iii) Net Operating
Income from Leased Non-Agricultural Land divided by the Applicable Cap Rates,
plus (b) the greater of (x) operating profit (prior to the deduction of
depreciation and amortization expenses) for the period of four (4) consecutive
fiscal quarters most recently ended generated from the agricultural division of
Holdings and its Subsidiaries (excluding, as an abundance of caution, Net
Operating Income from Leased Agricultural Land) divided by 20.0%, and (y) the
Appraised Value of Agricultural Land which is not leased to third parties
(provided that the determination of whether or not to obtain the appraisal
necessary to determine the Appraised Value shall be made at the option of the
Borrowers and if the Borrowers do not elect to have an appraisal performed, then
clause (x) will be deemed to be greater than clause (y)), plus (c) the book
value of Development Real Properties owned by Holdings or any of its
Subsidiaries, or by any other entity (other than a Subsidiary) in which Holdings
or any of its Subsidiaries owns an equity interest (an “Unconsolidated Joint
Venture Entity”), to be included in the determination of “Total Adjusted Asset
Value” in an amount (i) in the case of Development Real Properties owned by
Holdings or any of its Subsidiaries, equal to such book value (provided that
with respect to any Subsidiary of the Company (or any Series thereof) that is
not wholly-owned, directly or indirectly, by the Company (or any Series thereof)
(a “Consolidated Joint Venture Entity”), such book value shall be decreased by
an amount equal to the noncontrolling interest in such Consolidated Joint
Venture Entity as reflected on the most recent consolidated balance sheet of
Holdings required to be delivered pursuant to Section 6.01(a) or (b)), and (ii)
in the case of Development Real Properties owned by an Unconsolidated Joint
Venture Entity, equal to the book value of Holdings’ direct or indirect
investment in such Unconsolidated Joint Venture Entity, provided that the
aggregate amount under this clause (c) shall not comprise more than


22



--------------------------------------------------------------------------------





30% of consolidated total assets of Holdings and its Subsidiaries (less cash,
cash equivalents, marketable securities, goodwill, noncontrolling interest and
pension assets) in accordance with GAAP for the most recent fiscal quarter plus
(d) the value of the assets of Grace and its Subsidiaries (which shall be deemed
to be equal to EBITDA generated solely by Grace Holdings and its Subsidiaries
for the period of four (4) consecutive fiscal quarters most recently ended
divided by 16.67%), provided, that Grace and its Subsidiaries shall not
contribute more than 20% of Total Adjusted Asset Value.
Notwithstanding anything to the contrary in the foregoing portions of this
definition or Section 1.02(e), any asset or Person (together with such Person’s
Subsidiaries) acquired by Holdings or any of its Subsidiaries, for purpose of
determining the “Total Adjusted Asset Value,” shall be valued at net book value
during the period from the consummation of such acquisition until the last day
of the first four full fiscal quarters occurring after the consummation of such
acquisition.
“Total Debt to Total Adjusted Asset Value Ratio” means, as at any time of
determination thereof, the ratio of (a) all Debt of Holdings and its
Subsidiaries on a consolidated basis as of such time to (b) Total Adjusted Asset
Value as of such time.
“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.
“Triggering Event” means January 6, 2016, the date on which Holdings or the
Company publicly announced its intent to cease the business of cultivating and
producing raw sugar.
“Type” means, with respect to a Committed Loan, its character as a Base Rate
Loan or a Eurodollar Loan.
“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).
“Unconsolidated Joint Venture Entity” has the meaning specified in the
definition of “Total Adjusted Asset Value”.
“Undeveloped Land” means (a) land owned in fee by any Borrower or any Subsidiary
as of December 31, 2016 which at the time of determination has not been
developed for commercial or residential purposes, (b) land acquired by any
Borrower or any Subsidiary subsequent to December 31, 2016 pursuant to a Code
section 1031 like-kind exchange (in exchange for land described in clause (a) or
(b) of this definition) which at the time of determination has not been
developed for commercial or residential purposes, or (c) capital stock or other
equity interests of a Subsidiary which owns as its principal asset, directly or
indirectly, Undeveloped Land described in clause (a) or (b) of this definition.
“Unencumbered Agricultural Division Assets” means assets of the agricultural
division of Holdings and its Subsidiaries which: (i) are not subject to a
mortgage or any other Lien, other than (a) Liens for taxes not yet due or which
are being actively contested in good faith by appropriate proceedings and for
which adequate reserves have been established in accordance with GAAP, and (b)
Liens incidental to the conduct of the owner of such asset’s business or the
ownership of its property and assets which were not incurred in connection with
the borrowing of money or the obtaining of advances of credit, or the guarantee,
maintenance, extension or renewal of the same, and which do not in the aggregate
materially detract from the value of the applicable asset, or materially impair
the use thereof; (ii) are not subject to any agreement (including (x) any
agreement governing Debt incurred in order to finance or refinance the
acquisition of such asset, and (y) if applicable, the organizational documents
of Holdings or any Subsidiary) that prohibits or limits the ability


23



--------------------------------------------------------------------------------





of Holdings or any Subsidiary, as the case may be, to create, incur, assume or
suffer to exist any Lien upon any assets or equity interest of Holdings, or any
Subsidiary except for covenants that are not materially more restrictive than
the covenants contained in this Agreement, in favor of holders of unsecured Debt
of Holdings and its Subsidiaries not prohibited hereunder; and (iii) are not
subject to any agreement (including (x) any agreement governing Debt incurred in
order to finance or refinance the acquisition of such asset, and (y) if
applicable, the organizational documents of Holdings or any Subsidiary) that
entitles any Person to the benefit of any Lien on any assets or equity interests
of Holdings or any Subsidiary or would entitle any Person to the benefit of any
Lien on such assets or equity interests upon the occurrence of any contingency
(including pursuant to an “equal and ratable” clause). No such asset owned by a
Subsidiary of Holdings shall be deemed to be an Unencumbered Agricultural
Division Asset unless (1) both such asset and all equity interests of the
Subsidiary which holds legal title to such asset is not subject to any Lien, (2)
each intervening entity between Holdings and such Subsidiary does not have any
Debt for borrowed money, and (3) no event has occurred or condition exists
described in Section 8.01(f) or 8.01(g) (assuming that such provisions applied
to such Subsidiary) with respect to such Subsidiary.
“Unencumbered Agricultural Land” means Agricultural Land which: (i) is not
subject to a mortgage or any other Lien, other than (a) Liens for taxes not yet
due or which are being actively contested in good faith by appropriate
proceedings and for which adequate reserves have been established in accordance
with GAAP, and (b) Liens incidental to the conduct of the owner of such
property’s business or the ownership of its property and assets which were not
incurred in connection with the borrowing of money or the obtaining of advances
of credit, or the guarantee, maintenance, extension or renewal of the same, and
which do not in the aggregate materially detract from the value of the
applicable property, or materially impair the use thereof; (ii) is not subject
to any agreement (including (x) any agreement governing Debt incurred in order
to finance or refinance the acquisition of such land, and (y) if applicable, the
organizational documents of Holdings or any Subsidiary) that prohibits or limits
the ability of Holdings or any Subsidiary, as the case may be, to create, incur,
assume or suffer to exist any Lien upon any assets or equity interest of
Holdings, or any Subsidiary except for covenants that are not materially more
restrictive than the covenants contained in this Agreement, in favor of holders
of unsecured Debt of Holdings and its Subsidiaries not prohibited hereunder; and
(iii) is not subject to any agreement (including (x) any agreement governing
Debt incurred in order to finance or refinance the acquisition of such land, and
(y) if applicable, the organizational documents of Holdings or any Subsidiary)
that entitles any Person to the benefit of any Lien on any assets or equity
interests of Holdings or any Subsidiary or would entitle any Person to the
benefit of any Lien on such assets or equity interests upon the occurrence of
any contingency (including pursuant to an “equal and ratable” clause). No such
land owned by a Subsidiary of Holdings shall be deemed to be Unencumbered
Agricultural Land unless (1) both such land and all equity interests of the
Subsidiary which holds legal title to such land is not subject to any Lien, (2)
each intervening entity between Holdings and such Subsidiary does not have any
Debt for borrowed money, and (3) no event has occurred or condition exists
described in Section 8.01(f) or 8.01(g) (assuming that such provisions applied
to such Subsidiary) with respect to such Subsidiary.
“Unencumbered EBITDA” means, for any period, with respect to Holdings and its
Subsidiaries on a consolidated basis, without duplication, EBITDA derived from
(i) Unencumbered Investment Properties, (ii) Unencumbered Leased Agricultural
Land, (iii) EBITDA generated from the agricultural division of Holdings and its
Subsidiaries but only to the extent the assets in the agricultural division are
Unencumbered Agricultural Division Assets and (iv) EBITDA calculated solely with
respect to Grace Holdings and its Subsidiaries, provided that the amount of
EBITDA under this clause (iv) shall be excluded from the calculation of
Unencumbered EBITDA if, at any time during such period of determination, any
Debt of Grace Holdings or its Subsidiaries is secured by a consensual Lien
except that only EBITDA of GLP Asphalt LLC shall be excluded from the
calculation of Unencumbered EBITDA if the only Debt of Grace Holdings or its
Subsidiaries which is secured by a consensual Lien consists of (1) the bank
facility from Wells Fargo Bank,


24



--------------------------------------------------------------------------------





National Association in favor of GLP Asphalt LLC in an aggregate commitment or
outstanding principal amount not to exceed $30,000,000, or any extensions,
refinancings, replacements, amendments or amendments and restatements of such
bank facility in an aggregate commitment or outstanding principal amount not to
exceed $30,000,000, and/or (2) the term loan from Bank of Hawaii in favor of GLP
Asphalt LLC in an aggregate outstanding principal amount not to exceed the
aggregate principal amount of $14,000,000, or any extensions, refinancings,
replacements, amendments or amendments and restatements of such facility in an
aggregate outstanding principal amount not to exceed $14,000,000.
“Unencumbered Fixed Charge Coverage Ratio” means, as of any date of
determination, the ratio of (a) Unencumbered EBITDA for the period of four (4)
consecutive fiscal quarters ending on or immediately prior to such date to (b)
Unencumbered Fixed Charges as of such date.
“Unencumbered Fixed Charges” means, as of any period of determination, with
respect to Holdings and its Subsidiaries on a consolidated basis, the portion of
Consolidated Interest Expense attributable to Unsecured Debt for the period of
four (4) consecutive fiscal quarters ending on or immediately prior to such
date, plus preferred dividends of Holdings accrued during the period of four (4)
consecutive fiscal quarters ending on or immediately prior to such date, plus
scheduled principal payments with respect to Unsecured Debt (excluding (i) any
“balloon payment”, (ii) any scheduled principal payments made in the applicable
four fiscal quarter period that represent amortization of the Series D Notes and
(iii) amounts outstanding under this Agreement that are classified as current
liabilities under GAAP but only to the extent that no Default or Event of
Default then exists under this Agreement or the Note Purchase Agreement) of
Holdings and its Subsidiaries for the period of four consecutive fiscal quarters
next succeeding such date of determination.
“Unencumbered Income Producing Assets Value” means, at any time of determination
thereof, without duplication, the sum of (i) the Net Operating Income from
Unencumbered Investment Properties divided by the Applicable Cap Rates, (ii) the
Net Operating Income from Unencumbered Leased Agricultural Land divided by the
Applicable Cap Rates, (iii) the Net Operating Income from Unencumbered Leased
Non-Agricultural Land divided by the Applicable Cap Rate, (iv) the greater of
(x) operating profit (prior to the deduction of depreciation and amortization
expenses) for the period of four (4) consecutive fiscal quarters most recently
ended generated from the agricultural division of Holdings and its Subsidiaries
but only to the extent the assets in the agricultural division are Unencumbered
Agricultural Division Assets (excluding, as an abundance of caution, Net
Operating Income from Leased Agricultural Land) divided by 20.0%, and (y) the
Appraised Value of Unencumbered Agricultural Land which is not leased to third
parties (provided that the determination of whether or not to obtain the
appraisal necessary to determine the Appraised Value shall be made at the option
of the Borrowers and if the Borrowers do not elect to have an appraisal
performed, then clause (x) will be deemed to be greater than clause (y)), (v)
the value of the assets of Grace and its Subsidiaries (which shall be deemed to
be equal to EBITDA generated solely by Grace Holdings and its Subsidiaries for
the period of four (4) consecutive fiscal quarters most recently ended divided
by 16.67%), provided that the amount of EBITDA under this clause (v) shall be
excluded from the calculation of Unencumbered Income Producing Assets Value if,
at such time of determination or at any time during such then or most recently
ended period of four consecutive fiscal quarters, any Debt of Grace Holdings or
its Subsidiaries is or was secured by a consensual Lien, except that only the
value of GLP Asphalt LLC (which shall be deemed to be equal to EBITDA (but
calculated solely with respect to GLP Asphalt LLC and its Subsidiaries for the
then or most recently ended period of four consecutive fiscal quarters) divided
by 16.67%) shall be excluded from the calculation of Unencumbered Income
Producing Assets Value if the only Debt of Grace Holdings or its Subsidiaries
which is or was secured by a consensual Lien consists or consisted of (1) the
bank facility from Wells Fargo Bank, National Association in favor of GLP
Asphalt LLC in an aggregate commitment or outstanding principal amount not to
exceed $30,000,000, or any extensions,


25



--------------------------------------------------------------------------------





refinancings, replacements, amendments or amendments and restatements of such
bank facility in an aggregate commitment or outstanding principal amount not to
exceed $30,000,000, and/or (2) the term loan from Bank of Hawaii in favor of GLP
Asphalt LLC in an aggregate outstanding principal amount not to exceed the
aggregate principal amount of $14,000,000, or any extensions, refinancing,
replacements, amendments or amendments and restatements of such facility in an
aggregate outstanding principal amount not to exceed $14,000,000, (vi) the net
book value (i.e., the book value net of liabilities, whether secured or
unsecured) of Development Real Properties owned by Holdings or any of its
Subsidiaries, or an Unconsolidated Joint Venture Entity, to be included in the
determination of “Unencumbered Income Producing Assets Value” in an amount (I)
in the case of Development Real Properties owned by Holdings or any of its
Subsidiaries, equal to such net book value (provided that with respect to any
Consolidated Joint Venture Entity, such book value shall be decreased by an
amount equal to the noncontrolling interest in such Consolidated Joint Venture
Entity as reflected on the most recent consolidated balance sheet of Holdings
required to be delivered pursuant to Section 6.01(a) or (b)) and (II) in the
case of Development Real Properties owned by an Unconsolidated Joint Venture
Entity, equal to the net book value of Holdings’ direct or indirect investment
in such Unconsolidated Joint Venture Entity, provided that the aggregate of the
net book value of the assets described in this clause (vi) shall be included in
the determination of Unencumbered Income Producing Assets Value only to the
extent it comprises 15% or less of the Unencumbered Income Producing Assets
Value, plus (vii) the book value of notes receivable held directly by Holdings
or its Subsidiaries (or indirectly through a Person other than Holdings or its
Subsidiaries) from Persons other than Holdings or any of its Subsidiaries, and
the book value of mezzanine equity investments held directly by Holdings or its
Subsidiaries (or indirectly through a Person other than Holdings or its
Subsidiaries) in other Persons (but without duplication of the immediately
preceding clause (vi)), provided that the aggregate book value of such notes
receivable and mezzanine investments shall be included in the determination of
Unencumbered Income Producing Assets Value only to the extent it comprises 5% or
less of the Unencumbered Income Producing Assets Value, provided further that
the aggregate of the net book value and the book value (as applicable) of the
assets described in the immediately preceding clauses (vi) and (vii) shall be
included in the determination of Unencumbered Income Producing Assets Value only
to the extent it comprises 15% or less of the Unencumbered Income Producing
Assets Value.


Notwithstanding anything to the contrary in the foregoing portions of this
definition or in Section 1.02(e) any asset or Person (together with such
Person’s Subsidiaries) acquired by Holdings or any of its Subsidiaries, for
purpose of determining the “Unencumbered Income Producing Asset Value,” shall be
valued at net book value during the period from the consummation of such
acquisition until the last day of the first four full fiscal quarters occurring
after the consummation of such acquisition.
“Unencumbered Income Producing Assets Value to Unsecured Debt Ratio” means, as
at any time of determination thereof, the ratio of (i) Unencumbered Income
Producing Assets Value to (ii) Unsecured Debt as of such time.
“Unencumbered Investment Properties” means Investment Properties which (i) are
not subject to a mortgage or any other Lien, other than (a) Liens for taxes not
yet due or which are being actively contested in good faith by appropriate
proceedings and for which adequate reserves have been established in accordance
with GAAP, and (b) Liens incidental to the conduct of the owner of such
property’s business or the ownership of its property and assets which were not
incurred in connection with the borrowing of money or the obtaining of advances
of credit, or the guarantee, maintenance, extension or renewal of the same, and
which do not in the aggregate materially detract from the value of the
applicable property, or materially impair the use thereof; (ii) are not subject
to any agreement (including (x) any agreement governing Debt incurred in order
to finance or refinance the acquisition of such project, and (y) if applicable,
the organizational documents of Holdings or any Subsidiary) that prohibits or
limits the ability of Holdings or any Subsidiary, as the case may be, to


26



--------------------------------------------------------------------------------





create, incur, assume or suffer to exist any Lien upon any assets or equity
interest of Holdings, or any Subsidiary except for covenants that are not
materially more restrictive than the covenants contained in this Agreement, in
favor of holders of unsecured Debt of Holdings and its Subsidiaries not
prohibited hereunder; and (iii) are not subject to any agreement (including (x)
any agreement governing Debt incurred in order to finance or refinance the
acquisition of such project, and (y) if applicable, the organizational documents
of Holdings or any Subsidiary) that entitles any Person to the benefit of any
Lien on any assets or equity interests of Holdings or any Subsidiary or would
entitle any Person to the benefit of any Lien on such assets or equity interests
upon the occurrence of any contingency (including pursuant to an “equal and
ratable” clause). No such Investment Property owned by a Subsidiary of Holdings
shall be deemed to be an Unencumbered Investment Property unless (1) both such
project and all equity interests of the Subsidiary which holds legal title to
such project is not subject to any Lien, (2) each intervening entity between
Holdings and such Subsidiary does not have any Debt for borrowed money, and (3)
no event has occurred or condition exists described in Section 8.01(f) or
8.01(g) (assuming that such provisions applied to such Subsidiary) with respect
to such Subsidiary.
“Unencumbered Leased Agricultural Land” means Agricultural Land which is leased
to third parties on arms’-length terms and which: (i) is not subject to a
mortgage or any other Lien, other than (a) Liens for taxes not yet due or which
are being actively contested in good faith by appropriate proceedings and for
which adequate reserves have been established in accordance with GAAP, (b) Liens
incidental to the conduct of the owner of such property’s business or the
ownership of its property and assets which were not incurred in connection with
the borrowing of money or the obtaining of advances of credit, or the guarantee,
maintenance, extension or renewal of the same, and which do not in the aggregate
materially detract from the value of the applicable property, or materially
impair the use thereof, and (c) arms’-length operating leases with third-party
lessees; (ii) is not subject to any agreement (including (x) any agreement
governing Debt incurred in order to finance or refinance the acquisition of such
land, and (y) if applicable, the organizational documents of Holdings or any
Subsidiary) that prohibits or limits the ability of Holdings or any Subsidiary,
as the case may be, to create, incur, assume or suffer to exist any Lien upon
any assets or equity interest of Holdings, or any Subsidiary except for
covenants that are not materially more restrictive than the covenants contained
in this Agreement, in favor of holders of unsecured Debt of Holdings and its
Subsidiaries not prohibited hereunder; and (iii) is not subject to any agreement
(including (x) any agreement governing Debt incurred in order to finance or
refinance the acquisition of such land, and (y) if applicable, the
organizational documents of Holdings or any Subsidiary) that entitles any Person
to the benefit of any Lien on any assets or equity interests of Holdings or any
Subsidiary or would entitle any Person to the benefit of any Lien on such assets
or equity interests upon the occurrence of any contingency (including pursuant
to an “equal and ratable” clause). No such land owned by a Subsidiary of
Holdings shall be deemed to be Unencumbered Leased Agricultural Land unless
(1) both such land and all equity interests of the Subsidiary which holds legal
title to such land is not subject to any Lien, (2) each intervening entity
between Holdings and such Subsidiary does not have any Debt for borrowed money,
and (3) no event has occurred or condition exists described in Section 8.01(f)
or 8.01(g) (assuming that such provisions applied to such Subsidiary) with
respect to such Subsidiary.
“Unencumbered Leased Non-Agricultural Land” means Leased Non-Agricultural Land
which: (i) is not subject to a mortgage or any other Lien, other than (a) Liens
for taxes not yet due or which are being actively contested in good faith by
appropriate proceedings and for which adequate reserves have been established in
accordance with GAAP, (b) Liens incidental to the conduct of the owner of such
property’s business or the ownership of its property and assets which were not
incurred in connection with the borrowing of money or the obtaining of advances
of credit, or the guarantee, maintenance, extension or renewal of the same, and
which do not in the aggregate materially detract from the value of the
applicable property, or materially impair the use thereof, and (c) arms’-length
operating leases with third-party lessees; (ii) is not


27



--------------------------------------------------------------------------------





subject to any agreement (including (x) any agreement governing Debt incurred in
order to finance or refinance the acquisition of such land, and (y) if
applicable, the organizational documents of Holdings or any Subsidiary) that
prohibits or limits the ability of Holdings or any Subsidiary, as the case may
be, to create, incur, assume or suffer to exist any Lien upon any assets or
equity interest of Holdings, or any Subsidiary except for covenants that are not
materially more restrictive than the covenants contained in this Agreement, in
favor of holders of unsecured Debt of Holdings and its Subsidiaries not
prohibited hereunder; and (iii) is not subject to any agreement (including (x)
any agreement governing Debt incurred in order to finance or refinance the
acquisition of such land, and (y) if applicable, the organizational documents of
Holdings or any Subsidiary) that entitles any Person to the benefit of any Lien
on any assets or equity interests of Holdings or any Subsidiary or would entitle
any Person to the benefit of any Lien on such assets or equity interests upon
the occurrence of any contingency (including pursuant to an “equal and ratable”
clause). No such land owned by a Subsidiary of Holdings shall be deemed to be
Unencumbered Leased Non-Agricultural Land unless (1) both such land and all
equity interests of the Subsidiary which holds legal title to such land is not
subject to any Lien, (2) each intervening entity between Holdings and such
Subsidiary does not have any Debt for borrowed money, and (3) no event has
occurred or condition exists described in Section 8.01(f) or 8.01(g) (assuming
that such provisions applied to such Subsidiary) with respect to such
Subsidiary.
“United States” and “U.S.” mean the United States of America.
“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).
“Unsecured Debt” means, at any time of determination thereof, the consolidated
Debt of Holdings or its Subsidiaries not secured by any Lien.
“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning specified in
Section 3.01(e)(ii)(B)(III).
“Voting Stock” means any shares of stock (or comparable equity securities) whose
holders are entitled under ordinary circumstances to vote for the election of
directors (or comparable persons), irrespective of whether at the time stock (or
comparable equity securities) of any other class or classes shall have or might
have voting power by reason of the happening of any contingency.
“Withholding Agent” means the Borrowers, any Loan Party and the Agent.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.



1.02    Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:
(a)    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any articles


28



--------------------------------------------------------------------------------





of incorporation, bylaws or similar organizational documents) shall be construed
as referring to such agreement, instrument or other document as from time to
time amended, supplemented or otherwise modified (subject to any restrictions on
such amendments, supplements or modifications set forth herein or in any other
Loan Document), (ii) any reference herein to any Person shall be construed to
include such Person’s successors and assigns, (iii) the words “hereto,”
“herein,” “hereof” and “hereunder,” and words of similar import when used in any
Loan Document, shall be construed to refer to such Loan Document in its entirety
and not to any particular provision thereof, (iv) all references in a Loan
Document to Articles, Sections, Exhibits and Schedules shall be construed to
refer to Articles and Sections of, and Exhibits and Schedules to, the Loan
Document in which such references appear, (v) any reference to any law shall
include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, and (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.
(b)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
(c)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
(d)    All covenants hereunder shall be given independent effect so that if a
particular action or condition is prohibited by any one of such covenants, the
fact that it would be permitted by an exception to, or otherwise be in
compliance within the limitations of, another covenant shall not (i) avoid the
occurrence of a Default if such action is taken or such condition exists or (ii)
in any way prejudice an attempt by the Agent to prohibit, through equitable
action or otherwise the taking of any action by any Borrower or any Subsidiary
that would result in a Default. For the avoidance of doubt, if a particular
action or condition is expressly permitted by an exception to a covenant and is
not expressly prohibited by another provision in the same covenant, the taking
of such action or the existence of such condition shall not result in a Default
under such covenant.
(e)    For purposes of all calculations made under the financial covenants set
forth in Section 7.01 and the Priority Debt covenant set forth in Section 7.05
for an applicable period, (i) if during such period Holdings, any Borrower or
any Subsidiary shall have consummated an acquisition of a Significant Subsidiary
or a Significant Line of Business, (x) EBITDA or Unencumbered EBITDA, as the
case may be, for such period shall be calculated after giving pro forma effect
thereto as if such transaction occurred on the first day of such period;
provided that if the aggregate purchase price for any such acquisition is
greater than or equal to $25,000,000, EBITDA or Unencumbered EBITDA, as the case
may be, shall only be calculated on a pro forma basis to the extent such pro
forma calculations are based on audited financial statements or other financial
statements reasonably satisfactory to the Required Lenders (subject to
adjustments set forth in the second paragraphs of each of the definitions of
Total Adjusted Asset Value and Unencumbered Income Producing Assets Value, as
applicable) and (y) any Debt incurred or assumed by any Loan Party or Subsidiary
(including the Person or property acquired) in connection with such transaction
and any Debt of the Person or property acquired which is not retired in
connection with such transaction (1) shall be deemed to have been incurred as of
the last day of the previous period and (2) if such Debt has a floating or


29



--------------------------------------------------------------------------------





formula rate, shall have an implied rate of interest for the applicable period
for purposes of this definition determined by utilizing the rate which is or
would be in effect with respect to such Debt as at the relevant date of
determination, and (ii) if during such period Holdings, any Borrower or any
Subsidiary shall have consummated a disposition of all or substantially all of
the assets of Holdings, a Borrower or a Subsidiary or of a majority of the
equity interests of a Subsidiary or of a Significant Line of Business, (x)
EBITDA or Unencumbered EBITDA, as the case may be, for such period shall be
calculated after giving pro forma effect thereto as if such transaction occurred
on the last day of the previous period and (y) any Debt which is retired in
connection with such transaction shall be excluded and deemed to have been
retired as of the last day of the previous period.

1.03    Accounting Terms.
(a)    Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP, as in
effect from time to time, except as otherwise specifically prescribed herein.
(b)    Changes in GAAP. If at any time any change in GAAP (including the
adoption of IFRS) would affect the computation of any financial ratio or
requirement set forth in any Loan Document, and either the Borrowers or the
Required Lenders shall so request, the Agent, the Lenders and the Borrowers
shall negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required Lenders); provided that, (A) until so amended, such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (B) until so amended, the Borrowers shall provide to the
Agent and the Lenders financial statements and other documents required under
this Agreement or as reasonably requested by the Agent hereunder setting forth a
reconciliation between calculations of such ratio or requirement made before and
after giving effect to such change in GAAP. Without limiting the foregoing,
leases shall continue to be classified and accounted for on a basis consistent
with GAAP in effect and adopted by the Borrower as of the Closing Date,
notwithstanding any change in GAAP relating thereto, unless the parties hereto
shall enter into a mutually acceptable amendment addressing such changes, as
provided for above.

1.04    Rounding. Any financial ratios required to be maintained by the
Borrowers pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

1.05    Times of Day. Unless otherwise specified, all references herein to times
of day shall be references to Pacific time (daylight or standard, as
applicable).

1.06    Letter of Credit Amounts. Unless otherwise specified herein, the amount
of a Letter of Credit at any time shall be deemed to be the stated amount of
such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any Issuer
Document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.


30



--------------------------------------------------------------------------------






ARTICLE II.    

THE COMMITMENTS AND CREDIT EXTENSIONS

2.01    Committed Loans. Subject to the terms and conditions set forth herein,
each Lender severally agrees to make loans (each such loan, a “Committed Loan”)
to the Borrowers from time to time, on any Business Day during the Availability
Period, in an aggregate amount not to exceed at any time outstanding the amount
of such Lender’s Commitment; provided, however, that after giving effect to any
Committed Borrowing, (a) the Total Outstandings shall not exceed the Aggregate
Commitments, and (b) the aggregate Outstanding Amount of the Committed Loans of
any Lender, plus such Lender’s Applicable Percentage of the Outstanding Amount
of all L/C Obligations, plus such Lender’s Applicable Percentage of the
Outstanding Amount of all Swing Line Loans shall not exceed the amount of such
Lender’s Commitment. Subject to the terms and conditions hereof, each Borrower
may borrow Committed Loans under this Section 2.01, repay or prepay under
Section 2.05 such Committed Loans, reborrow such Committed Loans and borrow
other Committed Loans under this Section 2.01. Committed Loans may be Base Rate
Loans or Eurodollar Loans, as further provided herein.

2.02    Borrowings, Conversions and Continuations of Committed Loans.
(a)    Each Committed Borrowing, each conversion of Committed Loans from one
Type to the other, and each continuation of Eurodollar Loans shall be made upon
the applicable Borrower’s irrevocable notice to the Agent, which may be given
by: (A) telephone or (B) a Committed Loan Notice; provided that any telephonic
notice must be confirmed immediately by delivery to the Agent of a Committed
Loan Notice. Each such notice must be received by the Agent not later than
12:00 p.m. (i) three Business Days prior to the requested date of any Borrowing
of Eurodollar Loans, of any conversion to or continuation of Eurodollar Loans or
of any conversion of Eurodollar Loans to Base Rate Loans and (ii) one Business
Day prior to the requested date of any Borrowing of Base Rate Loans. Each
Borrowing of, conversion to or continuation of Eurodollar Loans shall be in a
principal amount of $1,000,000 or a whole multiple of $1,000,000 in excess
thereof. Except as provided in Sections 2.03(c) and 2.04(c), each Borrowing of
or conversion to Base Rate Loans shall be in a principal amount of $500,000 or a
whole multiple of $100,000 in excess thereof. Each Committed Loan Notice shall
specify (i) whether the applicable Borrower is requesting a Committed Borrowing,
a conversion of Committed Loans from one Type to the other, or a continuation of
Eurodollar Loans, (ii) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Committed Loans to be borrowed, converted or continued, (iv)
the Type of Committed Loans to be borrowed or to which existing Committed Loans
are to be converted, and (v) if applicable, the duration of the Interest Period
with respect thereto. If the applicable Borrower fails to specify a Type of
Committed Loan in a Committed Loan Notice or if such Borrower fails to give a
timely notice requesting a conversion or continuation of a Eurodollar Loan, then
the applicable Committed Loan shall be made as, or converted to, Base Rate
Loans, unless such Committed Loan was a Eurodollar Loan, in which case such
Committed Loan shall be continued as a Eurodollar Loan with an Interest Period
of one month. Any such automatic conversion to a Base Rate Loan and any such
continuation of a Eurodollar Loan, in either case, shall be effective as of the
last day of the Interest Period then in effect with respect to the applicable
Eurodollar Loans. If the applicable Borrower requests a Borrowing of, conversion
to, or continuation of Eurodollar Loans in any such Committed Loan Notice, but
such Borrower fails to specify an Interest Period for such Committed Loan or
continuation of a Eurodollar Loan, it will be deemed to have specified an
Interest Period of one month.


31



--------------------------------------------------------------------------------





(b)    Following receipt of a Committed Loan Notice, the Agent shall promptly
notify each Lender of the amount of its Applicable Percentage of the applicable
Committed Loans, and if no timely notice of a conversion or continuation is
provided by the applicable Borrower, the Agent shall notify each Lender of the
details of any automatic conversion to Base Rate Loans or continuation of
Eurodollar Loans described in the preceding subsection. In the case of a
Committed Borrowing, each Lender shall make the amount of its Committed Loan
available to the Agent in immediately available funds at the Agent’s Office not
later than 11:00 a.m. on the Business Day specified in the applicable Committed
Loan Notice. Upon satisfaction of the applicable conditions set forth in
Section 4.02 (and, if such Borrowing is the initial Credit Extension,
Section 4.01), the Agent shall make all funds so received available to the
applicable Borrower in like funds as received by the Agent either by (i)
crediting the account of such Borrower on the books of Bank of America with the
amount of such funds or (ii) wire transfer of such funds, in each case in
accordance with instructions provided to (and reasonably acceptable to) the
Agent by such Borrower; provided, however, that if, on the date the Committed
Loan Notice with respect to such Borrowing is given by such Borrower, there are
L/C Borrowings outstanding, then the proceeds of such Borrowing, first, shall be
applied to the payment in full of any such L/C Borrowings, and second, shall be
made available to such Borrower as provided above.
(c)    Except as otherwise provided herein, a Eurodollar Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar
Loan. During the existence of a Default, no Loans may be requested as, converted
to or continued as Eurodollar Loans without the consent of the Required Lenders.
(d)    The Agent shall promptly notify the applicable Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurodollar Loans upon
determination of such interest rate. At any time that Base Rate Loans are
outstanding, the Agent shall notify the applicable Borrower and the Lenders of
any change in Bank of America’s prime rate used in determining the Base Rate
promptly following the public announcement of such change.
(e)    After giving effect to all Committed Borrowings, all conversions of
Committed Loans from one Type to the other, and all continuations of Committed
Loans as the same Type, there shall not be more than ten Interest Periods in
effect at any single time with respect to Eurodollar Loans.

2.03    Letters of Credit.
(a)    The Letter of Credit Commitment.
(i)    Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the Lenders set forth in this
Section 2.03, (1) from time to time on any Business Day during the period from
the Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit for the account of the Borrowers or any of their Subsidiaries, and to
amend or extend Letters of Credit previously issued by it, in accordance with
subsection (b) below, and (2) to honor drawings under the Letters of Credit; and
(B) the Lenders severally agree to participate in Letters of Credit issued for
the account of any Borrower or its Subsidiaries and any drawings thereunder;
provided that after giving effect to any L/C Credit Extension with respect to
any Letter of Credit, (x) the Total Outstandings shall not exceed the Aggregate
Commitments, (y) the aggregate Outstanding Amount of the Committed Loans of any
Lender, plus such Lender’s Applicable


32



--------------------------------------------------------------------------------





Percentage of the Outstanding Amount of all L/C Obligations, plus such Lender’s
Applicable Percentage of the Outstanding Amount of all Swing Line Loans shall
not exceed such Lender’s Commitment, and (z) the Outstanding Amount of the L/C
Obligations shall not exceed the Letter of Credit Sublimit. Each request by the
applicable Borrower for the issuance or amendment of a Letter of Credit shall be
deemed to be a representation by such Borrower that the L/C Credit Extension so
requested complies with the conditions set forth in the proviso to the preceding
sentence. Within the foregoing limits, and subject to the terms and conditions
hereof, the Borrowers’ ability to obtain Letters of Credit shall be fully
revolving, and accordingly any Borrower may, during the foregoing period, obtain
Letters of Credit to replace Letters of Credit that have expired or that have
been drawn upon and reimbursed. All Existing Letters of Credit shall be deemed
to have been issued pursuant hereto, and from and after the Closing Date shall
be subject to and governed by the terms and conditions hereof.
(ii)    The L/C Issuer shall not issue any Letter of Credit, if:
(A)    subject to Section 2.03(b)(iii), the expiry date of such requested Letter
of Credit would occur more than twelve months after the date of issuance or last
extension, unless the Required Lenders have approved such expiry date; or
(B)    the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Lenders have approved such
expiry date; provided that Letters of Credit with an expiry date after the
Letter of Credit Expiration Date may be issued (but the L/C Issuer shall have no
obligation to issue) so long as the Borrowers Cash Collateralize such Letter of
Credit in accordance with the terms of this Agreement pursuant to this clause
(B). Each Borrower hereby agrees that on or before the Letter of Credit
Expiration Date it shall Cash Collateralize any Letter of Credit existing and
not expiring on the Letter of Credit Expiration Date in an amount equal to at
least 100% of the face amount of such Letter of Credit (and in the event such
Borrower fails to do so, the Agent may require each Lender to fund its
participation interest in an amount equal to such Lender’s Applicable Percentage
of the outstanding Letters of Credit for purposes of Cash Collateralizing the
Letters of Credit). For the avoidance of doubt, the parties hereto agree that
the obligations of the Lenders hereunder to reimburse the L/C Issuer for any
Unreimbursed Amount with respect to any Letter of Credit shall terminate on the
Maturity Date with respect to drawings occurring after that date.
(iii)    The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:
(A)    any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit


33



--------------------------------------------------------------------------------





generally or such Letter of Credit in particular or shall impose upon the L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon the L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which the L/C Issuer in good faith deems material to it;
(B)    the issuance of such Letter of Credit would violate one or more policies
of the L/C Issuer applicable to letters of credit generally;
(C)    such Letter of Credit is to be denominated in a currency other than
Dollars; or
(D)    any Lender is at that time a Defaulting Lender, unless the L/C Issuer has
entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the L/C Issuer (in its sole discretion) with the applicable
Borrower or such Defaulting Lender to eliminate the L/C Issuer’s actual or
potential Fronting Exposure (after giving effect to Section 2.16(a)(iv)) with
respect to the Defaulting Lender arising from either the Letter of Credit then
proposed to be issued or that Letter of Credit and all other L/C Obligations as
to which the L/C Issuer has actual or potential Fronting Exposure, as it may
elect in its sole discretion.
(iv)    The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer
would not be permitted at such time to issue such Letter of Credit in its
amended form under the terms hereof.
(v)    The L/C Issuer shall be under no obligation to amend any Letter of Credit
if (A) the L/C Issuer would have no obligation at such time to issue such Letter
of Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.
(vi)    The L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and the
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Agent in Article IX with respect to any acts taken or omissions suffered by the
L/C Issuer in connection with Letters of Credit issued by it or proposed to be
issued by it and Issuer Documents pertaining to such Letters of Credit as fully
as if the term “Agent” as used in Article IX included the L/C Issuer with
respect to such acts or omissions, and (B) as additionally provided herein with
respect to the L/C Issuer.
(b)    Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.
(i)    Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of the applicable Borrower delivered to the L/C Issuer (with a
copy to the Agent) in the form of a Letter of Credit Application, appropriately
completed and signed by an Authorized Officer of such Borrower. Such Letter of
Credit Application may be sent by facsimile, by United States mail, by overnight
courier, by electronic


34



--------------------------------------------------------------------------------





transmission using the system provided by the L/C Issuer, by personal delivery
or by any other means acceptable to the L/C Issuer. Such Letter of Credit
Application must be received by the L/C Issuer and the Agent not later than
11:00 a.m. at least three Business Days (or such later date and time as the
Agent and the L/C Issuer may agree in a particular instance in their sole
discretion) prior to the proposed issuance date or date of amendment, as the
case may be. In the case of a request for an initial issuance of a Letter of
Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to the L/C Issuer: (A) the proposed issuance date of the requested
Letter of Credit (which shall be a Business Day); (B) the stated amount thereof;
(C) the expiry date thereof; (D) the name and address of the beneficiary
thereof; (E) the documents to be presented by such beneficiary in case of any
drawing thereunder; (F) the full text of any certificate to be presented by such
beneficiary in case of any drawing thereunder; (G) the purpose and nature of the
requested Letter of Credit; and (H) such other matters as the L/C Issuer may
reasonably require. In the case of a request for an amendment of any outstanding
Letter of Credit, such Letter of Credit Application shall specify in form and
detail satisfactory to the L/C Issuer (A) the Letter of Credit to be amended;
(B) the proposed date of amendment thereof (which shall be a Business Day); (C)
the nature of the proposed amendment; and (D) such other matters as the L/C
Issuer may reasonably require. Additionally, the applicable Borrower shall
furnish to the L/C Issuer and the Agent such other documents and information
pertaining to such requested Letter of Credit issuance or amendment, including
any Issuer Documents, as the L/C Issuer or the Agent may reasonably require.
(ii)    Promptly after receipt of any Letter of Credit Application, the L/C
Issuer will confirm with the Agent (by telephone or in writing) that the Agent
has received a copy of such Letter of Credit Application from the applicable
Borrower and, if not, the L/C Issuer will provide the Agent with a copy thereof.
Unless the L/C Issuer has received written notice from any Lender, the Agent or
the applicable Borrower, at least one Business Day prior to the requested date
of issuance or amendment of the applicable Letter of Credit, that one or more
applicable conditions contained in Article IV shall not then be satisfied, then,
subject to the terms and conditions hereof, the L/C Issuer shall, on the
requested date, issue a Letter of Credit for the account of the applicable
Borrower or the applicable Subsidiary or enter into the applicable amendment, as
the case may be, in each case in accordance with the L/C Issuer’s usual and
customary business practices. Immediately upon the issuance of each Letter of
Credit, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the L/C Issuer a risk participation in
such Letter of Credit in an amount equal to the product of such Lender’s
Applicable Percentage times the amount of such Letter of Credit.
(iii)    If the applicable Borrower so requests in any applicable Letter of
Credit Application, the L/C Issuer may, in its sole discretion, agree to issue a
Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the L/C Issuer to prevent any such extension at least once
in each twelve-month period (commencing with the date of issuance of such Letter
of Credit) by giving prior notice to the beneficiary thereof not later than a
day (the “Non-Extension Notice Date”) in each such twelve-month period to be
agreed upon at the time such Letter of Credit is issued. Unless otherwise
directed by the L/C Issuer, the applicable Borrower shall not be required to
make a specific request to the L/C Issuer for any such extension. Once an
Auto-Extension Letter of Credit


35



--------------------------------------------------------------------------------





has been issued, the Lenders shall be deemed to have authorized (but may not
require) the L/C Issuer to permit the extension of such Letter of Credit at any
time to an expiry date not later than the Letter of Credit Expiration Date;
provided, however, that the L/C Issuer shall not permit any such extension if
(A) the L/C Issuer has determined that it would not be permitted, or would have
no obligation, at such time to issue such Letter of Credit in its revised form
(as extended) under the terms hereof (by reason of the provisions of clause (ii)
or (iii) of Section 2.03(a) or otherwise), or (B) it has received notice (which
may be by telephone or in writing) on or before the day that is seven Business
Days before the Non-Extension Notice Date (1) from the Agent that the Required
Lenders have elected not to permit such extension or (2) from the Agent, any
Lender or any Borrower that one or more of the applicable conditions specified
in Section 4.02 is not then satisfied, and in each such case directing the L/C
Issuer not to permit such extension.
(iv)    If the applicable Borrower so requests in any applicable Letter of
Credit Application, the L/C Issuer may, in its sole discretion, agree to issue a
Letter of Credit that permits the automatic reinstatement of all or a portion of
the stated amount thereof after any drawing thereunder (each, an
“Auto-Reinstatement Letter of Credit”). Unless otherwise directed by the L/C
Issuer, the applicable Borrower shall not be required to make a specific request
to the L/C Issuer to permit such reinstatement. Once an Auto-Reinstatement
Letter of Credit has been issued, except as provided in the following sentence,
the Lenders shall be deemed to have authorized (but may not require) the L/C
Issuer to reinstate all or a portion of the stated amount thereof in accordance
with the provisions of such Letter of Credit. Notwithstanding the foregoing, if
such Auto-Reinstatement Letter of Credit permits the L/C Issuer to decline to
reinstate all or any portion of the stated amount thereof after a drawing
thereunder by giving notice of such non-reinstatement within a specified number
of days after such drawing (the “Non-Reinstatement Deadline”), the L/C Issuer
shall not permit such reinstatement if it has received a notice (which may be by
telephone or in writing) on or before the day that is seven Business Days before
the Non-Reinstatement Deadline (A) from the Agent that the Required Lenders have
elected not to permit such reinstatement or (B) from the Agent, any Lender or
any Borrower that one or more of the applicable conditions specified in
Section 4.02 is not then satisfied (treating such reinstatement as an L/C Credit
Extension for purposes of this clause) and, in each case, directing the L/C
Issuer not to permit such reinstatement.
(v)    Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the applicable Borrower and the
Agent a true and complete copy of such Letter of Credit or amendment and any
other Issuer Documents related thereto.
(c)    Drawings and Reimbursements; Funding of Participations.
(i)    Upon receipt from the beneficiary of any Letter of Credit of any notice
of a drawing under such Letter of Credit, the L/C Issuer shall notify the
applicable Borrower and the Agent thereof. Not later than 11:00 a.m. on the
Business Day following the Honor Date (each such date of notice, a “Notice
Date”), the applicable Borrower shall reimburse the L/C Issuer through the Agent
in an amount equal to the amount of such drawing (together with any interest
thereon for such period from the Honor Date to the


36



--------------------------------------------------------------------------------





date such reimbursement is made). If the applicable Borrower fails to so
reimburse the L/C Issuer by such time, the Agent shall promptly notify each
Lender of the Honor Date, the amount of the unreimbursed drawing including any
applicable interest thereon (the “Unreimbursed Amount”), and the amount of such
Lender’s Applicable Percentage thereof. In such event, and in lieu of the
obligation of the applicable Borrower to reimburse the L/C Issuer as provided in
the two immediately preceding sentences such Borrower shall be deemed to have
requested a Committed Borrowing of Base Rate Loans to be disbursed on the Notice
Date in an amount equal to the Unreimbursed Amount, without regard to the
minimum and multiples specified in Section 2.02 for the principal amount of Base
Rate Loans, but subject to the amount of the unutilized portion of the Aggregate
Commitments and the conditions set forth in Section 4.02 (other than the
delivery of a Committed Loan Notice). Any notice given by the L/C Issuer or the
Agent pursuant to this Section 2.03(c)(i) may be given by telephone if
immediately confirmed in writing; provided that the lack of such an immediate
confirmation shall not affect the conclusiveness or binding effect of such
notice.
(ii)    Each Lender shall upon any notice pursuant to Section 2.03(c)(i) make
funds available (and the Agent may apply Cash Collateral provided for this
purpose) for the account of the L/C Issuer at the Agent’s Office in an amount
equal to its Applicable Percentage of the Unreimbursed Amount not later than
1:00 p.m. on the Business Day specified in such notice by the Agent, whereupon,
subject to the provisions of Section 2.03(c)(iii), each Lender that so makes
funds available shall be deemed to have made a Base Rate Loan to the applicable
Borrower in such amount. The Agent shall remit the funds so received to the L/C
Issuer.
(iii)    With respect to any Unreimbursed Amount that is not fully refinanced by
a Committed Borrowing of Base Rate Loans because the conditions set forth in
Section 4.02 cannot be satisfied or for any other reason, the applicable
Borrower shall be deemed to have incurred from the L/C Issuer an L/C Borrowing
in the amount of the Unreimbursed Amount that is not so refinanced, which L/C
Borrowing shall be due and payable on demand (together with interest) and shall
bear interest at the Default Rate. In such event, each Lender’s payment to the
Agent for the account of the L/C Issuer pursuant to Section 2.03(c)(ii) shall be
deemed payment in respect of its participation in such L/C Borrowing and shall
constitute an L/C Advance from such Lender in satisfaction of its participation
obligation under this Section 2.03.
(iv)    Until each Lender funds its Committed Loan or its L/C Advance pursuant
to this Section 2.03(c) to reimburse the L/C Issuer for any amount drawn under
any Letter of Credit, interest in respect of such Lender’s Applicable Percentage
of such amount shall be solely for the account of the L/C Issuer.
(v)    Each Lender’s obligation to make Committed Loans or L/C Advances to
reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, the applicable Borrower or any other Person for any
reason whatsoever; (B) the occurrence or continuance of a Default, or (C) any
other occurrence, event or condition, whether or not similar to any of the
foregoing; provided, however, that each Lender’s obligation to make Committed
Loans pursuant to


37



--------------------------------------------------------------------------------





this Section 2.03(c) is subject to the conditions set forth in Section 4.02
(other than delivery by the applicable Borrower of a Committed Loan Notice). No
such making of an L/C Advance shall relieve or otherwise impair the obligation
of such Borrower to reimburse the L/C Issuer for the amount of any payment made
by the L/C Issuer under any Letter of Credit, together with interest as provided
herein.
(vi)    If any Lender fails to make available to the Agent for the account of
the L/C Issuer any amount required to be paid by such Lender pursuant to the
foregoing provisions of this Section 2.03(c) by the time specified in
Section 2.03(c)(ii), then, without limiting the other provisions of this
Agreement, the L/C Issuer shall be entitled to recover from such Lender (acting
through the Agent), on demand, such amount with interest thereon for the period
from the date such payment is required to the date on which such payment is
immediately available to the L/C Issuer at a rate per annum equal to the greater
of the Federal Funds Rate and a rate determined by the L/C Issuer in accordance
with banking industry rules on interbank compensation, plus any administrative,
processing or similar fees customarily charged by the L/C Issuer in connection
with the foregoing. If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Committed Loan
included in the relevant Committed Borrowing or L/C Advance in respect of the
relevant L/C Borrowing, as the case may be. A certificate of the L/C Issuer
submitted to any Lender (through the Agent) with respect to any amounts owing
under this clause (vi) shall be conclusive absent manifest error.
(d)    Repayment of Participations by the Lenders.
(i)    At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender’s L/C Advance in respect of
such payment in accordance with Section 2.03(c), if the Agent receives for the
account of the L/C Issuer any payment in respect of the related Unreimbursed
Amount or interest thereon (whether directly from the applicable Borrower or
otherwise, including proceeds of Cash Collateral applied thereto by the Agent),
the Agent will distribute to such Lender its Applicable Percentage thereof in
the same funds as those received by the Agent.
(ii)    If any payment received by the Agent for the account of the L/C Issuer
pursuant to Section 2.03(c)(i) is required to be returned under any of the
circumstances described in Section 10.05 (including pursuant to any settlement
entered into by the L/C Issuer in its discretion), each Lender shall pay to the
Agent for the account of the L/C Issuer its Applicable Percentage thereof on
demand of the Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Lender, at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Lenders
under this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.
(e)    Obligations Absolute. The obligation of the applicable Borrower to
reimburse the L/C Issuer for each drawing under each Letter of Credit and to
repay each L/C Borrowing shall be absolute, unconditional and irrevocable, and
shall be paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:
(i)    any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;


38



--------------------------------------------------------------------------------





(ii)    the existence of any claim, counterclaim, setoff, defense or other right
that any Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;
(iii)    any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
(iv)    waiver by the L/C Issuer of any requirement that exists for the L/C
Issuer’s protection and not the protection of any Borrower or any waiver by the
L/C Issuer which does not in fact materially prejudice any Borrower;
(v)    honor of a demand for payment presented electronically even if such
Letter of Credit requires that demand be in the form of a draft;
(vi)    any payment made by the L/C Issuer in respect of an otherwise complying
item presented after the date specified as the expiration date of, or the date
by which documents must be received under such Letter of Credit if presentation
after such date is authorized by the UCC, the ISP or the UCP, as applicable;
(vii)    any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or
(viii)    any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Borrower or any
Subsidiary.
The applicable Borrower shall promptly examine a copy of each Letter of Credit
and each amendment thereto that is delivered to it and, in the event of any
claim of noncompliance with such Borrower’s instructions or other irregularity,
such Borrower will immediately notify the L/C Issuer. The applicable Borrower
shall be conclusively deemed to have waived any such claim against the L/C
Issuer and its correspondents unless such notice is given as aforesaid.
(f)    Role of L/C Issuer. Each Lender and each Borrower agree that, in paying
any drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
the Agent, any of their respective Related Parties nor any correspondent,
participant or assignee of the L/C Issuer


39



--------------------------------------------------------------------------------





shall be liable to any Lender for (i) any action taken or omitted in connection
herewith at the request or with the approval of the Lenders or the Required
Lenders, as applicable; (ii) any action taken or omitted in the absence of gross
negligence or willful misconduct; or (iii) the due execution, effectiveness,
validity or enforceability of any document or instrument related to any Letter
of Credit or Issuer Document. The Borrowers hereby assume all risks of the acts
or omissions of any beneficiary or transferee with respect to its use of any
Letter of Credit; provided, however, that this assumption is not intended to,
and shall not, preclude a Borrower’s pursuing such rights and remedies as it may
have against the beneficiary or transferee at law or under any other agreement.
None of the L/C Issuer, the Agent, any of their respective Related Parties nor
any correspondent, participant or assignee of the L/C Issuer shall be liable or
responsible for any of the matters described in clauses (i) through (viii) of
Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, a Borrower may have a claim against the L/C Issuer,
and the L/C Issuer may be liable to such Borrower, to the extent, but only to
the extent, of any direct, as opposed to consequential or exemplary, damages
suffered by such Borrower which such Borrower proves were caused by the L/C
Issuer’s willful misconduct or gross negligence or the L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit. In furtherance and not in limitation
of the foregoing, the L/C Issuer may accept documents that appear on their face
to be in order, without responsibility for further investigation, regardless of
any notice or information to the contrary, and the L/C Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason. The L/C Issuer may send a Letter of
Credit or conduct any communication to or from the beneficiary via the Society
for Worldwide Interbank Financial Telecommunication ("SWIFT") message or
overnight courier, or any other commercially reasonable means of communicating
with a beneficiary. The L/C Issuer shall provide to the Agent a list of
outstanding Letters of Credit (together with type, amounts and denominated
currency) issued by it on a monthly basis.
(g)    Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter
of Credit issued or outstanding hereunder is in support of any obligations of,
or is for the account of, a Subsidiary, the Borrowers shall be obligated to
reimburse the L/C Issuer hereunder for any and all drawings under such Letter of
Credit. Each Borrower hereby acknowledges that the issuance of Letters of Credit
for the account of Subsidiaries inures to the benefit of such Borrower, and that
such Borrower’s business derives substantial benefits from the businesses of
such Subsidiaries.
(h)    Applicability of ISP and UCP. Unless otherwise expressly agreed by the
L/C Issuer and the applicable Borrower when a Letter of Credit is issued
(including any such agreement applicable to an Existing Letter of Credit), (i)
the rules of the ISP shall apply to each standby Letter of Credit, and (ii) the
rules of the UCP shall apply to each commercial Letter of Credit.
Notwithstanding the foregoing, the L/C Issuer shall not be responsible to any
Borrower for, and the L/C Issuer’s rights and remedies against any Borrower
shall not be impaired by, any action or inaction of the L/C Issuer required
under any law or practice that is required to be applied to any Letter of
Credit, including the law of a jurisdiction where the L/C Issuer or the
beneficiary is located, the practice stated in the ISP or UCP, as applicable, or
in the decisions, opinions, practice statements, or official commentary of the
ICC Banking Commission, the Bankers Association for Finance and Trade -
International Financial Services Association (BAFT-IFSA), or the Institute of
International Banking Law & Practice, whether or not any Letter of Credit
chooses such law or practice.


40



--------------------------------------------------------------------------------





(i)    Letter of Credit Fees. The Borrowers shall pay to the Agent for the
account of each Lender in accordance, subject to Section 2.16, with its
Applicable Percentage a Letter of Credit fee (the “Letter of Credit Fee”) for
each Letter of Credit equal to the Applicable Rate times the daily amount
available to be drawn under such Letter of Credit. Letter of Credit Fees shall
be (i) due and payable on the first Business Day after the end of each March,
June, September and December, commencing with the first such date to occur after
the issuance of such Letter of Credit, on the Letter of Credit Expiration Date
and thereafter on demand, (ii) computed on a quarterly basis in arrears and
(iii) computed for the actual number of days that such Letters of Credit are
outstanding during the applicable quarter. If there is any change in the
Applicable Rate during any quarter, the daily amount available to be drawn under
each Letter of Credit shall be computed and multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect. Notwithstanding anything to the contrary contained herein, upon the
request of the Required Lenders, while any Event of Default exists, all Letter
of Credit Fees shall accrue at the Default Rate.
(j)    Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer.
(i)    With respect to any Letter of Credit issued by Bank of America, in its
capacity as L/C Issuer, the applicable Borrower shall pay directly to Bank of
America in such capacity for its own account a fronting fee (A) with respect to
each commercial Letter of Credit, at a rate specified in the Fee Letter,
computed on the amount of such Letter of Credit, and payable upon the issuance
thereof, (B) with respect to any amendment of a commercial Letter of Credit
increasing the amount of such Letter of Credit, at a rate separately agreed
between such Borrower and Bank of America, in its capacity as L/C Issuer,
computed on the amount of such increase, and payable upon the effectiveness of
such amendment, and (C) with respect to each standby Letter of Credit, at the
rate per annum specified in the Fee Letter, computed on the daily amount
available to be drawn under such Letter of Credit on a quarterly basis in
arrears. Such fronting fee shall be due and payable on the tenth Business Day
after the end of each March, June, September and December in respect of the most
recently-ended quarterly period (or portion thereof, in the case of the first
payment), commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand. In addition, the applicable Borrower shall pay directly to the Bank of
America, in its capacity as L/C Issuer for its own account the customary
issuance, presentation, amendment and other processing fees, and other standard
costs and charges, of Bank of America, in its capacity as L/C Issuer relating to
letters of credit as from time to time in effect. Such customary fees and
standard costs and charges are due and payable on demand and are nonrefundable.
(ii)    With respect to any Letter of Credit issued by an L/C Issuer other than
Bank of America, the applicable Borrower shall pay directly to such L/C Issuer
for its own account a fronting fee with respect to each issuance or amendment of
a Letter of Credit, at a rate and at the times separately agreed between such
Borrower and such L/C Issuer. In addition, the applicable Borrower shall pay
directly to such L/C Issuer for its own account the customary issuance,
presentation, amendment and other processing fees, and other standard costs and
charges, of such L/C Issuer relating to letters of credit as from time to time
in effect. Such customary fees and standard costs and charges are due and
payable on demand and are nonrefundable.


41



--------------------------------------------------------------------------------





(iii)    For the purposes of computing the daily amount available to be drawn
under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.06.
(k)    Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.
(l)    L/C Issuer Reports to the Agent.  Unless otherwise agreed by the Agent,
each L/C Issuer shall, in addition to its notification obligations set forth
elsewhere in this Section, provide the Agent a Letter of Credit Report, as set
forth below:


(i)    reasonably prior to the time that such L/C Issuer issues, amends, renews,
increases or extends a Letter of Credit, the date of such issuance, amendment,
renewal, increase or extension and the stated amount of the applicable Letters
of Credit after giving effect to such issuance, amendment, renewal or extension
(and whether the amounts thereof shall have changed);
(i)    on each Business Day on which such L/C Issuer makes a payment pursuant to
a Letter of Credit, the date and amount of such payment;


(ii)    on any Business Day on which the applicable Borrower fails to reimburse
a payment made pursuant to a Letter of Credit required to be reimbursed to such
L/C Issuer on such day, the date of such failure and the amount of such payment;


(iii)    on any other Business Day, such other information as the Agent shall
reasonably request as to the Letters of Credit issued by such L/C Issuer; and


(iv)    for so long as any Letter of Credit issued by an L/C Issuer is
outstanding, such L/C Issuer shall deliver to the Agent (A) on the last Business
Day of each calendar month, (B) at all other times a Letter of Credit Report is
required to be delivered pursuant to this Agreement, and (C) on each date that
(1) an L/C Credit Extension occurs or (2) there is any expiration, cancellation
and/or disbursement, in each case, with respect to any such Letter of Credit, a
Letter of Credit Report appropriately completed with the information for every
outstanding Letter of Credit issued by such L/C Issuer.



2.04    Swing Line Loans.
(a)    The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender agrees, in reliance upon the agreements of the other Lenders
set forth in this Section 2.04, to make loans pursuant to this Section 2.04
(each such loan, a “Swing Line Loan”) to the Borrowers from time to time on any
Business Day during the Availability Period in an aggregate amount not to exceed
at any time outstanding the amount of the Swing Line Sublimit; provided,
however, that (i) after giving effect to any Swing Line Loan, (A) the Total
Outstandings shall not exceed the Aggregate Commitments, and (B) the aggregate
Outstanding Amount of the Committed Loans of any Lender, plus such Lender’s
Applicable Percentage of the Outstanding Amount of all L/C Obligations, plus
such Lender’s Applicable Percentage of the Outstanding Amount of all Swing Line
Loans shall not exceed such Lender’s Commitment, (ii) that the applicable
Borrower shall not use the proceeds of any Swing Line Loan to refinance any
outstanding Swing Line Loan and (iii) the Swing Line Lender shall not be under
any obligation to make any Swing Line Loan if it shall


42



--------------------------------------------------------------------------------





determine (which determination shall be conclusive and binding absent manifest
error) that it has, or by such Credit Extension may have, Fronting Exposure.
Prior to a refinancing of a Swing Line Loan or the funding of a risk
participation in Swing Line Loans, in either case, pursuant to Section 2.04(c),
it is understood and agreed that the outstanding Swing Line Loans, when
aggregated with the Applicable Percentage of the Outstanding Amount of Committed
Loans and L/C Obligations of the Swing Line Lender, may exceed the amount of
such Lender’s Commitment. Subject to the other terms and conditions hereof, a
Borrower may borrow Swing Line Loans under this Section 2.04, repay or prepay
such Swing Line Loans, reborrow such Swing Line Loans and borrow other Swing
Line Loans under this Section 2.04. Immediately upon the making of a Swing Line
Loan, each Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the Swing Line Lender a risk participation in such
Swing Line Loan in an amount equal to the product of such Lender’s Applicable
Percentage times the amount of such Swing Line Loan.
(b)    Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
applicable Borrower’s irrevocable notice to the Swing Line Lender and the Agent,
which may be given by: (A) telephone or (B) a Swing Line Loan Notice; provided
that any telephonic notice must be confirmed immediately by delivery to the
Swing Line Lender and the Agent of a Swing Line Loan Notice. Each such notice
must be received by the Swing Line Lender and the Agent not later than 1:00 p.m.
on the requested borrowing date, and shall specify (i) the amount to be
borrowed, which shall be a minimum of $100,000, and (ii) the requested borrowing
date, which shall be a Business Day. Promptly after receipt by the Swing Line
Lender of any Swing Line Loan Notice, the Swing Line Lender will confirm with
the Agent (by telephone or in writing) that the Agent has also received such
Swing Line Loan Notice and, if not, the Swing Line Lender will notify the Agent
(by telephone or in writing) of the contents thereof. Unless the Swing Line
Lender has received notice (by telephone or in writing) from the Agent
(including at the request of any Lender) prior to 2:00 p.m. on the date of the
proposed Swing Line Borrowing (A) directing the Swing Line Lender not to make
such Swing Line Loan as a result of the limitations set forth in the proviso to
the first sentence of Section 2.04(a), or (B) that one or more of the applicable
conditions specified in Article IV is not then satisfied, then, subject to the
terms and conditions hereof, the Swing Line Lender will, not later than
3:00 p.m. on the borrowing date specified in such Swing Line Loan Notice, make
the amount of its Swing Line Loan available to the applicable Borrower.
(c)    Refinancing of Swing Line Loans.
(i)    The Swing Line Lender at any time in its sole discretion may request, on
behalf of the applicable Borrower (which hereby irrevocably authorizes the Swing
Line Lender to so request on its behalf), that each Lender make a Base Rate Loan
in an amount equal to such Lender’s Applicable Percentage of the amount of Swing
Line Loans then outstanding (which Base Rate Loans shall be used to refinance
such Swing Line Loans). Such request shall be made in writing (which written
request shall be deemed to be a Committed Loan Notice for purposes hereof) and
in accordance with the requirements of Section 2.02, without regard to the
minimum and multiples specified therein for the principal amount of Base Rate
Loans, but subject to the unutilized portion of the Aggregate Commitments and
the conditions set forth in Section 4.02. The Swing Line Lender shall furnish
the applicable Borrower with a copy of the applicable Committed Loan Notice
promptly after delivering such notice to the Agent. Each Lender shall make an
amount equal to its Applicable Percentage of the amount specified in such
Committed Loan Notice available to the Agent in immediately available funds (and
the Agent may apply Cash Collateral available with respect to the applicable
Swing Line Loan) for the account of the


43



--------------------------------------------------------------------------------





Swing Line Lender at the Agent’s Office not later than 10:00 a.m. on the day
specified in such Committed Loan Notice, whereupon, subject to
Section 2.04(c)(ii), each Lender that so makes funds available shall be deemed
to have made a Base Rate Loan to the applicable Borrower in such amount. The
Agent shall remit the funds so received to the Swing Line Lender. To the extent
that a Swing Line Loan has been refinanced with a Borrowing of Base Rate Loans
pursuant to this Section 2.04(c)(i), such Swing Line Loan shall be deemed repaid
for all purposes herein.
(ii)    If for any reason any Swing Line Loan cannot be refinanced by such a
Committed Borrowing in accordance with Section 2.04(c)(i), the request for Base
Rate Loans submitted by the Swing Line Lender as set forth herein shall be
deemed to be a request by the Swing Line Lender that each of the Lenders fund
its risk participation in the relevant Swing Line Loan and each Lender’s payment
to the Agent for the account of the Swing Line Lender pursuant to
Section 2.04(c)(i) shall be deemed payment in respect of such participation.
(iii)    If any Lender fails to make available to the Agent for the account of
the Swing Line Lender any amount required to be paid by such Lender pursuant to
the foregoing provisions of this Section 2.04(c) by the time specified in
Section 2.04(c)(i), the Swing Line Lender shall be entitled to recover from such
Lender (acting through the Agent), on demand, such amount with interest thereon
for the period from the date such payment is required to the date on which such
payment is immediately available to the Swing Line Lender at a rate per annum
equal to the greater of the Federal Funds Rate and a rate determined by the
Swing Line Lender in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the Swing Line Lender in connection with the foregoing. If such
Lender pays such amount (with interest and fees as aforesaid), the amount so
paid shall constitute such Lender’s Committed Loan included in the relevant
Committed Borrowing or funded participation in the relevant Swing Line Loan, as
the case may be. A certificate of the Swing Line Lender submitted to any Lender
(through the Agent) with respect to any amounts owing under this clause (iii)
shall be conclusive absent manifest error.
(iv)    Each Lender’s obligation to make Committed Loans or to purchase and fund
risk participations in Swing Line Loans pursuant to this Section 2.04(c) shall
be absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Lender may have against the Swing Line Lender, any Borrower or any other
Person for any reason whatsoever, (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided, however, that each Lender’s obligation to
make Committed Loans pursuant to this Section 2.04(c) is subject to the
conditions set forth in Section 4.02. No such funding of risk participations
shall relieve or otherwise impair the obligation of any Borrower to repay Swing
Line Loans, together with interest as provided herein.
(d)    Repayment of Participations.
(i)    At any time after any Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such


44



--------------------------------------------------------------------------------





Swing Line Loan, the Swing Line Lender will distribute to such Lender its
Applicable Percentage thereof in the same funds as those received by the Swing
Line Lender.
(ii)    If any payment received by the Swing Line Lender in respect of principal
or interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Lender shall pay to the Swing Line Lender its Applicable
Percentage thereof on demand of the Agent, plus interest thereon from the date
of such demand to the date such amount is returned, at a rate per annum equal to
the Federal Funds Rate. The Agent will make such demand upon the request of the
Swing Line Lender. The obligations of the Lenders under this clause shall
survive the payment in full of the Obligations and the termination of this
Agreement.
(e)    Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the applicable Borrower for interest on the Swing Line
Loans. Until each Lender funds its Base Rate Loan or risk participation pursuant
to this Section 2.04 to refinance such Lender’s Applicable Percentage of any
Swing Line Loan, interest in respect of such Applicable Percentage shall be
solely for the account of the Swing Line Lender.
(f)    Payments Directly to Swing Line Lender. The applicable Borrower shall
make all payments of principal and interest in respect of the Swing Line Loans
directly to the Swing Line Lender.

2.05    Prepayments.
(a)    Any Borrower may, upon delivery of a Notice of Loan Prepayment to the
Agent, at any time or from time to time voluntarily prepay Committed Loans in
whole or in part without premium or penalty; provided that (i) such notice must
be received by the Agent not later than 11:00 a.m. (A) three Business Days prior
to any date of prepayment of Eurodollar Loans and (B) one Business Day prior to
any date of prepayment of Base Rate Loans; (ii) any prepayment of Eurodollar
Loans shall be in a principal amount of $500,000 or a whole multiple of $100,000
in excess thereof; and (iii) any prepayment of Base Rate Loans shall be in a
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof
or, in each case, if less, the entire principal amount thereof then outstanding.
Each such notice shall specify the date and amount of such prepayment and the
Type(s) of Committed Loans to be prepaid and, if Eurodollar Loans are to be
prepaid, the Interest Period(s) of such Loans. The Agent will promptly notify
each Lender of its receipt of each such notice, and of the amount of such
Lender’s Applicable Percentage of such prepayment. If the applicable Borrower
gives a prepayment notice, then such Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein; provided, any notice of prepayment given in connection with a
notice of termination of the Commitments given by such Borrower may state that
such prepayment notice is conditioned upon the effectiveness of other credit
facilities or capital raising, in which case such notice may (subject to
compliance by such Borrower with the requirements of Section 3.05) be revoked by
such Borrower (by notice to the Agent on or prior to the specified effective
date) if such condition is not satisfied. Any prepayment of a Eurodollar Loan
shall be accompanied by all accrued interest on the amount prepaid, together
with any additional amounts required pursuant to Section 3.05. Any prepayment of
a Eurodollar Loan shall be accompanied by all accrued interest on the amount
prepaid, together with any additional amounts required pursuant to Section 3.05.
Subject to Section 2.16, each such


45



--------------------------------------------------------------------------------





prepayment shall be applied to the Committed Loans of the Lenders in accordance
with their respective Applicable Percentages.
(b)    Any Borrower may, upon delivery of a Notice of Loan Prepayment to the
Swing Line Lender (with a copy to the Agent), at any time or from time to time,
voluntarily prepay Swing Line Loans in whole or in part without premium or
penalty; provided that (i) such notice must be received by the Swing Line Lender
and the Agent not later than 1:00 p.m. on the date of the prepayment, and (ii)
any such prepayment shall be in a minimum principal amount of $100,000. Each
such notice shall specify the date and amount of such prepayment. If such notice
is given by the applicable Borrower, such Borrower shall make such prepayment
and the payment amount specified in such notice shall be due and payable on the
date specified therein.
(c)    If for any reason the Total Outstandings at any time exceed the Aggregate
Commitments, the Borrowers shall immediately prepay Loans and/or Cash
Collateralize the L/C Obligations in an aggregate amount equal to such excess;
provided, however, that the Borrowers shall not be required to Cash
Collateralize the L/C Obligations pursuant to this Section 2.05(c) unless after
the prepayment in full of the Loans the Total Outstandings exceed the Aggregate
Commitments then in effect.

2.06    Termination or Reduction of Commitments.
The Borrowers may, upon notice to the Agent, terminate the Aggregate
Commitments, or from time to time permanently reduce the Aggregate Commitments;
provided that (a) any such notice shall be received by the Agent not later than
11:00 a.m. five Business Days prior to the date of termination or reduction, (b)
any such reduction shall be in an aggregate amount of $10,000,000 or any whole
multiple of $1,000,000 in excess thereof, (c) the Borrowers shall not terminate
or reduce the Aggregate Commitments if, after giving effect thereto and to any
concurrent prepayments hereunder, the Total Outstandings would exceed the
Aggregate Commitments and (d) if, after giving effect to any reduction of the
Aggregate Commitments, the Letter of Credit Sublimit or the Swing Line Sublimit
exceeds the amount of the Aggregate Commitments, such Sublimit shall be
automatically reduced by the amount of such excess; provided, any notice of
termination of the Aggregate Commitments given by the Borrowers may state that
such notice is conditioned upon the effectiveness of other credit facilities or
capital raising, in which case such notice may be revoked by the Borrowers (by
notice to the Agent on or prior to the specified effective date) if such
condition is not satisfied. The Agent will promptly notify the Lenders of any
such notice of termination or reduction of the Aggregate Commitments. Any
reduction of the Aggregate Commitments shall be applied to the Commitment of
each Lender according to its Applicable Percentage. All fees accrued until the
effective date of any termination of the Aggregate Commitments shall be paid on
the effective date of such termination.

2.07    Repayment of Loans.
(a)    The Borrowers shall repay to the Lenders on the Maturity Date the
aggregate principal amount of Committed Loans outstanding on such date.
(b)    Except to the extent previously refinanced with a Base Rate Loan pursuant
to Section 2.04(c), the Borrowers shall repay each Swing Line Loan on the
earlier to occur of (i) the date ten Business Days after such Loan is made and
(ii) the Maturity Date.


46



--------------------------------------------------------------------------------






2.08    Interest.
(a)    Subject to the provisions of subsection (b) below, (i) each Eurodollar
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Rate; (ii) each Base Rate Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate and (ii) each Swing Line Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the sum of the Eurodollar Rate plus the Applicable Rate plus 0.60%.
(b)    (i)    If any amount of principal of any Loan is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such overdue amount shall thereafter bear interest at
a fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable laws.
(i)    If any amount (other than principal of any Loan) payable by any Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable laws.
(ii)    Upon the request of the Required Lenders, while any Event of Default
exists (other than as set forth in clauses (b)(i) and (b)(ii) above), the
Borrowers shall pay interest on the principal amount of all outstanding
Obligations hereunder at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable laws.
(iii)    Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.
(c)    Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

2.09    Fees. In addition to certain fees described in subsections (i) and (j)
of Section 2.03:
(a)    Commitment Fee. The Borrowers shall pay to the Agent for the account of
each Lender in accordance with its Applicable Percentage, a commitment fee equal
to the Applicable Rate times the actual daily amount by which the Aggregate
Commitments exceed the sum of (i) the Outstanding Amount of Committed Loans and
(ii) the Outstanding Amount of L/C Obligations, subject to adjustment as
provided in Section 2.16. For the avoidance of doubt, the Outstanding Amount of
Swing Line Loans shall not be counted towards or considered usage of the
Aggregate Commitments for purposes of determining the commitment fee. The
commitment fee shall accrue at all times during the Availability Period,
including at any time during which one or more of the conditions in Article IV
is not met, and shall be due and payable quarterly in arrears on the first
Business Day after the end of each March, June, September and December,
commencing with the first such date to occur after the Closing Date, and on the
last day of the Availability Period. The


47



--------------------------------------------------------------------------------





commitment fee shall be calculated quarterly in arrears, and if there is any
change in the Applicable Rate during any quarter, the actual daily amount shall
be computed and multiplied by the Applicable Rate separately for each period
during such quarter that such Applicable Rate was in effect.
(b)    Other Fees. The Borrowers shall pay to the Agent fees in the amounts and
at the times specified in the Fee Letter. Such fees shall be fully earned when
paid and shall not be refundable for any reason whatsoever.

2.10    Computation of Interest and Fees; Retroactive Adjustment of Applicable
Rate.
(a)    All computations of interest for Base Rate Loans shall be made on the
basis of a year of 365 or 366 days, as the case may be, and actual days elapsed.
All other computations of fees and interest shall be made on the basis of a
360-day year and actual days elapsed. Interest shall accrue on each Loan for the
day on which the Loan is made, and shall not accrue on a Loan, or any portion
thereof, for the day on which the Loan or such portion is paid, provided that
any Loan that is repaid on the same day on which it is made shall, subject to
Section 2.12(a), bear interest for one day. Each determination by the Agent of
an interest rate or fee hereunder shall be conclusive and binding for all
purposes, absent manifest error.
(b)    If, as a result of any restatement of or other adjustment to the
financial statements of Holdings or for any other reason, the Borrowers or the
Lenders determine that (i) the Total Debt to Total Adjusted Asset Value Ratio as
calculated by the Borrowers as of any applicable date while this Agreement is in
effect was inaccurate and (ii) a proper calculation of the Total Debt to Total
Adjusted Asset Value Ratio would have resulted in higher pricing for such
period, the Borrowers shall immediately and retroactively be obligated to pay to
the Agent for the account of the applicable Lenders or the L/C Issuer, as the
case may be, promptly on demand by the Agent (or, after the occurrence of an
actual or deemed entry of an order for relief with respect to any Borrower under
the Bankruptcy Code of the United States, automatically and without further
action by the Agent, any Lender or the L/C Issuer), an amount equal to the
excess of the amount of interest and fees that should have been paid for such
period over the amount of interest and fees actually paid for such period. This
paragraph shall not limit the rights of the Agent, any Lender or the L/C Issuer,
as the case may be, under Section 2.03(c)(iii), 2.03(i) or 2.08(b) or under
Article VIII. The Borrowers’ obligations under this paragraph shall survive the
termination of the Aggregate Commitments and the repayment of all other
Obligations hereunder until the date that is one year after such termination and
repayment. Upon payment by the Borrowers of any shortfall as provided in this
clause (b), any Default or Event of Default resulting solely from the failure to
pay such amounts when the interest or fees for the relevant period were due and
payable or any representations and warranties made in this regard shall be
deemed cured for all purposes.

2.11    Evidence of Debt.
(a)    The Credit Extensions made by each Lender shall be evidenced by one or
more accounts or records maintained by such Lender and by the Agent in the
ordinary course of business. The accounts or records maintained by the Agent and
each Lender shall be conclusive absent manifest error of the amount of the
Credit Extensions made by the Lenders to the Borrowers and the interest and
payments thereon. Any failure to so record or any error in doing so shall not,
however, limit or otherwise affect the obligation of any Borrower hereunder to
pay any amount owing with respect to the Obligations. In the event of any
conflict between the accounts and records maintained by any Lender and the
accounts and records of the Agent in respect of such matters, the accounts and
records


48



--------------------------------------------------------------------------------





of the Agent shall control in the absence of manifest error. Upon the request of
any Lender made through the Agent, each Borrower shall execute and deliver to
such Lender (through the Agent) a Note, which shall evidence such Lender’s Loans
in addition to such accounts or records. Each Lender may attach schedules to its
Note and endorse thereon the date, Type (if applicable), amount and maturity of
its Loans and payments with respect thereto.
(b)    In addition to the accounts and records referred to in subsection (a),
each Lender and the Agent shall maintain in accordance with its usual practice
accounts or records evidencing the purchases and sales by such Lender of
participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Agent and the
accounts and records of any Lender in respect of such matters, the accounts and
records of the Agent shall control in the absence of manifest error.

2.12    Payments Generally; Agent’s Clawback.
(a)    General. All payments to be made by the Borrowers shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrowers
hereunder shall be made to the Agent, for the account of the respective Lenders
to which such payment is owed, at the Agent’s Office in Dollars and in
immediately available funds not later than 11:00 a.m. on the date specified
herein. The Agent will promptly distribute to each Lender its Applicable
Percentage (or other applicable share as provided herein) of such payment in
like funds as received by wire transfer to such Lender’s Lending Office. All
payments received by the Agent after 11:00 a.m. shall be deemed received on the
next succeeding Business Day and any applicable interest or fee shall continue
to accrue. If any payment to be made by a Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be.
(b)    (i)    Funding by Lenders; Presumption by Agent. Unless the Agent shall
have received notice from a Lender prior to the proposed date of any Committed
Borrowing of Eurodollar Loans (or, in the case of any Committed Borrowing of
Base Rate Loans, prior to 9:00 a.m. on the date of such Committed Borrowing)
that such Lender will not make available to the Agent such Lender’s share of
such Committed Borrowing, the Agent may assume that such Lender has made such
share available on such date in accordance with Section 2.02 (or, in the case of
a Committed Borrowing of Base Rate Loans, that such Lender has made such share
available in accordance with and at the time required by Section 2.02) and may,
in reliance upon such assumption, make available to the applicable Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Committed Borrowing available to the Agent, then the
applicable Lender and the applicable Borrower severally agree to pay to the
Agent forthwith on demand such corresponding amount in immediately available
funds with interest thereon, for each day from and including the date such
amount is made available to such Borrower to but excluding the date of payment
to the Agent, at (A) in the case of a payment to be made by such Lender, the
greater of the Federal Funds Rate and a rate determined by the Agent in
accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by the Agent in
connection with the foregoing, and (B) in the case of a payment to be made by
such Borrower, the interest rate applicable to Base Rate Loans. If the
applicable Borrower and such Lender shall pay such interest to the Agent for the
same or an overlapping period, the Agent shall promptly remit to such Borrower
the


49



--------------------------------------------------------------------------------





amount of such interest paid by such Borrower for such period. If such Lender
pays its share of the applicable Committed Borrowing to the Agent, then the
amount so paid shall constitute such Lender’s Committed Loan included in such
Committed Borrowing. Any payment by any Borrower shall be without prejudice to
any claim the Borrowers may have against a Lender that shall have failed to make
such payment to the Agent.
(ii)    Payments by Borrower; Presumptions by Agent. Unless the Agent shall have
received notice from the applicable Borrower prior to the date on which any
payment is due to the Agent for the account of the Lenders or the L/C Issuer
hereunder that such Borrower will not make such payment, the Agent may assume
that such Borrower has made such payment on such date in accordance herewith and
may, in reliance upon such assumption, distribute to the Lenders or the L/C
Issuer, as the case may be, the amount due. In such event, if the applicable
Borrower has not in fact made such payment, then each of the Lenders or the L/C
Issuer, as the case may be, severally agrees to repay to the Agent forthwith on
demand the amount so distributed to such Lender or the L/C Issuer, in
immediately available funds with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Agent, at the greater of the Federal Funds Rate and a rate
determined by the Agent in accordance with banking industry rules on interbank
compensation.
A notice of the Agent to any Lender or any Borrower with respect to any amount
owing under this subsection (b) shall be conclusive, absent manifest error.
(c)    Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Agent funds for any Loan to be made by such Lender as provided in the
foregoing provisions of this Article II, and such funds are not made available
to the applicable Borrower by the Agent because the conditions to the applicable
Credit Extension set forth in Article IV are not satisfied or waived in
accordance with the terms hereof, the Agent shall return such funds (in like
funds as received from such Lender) to such Lender, without interest.
(d)    Obligations of Lenders Several. The obligations of the Lenders hereunder
to make Committed Loans, to fund participations in Letters of Credit and Swing
Line Loans and to make payments pursuant to Section 10.04(c) are several and not
joint. The failure of any Lender to make any Committed Loan, to fund any such
participation or to make any payment under Section 10.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Committed Loan, to purchase its participation or to
make its payment under Section 10.04(c).
(e)    Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.
(f)    ERISA. Each Lender as of the Closing Date represents and warrants as of
the Closing Date to the Agent and the Arranger and their respective Affiliates,
and not, for the avoidance of doubt, for the benefit of the Borrowers or any
other Loan Party, that such Lender is not and will not be (i) an employee
benefit plan subject to Title I of ERISA, (ii) a plan or account subject to
section 4975 of the Code; (iii) an entity deemed to hold “plan assets”, within
the meaning of section 3(42) of ERISA, of any such plans or accounts for
purposes of ERISA or the Code; or (iv) a “governmental plan” within the meaning
of section 3(32) of ERISA.


50



--------------------------------------------------------------------------------








2.13    Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Committed Loans made by it, or the
participations in L/C Obligations or in Swing Line Loans held by it resulting in
such Lender’s receiving payment of a proportion of the aggregate amount of such
Committed Loans or participations and accrued interest thereon greater than its
pro rata share thereof as provided herein, then the Lender receiving such
greater proportion shall (a) notify the Agent of such fact, and (b) purchase
(for cash at face value) participations in the Committed Loans and
subparticipations in L/C Obligations and Swing Line Loans of the other Lenders,
or make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective
Committed Loans and other amounts owing them, provided that:
(i)    if any such participations or subparticipations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
or subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and
(ii)    the provisions of this Section shall not be construed to apply to (x)
any payment made by or on behalf of any Borrower pursuant to and in accordance
with the express terms of this Agreement (including the application of funds
arising from the existence of a Defaulting Lender), (y) the application of Cash
Collateral provided for in Section 2.15, or (z) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Committed Loans or subparticipations in L/C Obligations or Swing Line Loans to
any assignee or participant, other than an assignment to any Borrower or any
Subsidiary thereof (as to which the provisions of this Section shall apply).
Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

2.14    Increase in Commitments.
(a)    Request for Increase. Provided there exists no Default, upon notice to
the Agent (which shall promptly notify the Lenders), the Borrowers may from time
to time, after the Closing Date, but no more than one time in any calendar year,
request an increase in the Aggregate Commitments by an amount (for all such
requests) not exceeding $100,000,000; provided that any such request for an
increase shall be in a minimum amount of $10,000,000. At the time of sending
such notice, the Borrowers (in consultation with the Agent) shall specify the
time period within which each Lender is requested to respond (which shall in no
event be less than ten Business Days from the date of delivery of such notice to
the Lenders).
(b)    Lender Elections to Increase. Each Lender shall notify the Agent within
such time period whether or not it agrees to increase its Commitment and, if so,
whether by an amount equal to, greater than, or less than its Applicable
Percentage of such requested increase. Any Lender not responding within such
time period shall be deemed to have declined to increase its Commitment.
(c)    Notification by Agent; Additional Lenders. The Agent shall notify the
Borrowers and each Lender of the Lenders’ responses to each request made
hereunder. To achieve the full


51



--------------------------------------------------------------------------------





amount of a requested increase and subject to the approval of the Agent, the L/C
Issuer and the Swing Line Lender (which approvals shall not be unreasonably
withheld), the Borrowers may also invite additional Eligible Assignees to become
Lenders pursuant to a joinder agreement in form and substance satisfactory to
the Agent and its counsel.
(d)    Effective Date and Allocations. If the Aggregate Commitments are
increased in accordance with this Section, the Agent and the Borrowers shall
determine the effective date (the “Increase Effective Date”) and the final
allocation of such increase. The Agent shall promptly notify the Borrowers and
the Lenders of the final allocation of such increase and the Increase Effective
Date.
(e)    Conditions to Effectiveness of Increase. As a condition precedent to such
increase, the Borrowers shall deliver to the Agent a certificate dated as of the
Increase Effective Date (in sufficient copies for each Lender) signed by a
Responsible Officer (i) certifying and attaching the resolutions adopted by the
Borrowers and the Guarantors approving or consenting to such increase, and (ii)
certifying that, before and after giving effect to such increase, (A) the
representations and warranties contained in Article V and the other Loan
Documents are true and correct on and as of the Increase Effective Date, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they are true and correct as of such earlier date,
and except that for purposes of this Section 2.14, the representations and
warranties contained in subsections (a) and (b) of Section 5.02 shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 6.01, and (B) no Default exists. The Borrowers
shall prepay any Committed Loans outstanding on the Increase Effective Date (and
pay any additional amounts required pursuant to Section 3.05) to the extent
necessary to keep the outstanding Committed Loans ratable with any revised
Applicable Percentages arising from any nonratable increase in the Commitments
under this Section.
(f)    Conflicting Provisions. This Section shall supersede any provisions in
Section 2.13 or 10.01 to the contrary.

2.15    Cash Collateral.
(a)    Certain Credit Support Events. If (i) the L/C Issuer has honored any full
or partial drawing request under any Letter of Credit and such drawing has
resulted in an L/C Borrowing, (ii) as of the Letter of Credit Expiration Date,
any L/C Obligation for any reason remains outstanding, (iii) the Borrowers shall
be required to provide Cash Collateral pursuant to Section 8.02(c), or (iv)
there shall exist a Defaulting Lender, the Borrowers shall immediately (in the
case of clause (iii) above) or within one Business Day (in all other cases)
following any request by the Agent or the L/C Issuer, provide Cash Collateral in
an amount not less than the applicable Minimum Collateral Amount (determined in
the case of Cash Collateral provided pursuant to clause (iv) above, after giving
effect to Section 2.16(a)(iv) and any Cash Collateral provided by the Defaulting
Lender). For purposes of clarification, if Fronting Exposure remains after
giving effect to Section 2.16(a)(iv), the Agent shall first request that the
Defaulting Lender deliver to the Agent Cash Collateral in an amount sufficient
to cover the remaining Fronting Exposure and, second, to the extent Fronting
Exposure remains after giving effect to Cash Collateral provided by the
Defaulting Lender, the Agent shall request that the Borrowers deliver to the
Agent Cash Collateral in an amount sufficient to cover the remaining Fronting
Exposure. Such Cash Collateralization may be effected by means of a Borrowing of
Committed Loans or a funding of participation interests (assuming for such
purposes


52



--------------------------------------------------------------------------------





that the Letters of Credit that will survive the Maturity Date had been fully
drawn on the Letter of Credit Expiration Date).
(b)    Grant of Security Interest. All Cash Collateral (other than credit
support not constituting funds subject to deposit) shall be maintained in
blocked, non-interest bearing deposit accounts at Bank of America. Each
Borrower, and to the extent provided by any Defaulting Lender, such Defaulting
Lender, hereby grants to (and subjects to the control of) the Agent, for the
benefit of the Agent, the L/C Issuer and the Lenders, and agrees to maintain, a
first priority security interest in all such cash, deposit accounts and all
balances therein, and all other property so provided as collateral pursuant
hereto, and in all proceeds of the foregoing, all as security for the
obligations to which such Cash Collateral may be applied pursuant to
Section 2.15(c). If at any time the Agent determines that Cash Collateral is
subject to any right or claim of any Person other than the Agent or the L/C
Issuer as herein provided, or that the total amount of such Cash Collateral is
less than the Minimum Collateral Amount, the relevant Defaulting Lender and, to
the extent Fronting Exposure remains thereafter, the Borrowers will promptly
upon demand by the Agent, pay or provide to the Agent additional Cash Collateral
in an amount sufficient to eliminate such deficiency. The relevant Defaulting
Lender or, to the extent not paid by the relevant Defaulting Lender, the
Borrowers shall pay on demand therefor from time to time all customary account
opening, activity and other administrative fees and charges in connection with
the maintenance and disbursement of Cash Collateral.
(c)    Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.15 or
Sections 2.03, 2.04, 2.05, 2.16 or 8.02 in respect of Letters of Credit shall be
held and applied to the satisfaction of the specific L/C Obligations,
obligations to fund participations therein (including, as to Cash Collateral
provided by a Defaulting Lender, any interest accrued on such obligation) and
other obligations for which the Cash Collateral was so provided, prior to any
other application of such property as may otherwise be provided for herein.
(d)    Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender (or, as appropriate, its assignee
following compliance with Section 10.06(b)(vi))) or (ii) the Agent’s and the L/C
Issuer’s good faith determination that there exists excess Cash Collateral;
provided, however, (x) that Cash Collateral furnished by or on behalf of any
Borrower shall not be released during the continuance of a Default (and
following application as provided in this Section 2.15 may be otherwise applied
in accordance with Section 8.03), and (y) the Person providing Cash Collateral
and the L/C Issuer, as applicable, may agree that Cash Collateral shall not be
released but instead held to support future anticipated Fronting Exposure or
other obligations. Between a Defaulting Lender and a Borrower as to any
particular Cash Collateral, the Cash Collateral furnished by such Borrower shall
be released prior to any Cash Collateral furnished by the Defaulting Lender.

2.16    Defaulting Lenders.
(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable law:


53



--------------------------------------------------------------------------------





(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and in
Section 10.01.
(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Agent for the account of such Defaulting Lender
(whether voluntary or mandatory, at maturity, pursuant to Article VIII or
otherwise) or received by the Agent from a Defaulting Lender pursuant to
Section 10.08 shall be applied at such time or times as may be determined by the
Agent as follows: first, to the payment of any amounts owing by such Defaulting
Lender to the Agent hereunder; second, to the payment on a pro rata basis of any
amounts owing by such Defaulting Lender to the L/C Issuer or Swing Line Lender
hereunder; third, to Cash Collateralize the L/C Issuer’s Fronting Exposure with
respect to such Defaulting Lender in accordance with Section 2.15; fourth, as
the Borrowers may request (so long as no Default exists), to the funding of any
Loan in respect of which such Defaulting Lender has failed to fund its portion
thereof as required by this Agreement, as determined by the Agent; fifth, if so
determined by the Agent and the Borrowers, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and (y)
Cash Collateralize the L/C Issuer’s future Fronting Exposure with respect to
such Defaulting Lender with respect to future Letters of Credit issued under
this Agreement, in accordance with Section 2.15; sixth, to the payment of any
amounts owing to the Lenders, the L/C Issuer or Swing Line Lender as a result of
any judgment of a court of competent jurisdiction obtained by any Lender, the
L/C Issuer or the Swing Line Lender against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement;
seventh, so long as no Default exists, to the payment of any amounts owing to
the Borrowers as a result of any judgment of a court of competent jurisdiction
obtained by any Borrower against such Defaulting Lender as a result of such
Defaulting Lender's breach of its obligations under this Agreement; and eighth,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Loans or L/C Borrowings in respect of which such Defaulting Lender
has not fully funded its appropriate share, and (y) such Loans were made or the
related Letters of Credit were issued at a time when the conditions set forth in
Section 4.02 were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and L/C Obligations owed to, all Non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Loans of, or L/C
Obligations owed to, such Defaulting Lender until such time as all Loans and
funded and unfunded participations in L/C Obligations and Swing Line Loans are
held by the Lenders pro rata in accordance with the Commitments hereunder
without giving effect to Section 2.16(a)(iv). Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.16(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.
(iii)    Certain Fees.
(A)    No Defaulting Lender shall be entitled to receive any fee payable under
Section 2.09(a) for any period during which that Lender is a Defaulting Lender
(and the Borrowers shall not be required to pay any such fee that


54



--------------------------------------------------------------------------------





otherwise would have been required to have been paid to that Defaulting Lender).
(B)    Each Defaulting Lender shall be entitled to receive Letter of Credit Fees
for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Applicable Percentage of the stated amount of Letters of
Credit for which it has provided Cash Collateral pursuant to Section 2.15.
(C)    With respect to any Letter of Credit Fee not required to be paid to any
Defaulting Lender pursuant to clause (B) above, the Borrowers shall (x) pay to
each Non-Defaulting Lender that portion of any such fee otherwise payable to
such Defaulting Lender with respect to such Defaulting Lender’s participation in
L/C Obligations that has been reallocated to such Non-Defaulting Lender pursuant
to clause (iv) below, (y) pay to the L/C Issuer the amount of any such fee
otherwise payable to such Defaulting Lender to the extent allocable to such L/C
Issuer’s Fronting Exposure to such Defaulting Lender, and (z) not be required to
pay the remaining amount of any such fee.
(iv)    Reallocation of Applicable Percentages to Reduce Fronting Exposure. All
or any part of such Defaulting Lender’s participation in L/C Obligations and
Swing Line Loans shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Applicable Percentages (calculated without
regard to such Defaulting Lender’s Commitment) but only to the extent that (x)
the conditions set forth in Section 4.02 are satisfied at the time of such
reallocation (and, unless the Borrowers shall have otherwise notified the Agent
at such time, the Borrowers shall be deemed to have represented and warranted
that such conditions are satisfied at such time), and (y) such reallocation does
not cause any Non-Defaulting Lender’s share of the Total Outstandings to exceed
such Non-Defaulting Lender’s Commitment. Subject to Section 10.19, no
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation.
(v)    Cash Collateral, Repayment of Swing Line Loans. If the reallocation
described in clause (a)(iv) above cannot, or can only partially, be effected,
the Borrowers shall, without prejudice to any right or remedy available to it
hereunder or under applicable Law, (x) first, prepay Swing Line Loans in an
amount equal to the Swing Line Lenders’ Fronting Exposure and (y) second, Cash
Collateralize the L/C Issuers’ Fronting Exposure in accordance with the
procedures set forth in Section 2.15.
(b)    Defaulting Lender Cure. If the Borrowers, the Agent, the Swing Line
Lender and the L/C Issuer agree in writing that a Lender is no longer a
Defaulting Lender, the Agent will so notify the parties hereto, whereupon as of
the effective date specified in such notice and subject to any conditions set
forth therein (which may include arrangements with respect to any Cash
Collateral), that Lender will, to the extent applicable, purchase at par that
portion of outstanding Committed Loans of the other Lenders or take such other
actions as the Agent may determine to be necessary to cause the Committed Loans
and funded and unfunded participations in Letters of Credit and Swing Line Loans
to be held on a pro rata basis by the Lenders in accordance with their
Applicable


55



--------------------------------------------------------------------------------





Percentages (without giving effect to Section 2.16(a)(iv)), whereupon that
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of any Borrower while that Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.
(c)    Notification of Defaulting Lender. Upon becoming aware that a Lender is a
Defaulting Lender, the Agent shall reasonably promptly notify the Borrowers that
such Lender is a Defaulting Lender.

Section 2.17    Joint and Several Obligations.


Except as specifically provided herein, the Obligations of the Borrowers shall
be joint and several in nature regardless of which such Person actually receives
Credit Extensions hereunder or the amount of such Credit Extensions received or
the manner in which the Lender accounts for such Credit Extensions on its books
and records. Notwithstanding the foregoing, each Borrower (other than the
Company) hereby irrevocably appoints the Company to act as its agent for all
purposes of this Agreement and the other Loan Documents and agrees that (a) the
Company may execute such documents on behalf of such Borrower (in its capacity
as a Borrower) as the Company deems appropriate in its sole discretion and Grace
shall be obligated by all of the terms of any such document executed on its
behalf, (b) any notice or communication delivered by the Agent or the Lender to
the Company shall be deemed delivered to such Borrower and (c) the Agent or the
Lenders may accept, and be permitted to rely on, any document, instrument or
agreement executed by the Company on behalf of such Borrower. The provisions of
Section 11.02 and 11.04 are incorporated herein by reference and shall apply to
the obligations of the Borrowers under this Section 2.17 mutatis mutandis.



ARTICLE III.    

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01    Taxes.
(a)    Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.
(i)    Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable laws. If any applicable laws (as
determined in the good faith discretion of the applicable Withholding Agent)
require the deduction or withholding of any Tax from any such payment by a
Withholding Agent, then the applicable Withholding Agent shall be entitled to
make such deduction or withholding, upon the basis of the information and
documentation to be delivered pursuant to subsection (e) below.
(ii)    If any Withholding Agent shall be required by the Code to withhold or
deduct any Taxes, including both United States Federal backup withholding and
withholding Taxes, from any payment, then (A) the Agent shall withhold or make
such deductions as are determined by the Withholding Agent to be required based
upon the information and documentation it has received pursuant to subsection
(e) below, (B) the Agent shall timely pay the full amount withheld or deducted
to the relevant Governmental Authority in


56



--------------------------------------------------------------------------------





accordance with the Code, and (C) to the extent that the withholding or
deduction is made on account of Indemnified Taxes, the sum payable by the
applicable Loan Party shall be increased as necessary so that after any required
withholding or the making of all required deductions (including deductions
applicable to additional sums payable under this Section 3.01) the applicable
Recipient receives an amount equal to the sum it would have received had no such
withholding or deduction for Indemnified Taxes been made.
(iii)    If any Withholding Agent shall be required by any applicable laws other
than the Code to withhold or deduct any Taxes from any payment, then (A) the
Withholding Agent, as required by such laws, shall withhold or make such
deductions as are determined by it to be required based upon the information and
documentation it has received pursuant to subsection (e) below, (B) such
Withholding Agent, to the extent required by such laws, shall timely pay the
full amount withheld or deducted to the relevant Governmental Authority in
accordance with such laws, and (C) to the extent that the withholding or
deduction is made on account of Indemnified Taxes, the sum payable by the
applicable Loan Party shall be increased as necessary so that after any required
withholding or the making of all required deductions (including deductions
applicable to additional sums payable under this Section 3.01) the applicable
Recipient receives an amount equal to the sum it would have received had no such
withholding or deduction for Indemnified Taxes been made.
(b)    Payment of Other Taxes by the Borrowers. Without limiting the provisions
of subsection (a) above, the Loan Parties shall timely pay to the relevant
Governmental Authority in accordance with applicable law, or at the option of
the Agent timely reimburse it for the payment of, any Other Taxes
(c)    Tax Indemnification.
(i)    Each of the Loan Parties shall, and does hereby, jointly and severally
indemnify each Recipient, and shall make payment in respect thereof within 10
days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section 3.01) payable or paid by such Recipient or required
to be withheld or deducted from a payment to such Recipient, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto
(except for any such penalties, interest and reasonable expenses to the extent
attributable to the gross negligence or willful misconduct of such Recipient),
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Company by a Lender or the L/C
Issuer (with a copy to the Agent), or by the Agent on its own behalf or on
behalf of a Lender or the L/C Issuer, shall be conclusive absent manifest error.
Each of the Loan Parties shall, and does hereby, jointly and severally indemnify
the Agent, and shall make payment in respect thereof within 10 days after demand
therefor, for any amount which a Lender or the L/C Issuer for any reason fails
to pay indefeasibly to the Agent as required pursuant to Section 3.01(c)(ii)
below.
(ii)    Each Lender and the L/C Issuer shall, and does hereby, severally
indemnify, and shall make payment in respect thereof within 10 days after
written demand therefor, (x) the Agent against any Indemnified Taxes
attributable to such Lender or the L/C Issuer (but only to the extent that any
Loan Party has not already indemnified the Agent for such Indemnified Taxes and
without limiting the obligation of the Loan Parties to do so), (y) the


57



--------------------------------------------------------------------------------





Agent and the Loan Parties, as applicable, against any Taxes attributable to
such Lender’s failure to comply with the provisions of Section 10.06(d) relating
to the maintenance of a Participant Register and (z) the Agent and the Loan
Parties, as applicable, against any Excluded Taxes attributable to such Lender
or the L/C Issuer, in each case, that are payable or paid by the Agent or a Loan
Party in connection with any Loan Document, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Agent shall be conclusive absent manifest error. Each Lender and
the L/C Issuer hereby authorizes the Agent to set off and apply any and all
amounts at any time owing to such Lender or the L/C Issuer, as the case may be,
under this Agreement or any other Loan Document against any amount due to the
Agent under this clause (ii).
(d)    Evidence of Payments. Upon request by a Borrower or the Agent, as the
case may be, after any payment of Taxes by any Borrower or by the Agent to a
Governmental Authority as provided in this Section 3.01, the applicable Borrower
shall deliver to the Agent or the Agent shall deliver to the applicable
Borrower, as the case may be, the original or a certified copy of a receipt
issued by such Governmental Authority evidencing such payment, a copy of any
return required by laws to report such payment or other evidence of such payment
reasonably satisfactory to the applicable Borrower or the Agent, as the case may
be.
(e)    Status of Lenders; Tax Documentation.
(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrowers and the Agent, at the time or times reasonably
requested by the Borrowers or the Agent, such properly completed and executed
documentation reasonably requested by the Borrowers or the Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by the Borrowers
or the Agent, shall deliver such other documentation prescribed by applicable
law or reasonably requested by the Borrowers or the Agent as will enable the
Borrowers or the Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.01(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.
(ii)    Without limiting the generality of the foregoing, in the event that a
Borrower is a U.S. Person,
(A)    any Lender that is a U.S. Person shall deliver to such Borrower and the
Agent on or prior to the date on which such Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of such
Borrower or the Agent), executed copies of IRS Form W-9 certifying that such
Lender is exempt from U.S. federal backup withholding Tax;


58



--------------------------------------------------------------------------------





(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to such Borrower and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of such Borrower or the Agent), whichever of the following is
applicable:
(I)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN or W-8BEN-E
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN or
W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;
(II)    executed copies of IRS Form W-8ECI;
(III)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit D-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of such Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
copies of IRS Form W-8BEN or W-8BEN-E; or
(IV)    to the extent a Foreign Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of Exhibit
D-2 or Exhibit D-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit D-4 on
behalf of each such direct and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to such Borrower and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of such Borrower or the Agent), executed copies of any other
form prescribed by applicable law as a basis for claiming exemption from or a
reduction in U.S. federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable law to permit


59



--------------------------------------------------------------------------------





such Borrower or the Agent to determine the withholding or deduction required to
be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to such Borrower and the Agent at the time or times prescribed by
law and at such time or times reasonably requested by such Borrower or the Agent
such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by such Borrower or the Agent as may be necessary for such
Borrower and the Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the Closing Date.
(iii)    Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify such Borrower and the Agent in writing of its legal inability to
do so.
(iv)    For the purposes of this Section 3.01(e), the term Lender includes any
L/C Issuer.
(f)    Treatment of Certain Refunds. Unless required by applicable laws, at no
time shall the Agent have any obligation to file for or otherwise pursue on
behalf of a Lender or the L/C Issuer, or have any obligation to pay to any
Lender or the L/C Issuer, any refund of Taxes withheld or deducted from funds
paid for the account of such Lender or the L/C Issuer, as the case may be. If
any Recipient determines in good faith that it has received a refund of any
Taxes (including any application thereof to another amount owed to the refunding
Governmental Authority) as to which it has been indemnified by any Loan Party or
with respect to which any Loan Party has paid additional amounts pursuant to
this Section 3.01, it shall pay to the Loan Party an amount equal to such refund
(but only to the extent of indemnity payments made, or additional amounts paid,
by a Loan Party under this Section 3.01 with respect to the Taxes giving rise to
such refund), net of all out-of-pocket expenses (including Taxes) incurred by
such Recipient, and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund), provided that the
Loan Party, upon the request of the Recipient, agrees to repay the amount paid
over to the Loan Party (plus any penalties, interest or other charges imposed by
the relevant Governmental Authority) to the Recipient in the event the Recipient
is required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this subsection, in no event will the applicable
Recipient be required to pay any amount to the Loan Party pursuant to this
subsection the payment of which would place the Recipient in a less favorable
net after-Tax position than such Recipient would have been in if the
indemnification payments or additional amounts giving rise to such refund had
never been paid. This subsection shall not be construed to require any Recipient
to make available its tax returns (or any other information relating to its
taxes that it deems confidential) to any Loan Party or any other Person.


60



--------------------------------------------------------------------------------





(g)    Survival. Each party’s obligations under this Section 3.01 shall survive
the resignation or replacement of the Agent or any assignment of rights by, or
the replacement of, a Lender or the L/C Issuer, the termination of the
Commitments and the repayment, satisfaction or discharge of all other
Obligations.

3.02    Illegality. If any Lender determines that any law has made it unlawful,
or that any Governmental Authority has asserted that it is unlawful, for any
Lender or its applicable Lending Office to make, maintain or fund Committed
Loans whose interest is determined by reference to the Eurodollar Rate, or to
determine or charge interest rates based upon the Eurodollar Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Company through
the Agent, (a) any obligation of such Lender to make or continue Eurodollar
Loans or to convert Base Rate Loans to Eurodollar Loans shall be suspended and
(b) if such notice asserts the illegality of such Lender making or maintaining
Base Rate Loans the interest rate on which is determined by reference to the
Eurodollar Rate component of the Base Rate, the interest rate on which Base Rate
Loans of such Lender, shall, if necessary to avoid such illegality, be
determined by the Agent without reference to the Eurodollar Rate component of
the Base Rate, in each case until such Lender notifies the Agent and the Company
that the circumstances giving rise to such determination no longer exist. Upon
receipt of such notice, (x) the Borrowers shall, upon demand from such Lender
(with a copy to the Agent), prepay or, if applicable, convert all Eurodollar
Loans of such Lender to Base Rate Loans (the interest rate on which Base Rate
Loans of such Lender shall, if necessary to avoid such illegality, be determined
by the Agent without reference to the Eurodollar Rate component of the Base
Rate), either (i) if such Lender may lawfully continue to maintain such
Eurodollar Loans to such day, on the last day of the Interest Period therefor,
or (ii) if such Lender may not lawfully continue to maintain such Eurodollar
Loans to the last day of the Interest Period therefor, on the last day that such
Lender may lawfully continue to maintain such Eurodollar Loans and (y) if such
notice asserts the illegality of such Lender determining or charging interest
rates based upon the Eurodollar Rate, the Agent shall during the period of such
suspension compute the Base Rate applicable to such Lender without reference to
the Eurodollar Rate component thereof until the Agent is advised in writing by
such Lender that it is no longer illegal for such Lender to determine or charge
interest rates based upon the Eurodollar Rate. Upon any such prepayment or
conversion, the Borrowers shall also pay accrued interest on the amount so
prepaid or converted.

3.03    Inability to Determine Rates.
(a)     If in connection with any request for a Eurodollar Loan or a conversion
to or continuation thereof, (i)  the Agent determines that (A)  deposits are not
being offered to banks in the London interbank eurodollar market for the
applicable amount and Interest Period of such Eurodollar Loan or (B) adequate
and reasonable means do not exist for determining the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Loan or in
connection with an existing or proposed Base Rate Loan (in each case with
respect to clause (i), “Impacted Loans”), or (ii) the Agent or the Required
Lenders determine that for any reason Eurodollar Rate for any requested Interest
Period with respect to a proposed Eurodollar Loan does not adequately and fairly
reflect the cost to such Lenders of funding such Loan, the Agent will promptly
so notify the Company and each Lender. Thereafter, (x) the obligation of the
Lenders to make or maintain Eurodollar Loans shall be suspended (to the extent
of the affected Eurodollar Loans or Interest Periods), and (y) in the event of a
determination described in the preceding sentence with respect to the Eurodollar
Rate component of the Base Rate, the utilization of the Eurodollar Rate
component in determining the Base Rate shall be suspended, in each case until
the Agent (upon the instruction of the Required Lenders) revokes such notice.
Upon receipt of such notice, the Borrowers may revoke any pending request for a
Borrowing of, conversion to or continuation of Eurodollar Loans (to the extent
of the affected Eurodollar


61



--------------------------------------------------------------------------------





Loans or Interest Periods) or, failing that, will be deemed to have converted
such request into a request for a Borrowing of Base Rate Loans in the amount
specified therein.


(b)    Notwithstanding the foregoing, if the Agent has made the determination
described in clause (a)(i) of this Section, the Agent in consultation with the
Borrowers and the Required Lenders, may establish an alternative interest rate
for the Impacted Loans, in which case, such alternative rate of interest shall
apply with respect to the Impacted Loans until (i) the Agent revokes the notice
delivered with respect to the Impacted Loans under clause (a)(i) of this
Section, (ii) the Agent or the Required Lenders notify the Agent and the Company
that such alternative interest rate does not adequately and fairly reflect the
cost to the Lenders of funding the Impacted Loans, or (iii) any Lender
determines that any Law has made it unlawful, or that any Governmental Authority
has asserted that it is unlawful, for such Lender or its applicable Lending
Office to make, maintain or fund Loans whose interest is determined by reference
to such alternative rate of interest or to determine or charge interest rates
based upon such rate or any Governmental Authority has imposed material
restrictions on the authority of such Lender to do any of the foregoing and
provides the Agent and the Company written notice thereof.



3.04    Increased Costs.
(a)    Increased Costs Generally. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 3.04(e)) or
the L/C Issuer;
(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or
(iii)    impose on any Lender or the L/C Issuer or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or Eurodollar Loans made by such Lender or any Letter of Credit or participation
therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Committed Loan the interest on which is
determined by reference to the Eurodollar Rate (or of maintaining its obligation
to make any such Loan), or to increase the cost to such Lender or the L/C Issuer
of participating in, issuing or maintaining any Letter of Credit (or of
maintaining its obligation to participate in or to issue any Letter of Credit),
or to reduce the amount of any sum received or receivable by such Lender or the
L/C Issuer hereunder (whether of principal, interest or any other amount) then,
upon request of such Lender or the L/C Issuer, the Borrowers will pay to such
Lender or the L/C Issuer, as the case may be, such additional amount or amounts
as will compensate such Lender or the L/C Issuer, as the case may be, for such
additional costs incurred or reduction suffered.
(b)    Capital Requirements. If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any Lending Office of
such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the L/C Issuer’s capital or on
the


62



--------------------------------------------------------------------------------





capital of such Lender’s or the L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit or Swing Line Loans held by, such
Lender, or the Letters of Credit issued by the L/C Issuer, to a level below that
which such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the L/C Issuer’s policies and the policies of
such Lender’s or the L/C Issuer’s holding company with respect to capital
adequacy), then from time to time the Borrowers will pay to such Lender or the
L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s
holding company for any such reduction suffered.
(c)    Certificates for Reimbursement. A certificate of a Lender or the L/C
Issuer setting forth the amount or amounts necessary to compensate such Lender
or the L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Company shall be
conclusive absent manifest error. The Borrowers shall pay such Lender or the L/C
Issuer, as the case may be, the amount shown as due on any such certificate
within 10 Business Days after receipt thereof.
(d)    Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s right
to demand such compensation, provided that the Borrowers shall not be required
to compensate a Lender or the L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
three months prior to the date that such Lender or the L/C Issuer, as the case
may be, notifies the Company of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or the L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the three‑month period
referred to above shall be extended to include the period of retroactive effect
thereof).
(e)    Delay in Requests. Reserves on Eurodollar Loans. The Borrowers shall pay
to each Lender, as long as such Lender shall be required to maintain reserves
with respect to liabilities or assets consisting of or including Eurocurrency
funds or deposits (currently known as “Eurocurrency liabilities”), additional
interest on the unpaid principal amount of each Eurodollar Loan equal to the
actual costs of such reserves allocated to such Loan by such Lender (as
determined by such Lender in good faith, which determination shall be
conclusive), which shall be due and payable on each date on which interest is
payable on such Loan, provided the Company shall have received at least 10
Business Days’ prior notice (with a copy to the Agent) of such additional
interest from such Lender. If a Lender fails to give notice Business Days prior
to the relevant Interest Payment Date, such additional interest shall be due and
payable 10 Business Days from receipt of such notice.

3.05    Compensation for Losses. Upon demand of any Lender (with a copy to the
Agent) from time to time, the Borrowers shall promptly compensate such Lender
for and hold such Lender harmless from any loss, cost or expense incurred by it
as a result of:
(a)    any continuation, conversion, payment or prepayment of any Eurodollar
Loan on a day other than the last day of the Interest Period for such Loan
(whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);


63



--------------------------------------------------------------------------------





(b)    any failure by a Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow or continue a Eurodollar Loan or to
convert any Base Rate Loan to a Eurodollar Loan on the date or in the amount
notified by a Borrower; or
(c)    any assignment of a Eurodollar Loan on a day other than the last day of
the Interest Period therefor as a result of a request by a Borrower pursuant to
Section 10.13;
including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained (but excluding any loss of
anticipated profits). The Borrowers shall also pay any customary administrative
fees charged by such Lender in connection with the foregoing.
For purposes of calculating amounts payable by the Borrowers to the Lenders
under this Section 3.05, each Lender shall be deemed to have funded each
Eurodollar Loan made by it at the Eurodollar Rate for such Loan by a matching
deposit or other borrowing in the London interbank eurodollar market for a
comparable amount and for a comparable period, whether or not such Eurodollar
Loan was in fact so funded.

3.06    Mitigation Obligations; Replacement of Lenders.
(a)    Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or requires the Borrowers to pay any
Indemnified Taxes or additional amounts to any Lender, the L/C Issuer, or any
Governmental Authority for the account of any Lender or the L/C Issuer pursuant
to Section 3.01, or if any Lender gives a notice pursuant to Section 3.02, then
at the request of the Borrowers such Lender or the L/C Issuer shall, as
applicable, use reasonable efforts to designate a different Lending Office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the
reasonable judgment of such Lender or the L/C Issuer, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to Section
3.01 or 3.04, as the case may be, in the future, or eliminate the need for the
notice pursuant to Section 3.02, as applicable, and (ii) in each case, would not
subject such Lender or the L/C Issuer, as the case may be, to any unreimbursed
cost or expense and would not otherwise be disadvantageous to such Lender or the
L/C Issuer, as the case may be, (as compared to actions taken by such Lender
with respect to other similarly situated borrowers). The Borrowers hereby agree
to pay all reasonable costs and expenses incurred by any Lender or the L/C
Issuer in connection with any such designation or assignment.
(b)    Replacement of Lenders. If any Lender requests compensation under Section
3.04, or if any Borrower is required to pay any Indemnified Taxes or additional
amounts to any Lender or any Governmental Authority for the account of any
Lender pursuant to Section 3.01, or any Lender gives a notice pursuant to
Section 3.02, and, in each case, such Lender has declined or is unable to
designate a different lending office in accordance with Section 3.06(a), the
Borrowers may replace such Lender in accordance with Section 10.13.

3.07    Survival. All of the Borrowers’ obligations under this Article III shall
survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and resignation of the Agent.

ARTICLE IV.    

CONDITIONS PRECEDENT TO EFFECTIVENESS AND CREDIT EXTENSIONS


64



--------------------------------------------------------------------------------






4.01    Conditions of Effectiveness. This Agreement shall become effective upon
satisfaction of the following conditions precedent:
(a)    The Agent’s receipt of the following, each of which shall be originals or
telecopies (followed promptly by originals) unless otherwise specified, each
properly executed by a Responsible Officer of the applicable Loan Party, each
dated the Closing Date (or, in the case of certificates of governmental
officials, a recent date before the Closing Date) and each in form and substance
satisfactory to the Agent and each of the Lenders:
(i)    executed counterparts of this Agreement;
(ii)    an executed counterpart of the Guaranty;
(iii)    a Note executed by each Borrower in favor of each Lender requesting a
Note;
(iv)    such certificates of resolutions or other action, incumbency
certificates (including specimen signatures) and/or other certificates of the
secretary or assistant secretary of each Loan Party as the Agent may require
evidencing the identity, authority and capacity of each Authorized Officer
thereof authorized to act as an Authorized Officer in connection with the
execution of this Agreement and the other Loan Documents;
(v)    such documents and certifications as the Agent may reasonably require to
evidence that each Loan Party is duly organized or formed, and that each Loan
Party is validly existing and in good standing in its jurisdiction of
organization;
(vi)    a favorable opinion of legal counsel to the Loan Parties addressed to
the Agent and each Lender, as to such customary matters concerning the Loan
Parties and the Loan Documents as the Agent may reasonably request; and
(vii)    a certificate signed by a Responsible Officer of the Borrowers
certifying that the conditions specified in Sections 4.02(a) and (b) have been
satisfied, provided that for the purposes of this clause (vii), any references
to Credit Extensions in such Sections shall be disregarded.
(b)    Any fees required to be paid under the Fee Letter to the Agent, Arranger
or the Lenders on or before the Closing Date shall have been paid.
(c)    The Agent shall have received a copy, certified by a Responsible Officer
of the Borrowers as true and complete, of the amendment to the Note Purchase
Agreement, in form and substance reasonably satisfactory to the Agent.
(d)    Unless waived by the Agent, the Borrowers shall have paid all fees,
reasonable and documented out-of-pocket expenses, charges and disbursements of
Moore & Van Allen PLLC, as counsel to the Agent (directly to such counsel if
requested by the Agent) to the extent invoiced at least two business days prior
to the Closing Date, plus such additional amounts of such fees, charges and
disbursements as shall constitute its reasonable estimate of such fees, charges
and disbursements incurred or to be incurred by it through the Closing Date
(provided that such estimate shall not thereafter preclude a final settling of
accounts between the Borrowers and the Agent).


65



--------------------------------------------------------------------------------





Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Agent shall have
received notice from such Lender prior to the proposed Closing Date specifying
its objection thereto.

4.02    Conditions to all Credit Extensions. The obligation of each Lender to
honor any Request for Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Committed Loans to the other Type, or a
continuation of Eurodollar Loans) is subject to the following conditions
precedent:
(a)    The representations and warranties of the Borrowers contained in
Article V or any other Loan Document, or which are contained in any document
furnished at any time under or in connection herewith or therewith, shall be
true and correct in all material respects (except for any representation and
warranty that is qualified by materiality or reference to Material Adverse
Effect which such representation and warranty shall be true and correct in all
respects) on and as of the date of such Credit Extension, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they shall be true and correct as of such earlier date, and except
that for purposes of this Section 4.02, the representations and warranties
contained in subsections (a) and (b) of Section 5.02 shall be deemed to refer to
the most recent statements furnished pursuant to clauses (a) and (b),
respectively, of Section 6.01.
(b)    No Default shall exist, or would result from such proposed Credit
Extension or from the application of the proceeds thereof.
(c)    The Agent and, if applicable, the L/C Issuer or the Swing Line Lender
shall have received a Request for Credit Extension in accordance with the
requirements hereof.
Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type or a continuation of
Eurodollar Loans) submitted by a Borrower shall be deemed to be a representation
and warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.



ARTICLE V.    

REPRESENTATIONS AND WARRANTIES
Each Loan Party represents and warrants to the Agent and the Lenders that:

5.01    Organization. Each Loan Party (other than any Series) is duly organized,
validly existing and in good standing under the laws of the state of its
organization. Each Series has been duly established by the Company. Each
Significant Subsidiary (other than any series of a limited liability company) is
duly organized, validly existing and in good standing under the laws of the
state of its organization, except where the failure to do so could not
reasonably be expected to result in a Material Adverse Effect. Each Significant
Subsidiary that is a series of a limited liability company has been duly
established. Each Loan Party and each Significant Subsidiary (i) has the full
power and authority to own its properties and to carry on its business as now
being conducted, (ii) is duly qualified in every state where the nature of its
business requires that it do so, and (iii) is in good standing under the laws of
every jurisdiction outside the state of its organization in which it owns or
leases property or conducts business and in each case of (ii) and (iii), in
which the failure


66



--------------------------------------------------------------------------------





to so qualify would have a Material Adverse Effect. Each Loan Party and each
Significant Subsidiary has complied in all material respects with (or is exempt
from the application of) all material federal, state and local laws, regulations
and orders that are, or in the absence of any exemption could be, applicable to
the operations of its business, including public utility, bank holding company,
state agricultural and Environmental and Safety Laws, in each case except to the
extent that the failure to so comply could not reasonably be expected to have a
Material Adverse Effect. Each Loan Party has full power, authority and right to
execute and deliver, and to perform and observe, the provisions of this
Agreement and the other Loan Documents to which such Loan Party is a party and
to carry out the transactions contemplated hereby and thereby. The execution,
delivery and performance of the Loan Documents by each Loan Party have been
authorized by all necessary corporate and other action, and, when duly executed
and delivered, will be the legal, valid and binding obligations of such Loan
Party, enforceable against it in accordance with their respective terms except
as enforceability may be limited by applicable Debtor Relief Laws and by general
principles of equity (whether considered in a proceeding at law or in equity).
Each of the Borrowers and Holdings represents and warrants that Schedule 5.01
contains complete and correct lists, as of the Closing Date, of the Subsidiaries
of Holdings, showing, as to each Subsidiary, the name thereof, the jurisdiction
of its organization, and the percentage of equity outstanding owned by Holdings
and each other Subsidiary.

5.02    Financial Statements.
(a)    The Audited Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present the financial condition
of Holdings and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and (iii) show all material indebtedness and other liabilities,
direct or contingent, of Holdings and its Subsidiaries as of the date thereof,
including liabilities for taxes, material commitments and Debt, to the extent
required in accordance with GAAP.
(b)    The unaudited consolidated balance sheet of Holdings and its Subsidiaries
dated June 30, 2017, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for the fiscal quarter ended on
that date (i) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein, and (ii) fairly present the financial condition of Holdings and its
Subsidiaries as of the date thereof and their results of operations for the
period covered thereby in accordance with GAAP, subject to the absence of
footnotes and to normal year-end audit adjustments .
(c)    Since the date of the Audited Financial Statements, there has been no
event or circumstance, either individually or in the aggregate, that has had or
could reasonably be expected to have a Material Adverse Effect.

5.03    Actions Pending. There is no action, suit, investigation or proceeding
pending or, to the knowledge of any Borrower, threatened in writing against any
Loan Party or any Subsidiary or any properties or rights of any Loan Party or
any Subsidiary, by or before any court, arbitrator or administrative or
governmental body which could reasonably be expected to result in a Material
Adverse Effect.

5.04    Outstanding Debt. No Loan Party nor any Subsidiary has any Debt
outstanding except as permitted by this Agreement.


67



--------------------------------------------------------------------------------






5.05    Title to Properties. Each Loan Party and each Significant Subsidiary has
such title to its properties and assets as is necessary for the conduct of the
business which such Loan Party or Significant Subsidiary presently undertakes or
contemplates undertaking, except where failure to comply could not reasonably be
expected to result in a Material Adverse Effect. There are no Liens on such
properties and assets that (a) materially restrict any Loan Party’s or
Significant Subsidiary’s intended use and enjoyment thereof in the ordinary
course of business or (b) are not permitted by Section 7.02. There is no default
under any lease to which any Loan Party or any such Significant Subsidiary is a
lessee, lessor, sublessee or sublessor, except to the extent any of the
foregoing defaults could not reasonably be expected to result in a Material
Adverse Effect.

5.06    Taxes. Each Loan Party and each Significant Subsidiary has filed all
Federal and state income and other material tax returns which are required to be
filed by it. Each Loan Party and each such Subsidiary has paid all material
taxes as shown on its returns and on all assessments received to the extent that
such taxes have become due, except such assessments as are being contested in
good faith by appropriate proceedings for which adequate reserves have been
established in accordance with GAAP. The Loan Parties and their Subsidiaries do
not have any unpaid tax obligations which collectively could reasonably be
expected to have a Material Adverse Effect.

5.07    Conflicting Agreements and Other Matters. Neither the execution nor
delivery of this Agreement or the other Loan Documents, nor the making of Credit
Extensions hereunder, nor fulfillment of nor compliance with the terms and
provisions of this Agreement or the other Loan Documents will conflict with, or
result in a breach of the terms, conditions or provisions of, or constitute a
default under, or result in any violation of, or result in the creation of any
Lien upon any of the properties or assets of any Loan Party or any Subsidiary
pursuant to, their respective articles of incorporation, bylaws or similar
organizational documents, any award of any arbitrator or any material agreement,
material instrument, order, judgment, decree, and, after due investigation and
to any Borrower’s best knowledge, any statute, law, rule or regulation to which
any Loan Party or any Subsidiary is party to or subject, as applicable.

5.08    ERISA.
(a)    There has been no failure to make any minimum required contributions (as
defined in section 302 of ERISA and section 412 of the Code), whether or not
waived, with respect to any Plan (other than a Multiemployer Plan). No liability
to the PBGC has been or is expected by any Borrower or any ERISA Affiliate to be
incurred with respect to any Plan (other than a Multiemployer Plan) by any
Borrower, any Subsidiary or any ERISA Affiliate which is or would be materially
adverse to the business, condition (financial or otherwise) or operations of the
Borrowers and their Subsidiaries taken as a whole. Neither any Borrower, any of
its Subsidiaries or any ERISA Affiliate has incurred or presently expects to
incur any withdrawal liability under Title IV of ERISA with respect to any
Multiemployer Plan which is or would be materially adverse to the Loan Parties
and its Subsidiaries taken as a whole. The execution and delivery of this
Agreement and the other Loan Documents and the Credit Extensions hereunder will
be exempt from, or will not involve any transaction which is subject to the
prohibitions of, section 406 of ERISA and will not involve any transaction in
connection with which a penalty could be imposed under section 502(i) of ERISA
or a tax could be imposed pursuant to section 4975 of the Code.
(b)    Each Borrower is not and will not be (i) an employee benefit plan subject
to Title I of ERISA, (ii) a plan or account subject to Section 4975 of the Code;
(iii) an entity deemed to hold “plan assets”, within the meaning of section
3(42) of ERISA, of any such plans or accounts for


68



--------------------------------------------------------------------------------





purposes of ERISA or the Code; or (iv) a “governmental plan” within the meaning
of section 3(32) of ERISA.



5.09    Government Consent. Neither the nature of any Loan Party nor any of its
Subsidiaries, nor any of their respective businesses or properties, nor any
relationship between any Loan Party or any Subsidiary and any other Person, nor
any circumstance in connection with the Credit Extensions hereunder is such as
to require any authorization, consent, approval, exemption or other action by,
notice to or filing with any court, administrative or governmental body (other
than routine filings after the date of closing with the SEC and/or state blue
sky authorities) in connection with (a) the execution and delivery of this
Agreement and the other Loan Documents or (b) fulfillment of or compliance with
the terms and provisions of this Agreement and the other Loan Documents.

5.10    Investment Company Status. Neither the Company, Grace, Holdings nor any
other Loan Party is an “investment company” or a company “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940,
or an “investment adviser” within the meaning of the Investment Advisers Act of
1940.

5.11    Real Property Matters. Except as could not reasonably be expected to
have a Material Adverse Effect: (a) each Loan Party and each Significant
Subsidiary has, or is in the process of procuring, for the real property which
it owns or uses, such authorizations, consents, approvals, licenses and
permissions (collectively, “Consents”) that such Loan Party or such Significant
Subsidiary believes or has been advised by counsel to be now necessary for it to
own, hold, develop, use or operate such real property in its current or intended
manner, all in material compliance with applicable laws and regulations, and (b)
no Loan Party nor any Significant Subsidiary has received any notice that any
such Consent is necessary which has not been obtained, or is in the process of
being obtained, other than applications for the same that have been or will be
timely filed and are being or will be diligently pursued with the appropriate
governmental authorities and agencies.

5.12    Possession of Franchises, Licenses, Etc. Except as could not reasonably
be expected to have a Material Adverse Effect: (a) Holdings, the Borrowers and
their Subsidiaries possess all franchises, certificates, licenses, development
and other permits and other authorizations from governmental political
subdivisions or regulatory authorities and all patents, trademarks, service
marks, trade names, copyrights, licenses, easements, rights of way and other
rights, free from burdensome restriction, that are necessary in the judgment of
the Borrowers in any material respect for the ownership, maintenance and
operation of their business, properties and assets, (b) no Loan Party nor any of
its Subsidiaries is in violation of any such rights and (c) no event has
occurred which permits, or after notice or lapse of time or both would permit,
the revocation or termination of any such rights, or which adversely affects the
rights of any Loan Party or its Subsidiaries thereunder.

5.13    Environmental and Safety Matters. Each Loan Party and its Subsidiaries
and all of their respective properties and facilities have complied at all times
and in all respects with all Environmental and Safety Laws except where failure
to comply could not reasonably be expected to result in a Material Adverse
Effect.

5.14    Hostile Tender Offers. None of the proceeds of the Credit Extensions
will be used to finance any offer to purchase, or any purchase of, shares of
capital stock of any corporation or equity interests in any other entity, or
securities convertible into or representing the beneficial ownership of, or
rights to acquire, any such shares or equity interests, if such shares, equity
interests, securities or rights are of a class which is publicly traded on any
securities exchange or in any over-the-counter market (other than purchases


69



--------------------------------------------------------------------------------





for portfolio investment purposes of such shares, equity interests, securities
or rights which, together with any shares, equity interests, securities or
rights then owned, represent less than 5% of the equity interests or beneficial
ownership of such corporation or other entity) and such offer or purchase has
not been duly approved by the board of directors of such corporation or the
equivalent governing body of such other entity.

5.15    Employee Relations. No Loan Party nor any Subsidiary is the subject of
(a) any material strike, work slowdown or stoppage, union organizing drive or
other similar activity or (b) any material action, suit, investigation or other
proceeding involving alleged employment discrimination, unfair termination,
employee safety or similar matters, that in either case would reasonably be
expected to have a Material Adverse Effect nor, to the best knowledge of any
Borrower, is any such event imminent or likely to occur.

5.16    OFAC. None of the Loan Parties, nor any of their Subsidiaries, nor, to
the knowledge of the Loan Parties and their Subsidiaries, any director, officer,
employee or agent thereof, is an individual or entity that is, or is owned 50%
or more or controlled by any Person or Persons that are (a) currently the target
of any Sanctions, (b) included on OFAC’s List of Specially Designated Nationals,
HMT’s Consolidated List of Financial Sanctions Targets and the Investment Ban
List, or any similar list enforced by any other relevant Sanctions authority or
(c) located, organized or resident in a Designated Jurisdiction (such Persons
referred to herein as “Sanctioned Persons”).

5.17    Disclosure. Neither this Agreement nor any other document, certificate
or statement furnished to the Agent or any Lender by or on behalf of the
Borrowers in connection herewith, when taken together with all other written
information furnished, contains any untrue statement of a material fact or omits
to state a material fact necessary in order to make the statements contained
herein and therein, in light of the circumstances under which they were made,
not misleading; provided that with respect to projections and other pro forma
financial information included in such information, each Borrower only
represents that such information was based upon good faith estimates and
assumptions believed by the preparer thereof to be reasonable at the time made,
it being recognized by the Agent and the Lenders that such financial information
as it relates to future events is not to be viewed as a fact and that actual
results during the period or periods covered by such financial information may
differ from the projected results set forth therein by a material amount.

5.18    Anti-Corruption Laws.
The Loan Parties and their Subsidiaries have conducted their businesses in
compliance with the United States Foreign Corrupt Practices Act of 1977, the UK
Bribery Act 2010, and other similar anti-corruption legislation in other
jurisdictions and have instituted and maintained policies and procedures
designed to promote and achieve compliance with such laws.



5.19    No EEA Financial Institution.     
No Loan Party is an EEA Financial Institution.

ARTICLE VI.    

AFFIRMATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied (other than any
contingent indemnification obligations for which no claim for payment has been
made), or any Letter of Credit shall remain outstanding (unless Cash Collateral


70



--------------------------------------------------------------------------------





arrangements have been made with the L/C Issuers for any such outstanding
Letters of Credit in accordance with this Agreement):

6.01    Financial Information. The Borrowers shall deliver to the Agent and each
Lender:
(a)    as soon as practicable and in any event within 60 days after the end of
each quarterly period (other than the last quarterly period) (commencing with
the fiscal quarter ending September 30, 2017) in each fiscal year (or if
earlier, 10 Business Days after the date required to be filed with the SEC), or
the date on which another creditor of any Borrower first receives such
information, consolidated statements of income and cash flows of Holdings and
its Subsidiaries for the period from the beginning of the current fiscal year to
the end of such quarterly period, and a consolidated balance sheet of Holdings
and its Subsidiaries as at the end of such quarterly period, setting forth in
each case in comparative form figures for the corresponding period in the
preceding fiscal year, all in reasonable detail and certified by an authorized
financial officer of the Borrowers, subject only to changes resulting from
year-end adjustments;
(b)    as soon as practicable and in any event within the earlier to occur of
120 days after the end of each fiscal year of the Borrowers (or if earlier, 10
Business Days after the date required to be filed with the SEC) or the date on
which another creditor of any Borrower first receives such information,
consolidated statements of income and cash flows of Holdings and its
Subsidiaries for such year and a consolidated balance sheet of Holdings and its
Subsidiaries as at the end of such fiscal year, setting forth in each case in
comparative form corresponding figures from the preceding annual audit, all in
reasonable detail and reasonably satisfactory in scope to the Required Lenders
and certified by independent public accountants of recognized standing whose
opinion shall be unqualified (other than solely as a result of the upcoming
maturity of the Obligations within one year from the time such opinion is
delivered) and otherwise satisfactory in scope and substance to the Required
Lenders, provided that such opinion shall be deemed otherwise satisfactory if
prepared in accordance with GAAP and generally accepted accounting standards;
(c)    together with each delivery of financial statements required by
clauses (a) and (b) above, a Compliance Certificate (i) setting forth the
aggregate amount of Restricted Payments made during such fiscal period and
computations showing the calculation of the covenants in Sections 7.01 7.03(c),
7.04(d), 7.04(e) and 7.05; and (ii) stating that to the best of his or her
knowledge, after due inquiry, there exists no Default as of the date of the
Compliance Certificate, or if any such Default exists, specifying the nature and
period of existence thereof and what action the Borrowers propose to take with
respect thereto;
(d)    promptly upon transmission thereof, copies of all such financial, proxy
and information statements, notices and other reports as are sent to Holdings’
stockholders generally and copies of all registration statements (with such
exhibits as any holder reasonably requests) and all reports which are filed with
the SEC;
(e)    promptly upon receipt thereof, a copy of each other material report
submitted to Holdings or any of its Subsidiaries by independent accountants in
connection with any material annual, interim or special audit made by them of
the books of Holdings or such Subsidiary pursuant to a request by Holdings’
board of directors;
(f)    promptly after the furnishing thereof, copies of any certificate or
report furnished to any other holder of the debt securities of any Loan Party
pursuant to the terms of the Note Purchase


71



--------------------------------------------------------------------------------





Agreement or any other indenture, loan, credit or similar agreement or
instrument and not otherwise required to be furnished to the Lenders pursuant to
any other clause of this Section 6.01;
(g)    at the time of delivery of the financial statements referenced in
Section 6.01(b), an annual forecast of Holdings for the then current fiscal
year;
(h)    annually, a report with respect to the real property of the Loan Parties
substantially in form and substance similar to that certain Real Estate
Supplement reported as of and for the fiscal year ended December 31, 2016 or
otherwise in form and substance satisfactory to the Agent; and
(i)    with reasonable promptness, such other financial data and documentation
evidencing the Reorganization as the Agent or any Lender may reasonably request.
Each Borrower also covenants that forthwith upon a Responsible Officer obtaining
actual knowledge of a Default, it will deliver to the Agent and the Lenders an
Officers’ Certificate specifying the nature and period of existence thereof and
what action the Borrowers propose to take with respect thereto.
Documents required to be delivered pursuant to Section 6.01(a), (b), (d) or (h)
(to the extent any such documents are included in materials otherwise filed with
the SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which the Borrowers post such documents,
or provides a link thereto on the Borrowers’ website on the Internet at the
website address listed on Schedule 10.02; or (ii) on which such documents are
posted on a Borrower’s behalf on an Internet or intranet website, if any, to
which each Lender and the Agent have access (whether a commercial, third-party
website or whether sponsored by the Agent); provided that: (i) the Borrowers
shall deliver paper copies of such documents to the Agent or any Lender that
requests the Borrowers to deliver such paper copies until a written request to
cease delivering paper copies is given by the Agent or such Lender and (ii) the
Company shall notify the Agent and each Lender (by facsimile or electronic mail)
of the posting of any such documents. The Agent shall have no obligation to
request the delivery or to maintain copies of the documents referred to above,
and in any event shall have no responsibility to monitor compliance by the
Company with any such request for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.
Each Borrower hereby acknowledges that (a) the Agent and/or the Arranger may,
but shall not be obligated to, make available to the Lenders and the L/C Issuer
materials and/or information provided by or on behalf of such Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on Debt
Domain, IntraLinks, Syndtrak or another similar electronic system (the
“Platform”) and (b) certain of the Lenders (each, a “Public Lender”) may have
personnel who do not wish to receive material non-public information with
respect to such Borrower or its Affiliates, or the respective securities of any
of the foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities. Each Borrower hereby agrees
that (w) all Borrower Materials that are to be made available to Public Lenders
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” such Borrower shall be deemed to
have authorized the Agent, the Arranger, the L/C Issuer and the Lenders to treat
such Borrower Materials as not containing any material non-public information
with respect to such Borrower or its securities for purposes of United States
Federal and state securities laws (provided, however, that to the extent such
Borrower Materials constitute Information, they shall be treated as set forth in
Section 10.07); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Side
Information;” and (z) the Agent and the Arranger shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable


72



--------------------------------------------------------------------------------





only for posting on a portion of the Platform not designated “Public Side
Information.” Notwithstanding the foregoing, no Borrower shall be under any
obligation to mark any Borrower Materials “PUBLIC.”

6.02    Inspection of Property. Holdings shall, and shall cause its Subsidiaries
to, permit any employees or designated representatives of the Agent, any of its
Related Parties or any other Lender with a Commitment in excess of $5,000,000,
at such Person’s expense, to visit and inspect any of the properties of Holdings
and its Subsidiaries, to examine their books and financial records and to make
copies thereof or extracts therefrom and to discuss their affairs, finances and
accounts with the Responsible Officers and the Loan Parties’ independent
certified public accountants, all at such times as the applicable Borrower and
such Person reasonably agree and as often as such Person may reasonably request;
provided that a Responsible Officer of Holdings shall have reasonable prior
notice of, and may elect to be present during, discussions with the Borrowers’
independent public accountants.

6.03    Covenant to Secure Obligations Equally. If (x) Holdings, any Borrower or
any Subsidiary shall create assume or otherwise incur any Lien upon any of its
property or assets, whether now owned or hereafter acquired other than Liens
permitted under Section 7.02 or (y) Holdings or such Borrower shall create,
assume or otherwise incur any Lien upon any of its property or assets, whether
now owned or hereafter acquired, to secure a Principal Credit Facility, then, in
each case, Holdings, such Borrower or such Subsidiary, as applicable, shall make
effective provision whereby the Obligations will be simultaneously secured by
such Lien equally and ratably with any and all other Debt secured pursuant to
terms and provisions, including an intercreditor agreement, reasonably
satisfactory to the Agent so long as any such other Debt shall be so secured;
provided that (i) to the extent the provision in the Note Purchase Agreement
which requires ratable security for the obligations under the Note Purchase
Agreement (or any similar provision therein relating to the provision of
security) is deleted or otherwise no longer of any force or effect then Holdings
and its Subsidiaries shall not be required to secure the Obligations or take any
other action pursuant to this Section 6.03 and (ii) the terms hereof shall
exclude any purchase money or capital lease indebtedness permitted to be
incurred under the terms of this Agreement.

6.04    Maintenance of Properties; Insurance. Holdings shall, and shall cause
its Subsidiaries to (a) maintain or cause to be maintained in good repair,
working order and condition all material properties used or useful at that time
in its business and from time to time will make or cause to be made all
appropriate repairs, renewals and replacements thereof and (b) maintain
insurance with reputable and financially sound insurers in such amounts and
against such liabilities and hazards as is customarily maintained by other
companies operating similar businesses and together with each delivery of
financial statements under Section 6.01(b), upon the request of the Agent,
deliver certificates of insurance to the foregoing effect to the Agent.

6.05    Environmental and Safety Laws.
(a)    The Company shall deliver promptly to the Agent notice of (i) any
material enforcement, cleanup, removal or other material governmental or
regulatory action instituted or, to the Borrowers’ best knowledge, threatened
against Holdings, any Borrower or any Significant Subsidiary pursuant to any
Environmental and Safety Laws, (ii) all material Environmental Liabilities and
Costs against or in respect of Holdings, any Borrower or any Significant
Subsidiary or any of its properties and (iii) Holdings’, any Borrower’s or any
Significant Subsidiary’s discovery of any occurrence or condition on any real
property adjoining or in the vicinity of any of its properties that Holdings,
any Borrower or such Significant Subsidiary has reason to believe could cause
such property or any material part thereof to be subject to any material
restrictions on its ownership, occupancy, transferability or use under any
Environmental and Safety Laws.


73



--------------------------------------------------------------------------------





(b)    Holdings and each Borrower shall, and shall cause its Significant
Subsidiaries to, keep and maintain its properties and conduct its and their
operations in compliance with all applicable Environmental and Safety Laws
except where the failure to do so would not reasonably be expected to have a
Material Adverse Effect.

6.06    Use of Proceeds. Holdings shall, and shall cause its Subsidiaries to,
use the proceeds of the Credit Extensions (a) to finance working capital,
capital expenditures (including acquisitions) and other lawful corporate
purposes, (b) to refinance certain existing indebtedness of the Borrowers, (c)
for support of commercial paper issued by the Borrowers, (d) to finance
permitted acquisitions and (e) to pay fees and expenses incurred in connection
with this Agreement; provided that in no event shall the proceeds of any Credit
Extension be used in contravention of any law or of any Loan Document.

6.07    Additional Loan Parties.
Each of Holdings and each Borrower covenants that:


(a)    concurrently with any such time as any Person becomes a guarantor or
other obligor under any Principal Credit Facility (other than a Principal Credit
Facility under which one or more Foreign Subsidiaries are the primary obligors),
Holdings or such Borrower shall cause such Person (each, an “Additional
Guarantor”) to (i) become a Guarantor by executing and delivering to the Agent a
Joinder Agreement and (ii) deliver to the Agent such organization documents,
resolutions and favorable opinions of counsel, all in form, content and scope
similar to those delivered on the Closing Date with respect to A&B or otherwise
reasonably satisfactory to the Agent.


(b)    concurrently with any such time as the Company has created a new Series,
such Series (an “Additional Borrower”) shall (i) become party to this Agreement
as a Borrower and (ii) deliver to the Agent such joinder documentation,
organization documents, resolutions and favorable opinions of counsel, all in
form, content and scope reasonably satisfactory to the Agent.


(c)    concurrently with the consummation of the Reorganization, the New Parent
and any other Subsidiary of the New Parent that owns, directly or indirectly,
the Company shall (i) become a Guarantor by executing and delivering to the
Agent a Joinder Agreement and (ii) deliver to the Agent such organization
documents, resolutions and favorable opinions of counsel, all in form, content
and scope similar to those delivered on the Closing Date with respect to A&B or
otherwise reasonably satisfactory to the Agent.



6.08    Anti-Corruption Laws.     
Each Loan Party covenants that it shall an shall cause each Subsidiary to
conduct its businesses in compliance with the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010 and other similar anti-corruption
legislation in other jurisdictions and maintain policies and procedures designed
to promote and achieve compliance with such laws.



6.09    REIT Status.     
Holdings will, and will cause each of its Subsidiaries to, operate its business
at all times so as to satisfy all requirements necessary to maintain Holdings’
qualification as a REIT. Holdings will maintain adequate records so as to comply
in all material respects with all record‑keeping requirements relating to


74



--------------------------------------------------------------------------------





its qualification as a REIT and applicable regulations of the Department of the
Treasury promulgated thereunder and will properly prepare and timely file with
the IRS all returns and reports required thereby.



ARTICLE VII.    

NEGATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied (other than any
contingent indemnification obligations for which no claim for payment has been
made), or any Letter of Credit shall remain outstanding (unless Cash Collateral
arrangements have been made with the L/C Issuers for any such outstanding
Letters of Credit in accordance with this Agreement):

7.01    Financial Covenants.
(a)    Minimum Consolidated Shareholders’ Equity. Holdings shall not permit the
Consolidated Shareholders’ Equity at any time to be less than the sum of (i)
$850,580,000, plus (ii) 75% of the net proceeds received from issuances of
Holdings’ Equity Interests after January 1, 2017, minus (iii) non-recurring
one-time expenses (whether cash or non-cash) incurred in accordance with GAAP in
connection with or as a result of the Triggering Event and determined on an
after tax basis; provided that the aggregate amount deducted under this clause
(iii) for all periods shall not exceed $70,000,000 and shall only be permitted
to be deducted for so long as incurred no later than the date that is 18 months
after the Triggering Event minus (iv) the amount paid in cash for the one-time
special distribution (as defined in Holdings’ Form S-4 filed July 14, 2017, as
amended), minus (v) non-recurring one-time expenses (whether cash or non-cash)
incurred in accordance with GAAP in connection with the REIT evaluation and
conversion, determined on an after tax basis; provided that the aggregate amount
deducted under this clause (v) for all periods shall be equal to the amount
charged to Consolidated Shareholders' Equity, but limited to $35,000,000 on a
pre-tax basis, plus (vi) net income attributable to REIT conversion adjustments
to deferred tax assets and liabilities.
(b)    Minimum Fixed Charge Coverage Ratio. Holdings shall not permit the Fixed
Charge Coverage Ratio as of the last day of any fiscal quarter to be less than
1.50 to 1.0.
(c)    Maximum Total Debt to Total Adjusted Asset Value Ratio. Holdings shall
not permit the Total Debt to Total Adjusted Asset Value Ratio at any time to
exceed 0.60 to 1.0.
(d)    Maximum Unsecured Debt to Unencumbered Income Producing Assets Value
Ratio. Holdings shall not permit the Unsecured Debt to Unencumbered Income
Producing Assets Value Ratio at any time to exceed 0.60 to 1.0.
(e)    Minimum Unencumbered Fixed Charge Coverage Ratio. In the event the
Borrowers elect, for purpose of (and as provided in) clause (b) of the
definition of Total Adjusted Asset Value, to have an appraisal performed to
determine the Appraised Value of Agricultural Land which is not leased to third
parties, then thereafter, if (but only for so long as) such Appraised Value is
permitted (by virtue of the requirements for an Appraised Value as set forth in
the definition of such term) to be utilized for purposes of determining the
value of clause (b) of the definition of Total Adjusted Asset Value at the end
of any fiscal quarter, Holdings and its Subsidiaries shall maintain, at the end
of such fiscal quarter, a minimum Unencumbered Fixed Charge Coverage Ratio of at
least 1.50 to 1.00.


75



--------------------------------------------------------------------------------






7.02    Liens. Holdings shall not, and shall not permit any Subsidiary to,
create, assume or suffer to exist at any time any Lien on or with respect to any
of its property or assets, whether now owned or hereafter acquired (whether or
not provision is made for the equal and ratable securing of the Obligations in
accordance with the provisions of Section 6.03), except:
(a)    Liens for taxes, assessments and other governmental charges not yet
delinquent or which are being actively contested in good faith by appropriate
proceedings and for which adequate reserves have been established in accordance
with GAAP;
(b)    Liens (other than Liens imposed by ERISA) incidental to the conduct of
its business or the ownership of its property and assets which were not incurred
in connection with the borrowing of money or the obtaining of advances of
credit, or the guarantee, maintenance, extension or renewal of the same, and
which do not in the aggregate materially detract from the value of its property
or assets, taken as a whole, or materially impair the use thereof in the
operation of its business;
(c)    Liens securing Debt between Subsidiaries (other than a Borrower) or owing
to a Borrower by a Subsidiary;
(d)    subject to compliance with Section 7.05, any Lien created to secure all
or any part of the purchase price, or to secure Debt incurred or assumed to pay
all or any part of the purchase price or cost of construction, of any real
property (or any improvement thereon) or tangible personal property (or any
improvement thereon) acquired or constructed or capital lease transaction by a
Borrower or a Subsidiary after the date of this Agreement, provided that
(i)    any such Lien shall extend solely to the item or items of such property
(or improvement thereon) so acquired or constructed and, if required by the
terms of the instrument originally creating such Lien, other property (or
improvement thereon) which is an improvement to or is acquired for specific use
in connection with such acquired or constructed property (or improvement
thereon) or which is real property being improved by such acquired or
constructed property (or improvement thereon),
(ii)    the principal amount of the Debt secured by any such Lien shall at no
time exceed an amount equal to the fair market value of such property (or
improvement thereon) at the time of such acquisition or construction, and
(iii)    except with respect to any capital lease transaction, any such Lien
shall be created contemporaneously with, or within 365 days after, the
acquisition or construction of such property;
(e)    subject to compliance with Section 7.05, other Liens of the Borrowers and
Subsidiaries existing on the Closing Date and listed on Schedule 7.02;
(f)    subject to compliance with Section 7.05, Liens securing Debt other than
as set forth in the foregoing clauses (a) ‑ (e); provided that there shall not
exist any Lien of any kind on the shares of the Voting Stock of any Subsidiary,
unless Holdings and its Subsidiaries continue to own shares of Voting Stock of
such Subsidiary which are not subject to any Lien and which represent a majority
of the Voting Stock of such Subsidiary;


76



--------------------------------------------------------------------------------





(g)    statutory Liens of banks and rights of set-off, materialmen’s,
mechanic’s, carrier’s, repairmen’s, warehousemen’s Liens and other similar Liens
arising in the ordinary course of business;
(h)    judgment Liens to the extent such Liens have not caused an Event of
Default under Section 8.01(i);
(i)    utility easements, building restrictions and such other encumbrances or
charges against real property as are of a nature generally existing with respect
to properties of a similar character and which do not in any material way affect
the marketability of the same or interfere with the use thereof in the business
of the Borrowers or the Subsidiaries;
(j)    Liens (other than any Lien imposed by ERISA) arising out of pledges or
deposits under worker’s compensation laws, unemployment insurance, old age
pensions, or other social security or retirement benefits, or similar
legislation;
(k)    deposits to secure the performance of bids, trade contracts and leases
(other than Debt), statutory obligations, surety and appeal bonds, performance
bonds and other obligations of a like nature incurred in the ordinary course of
business, and deposits made to secure liability for insurance premiums to
insurance carriers;
(l)    Liens securing commercial letter of credits; provided that no such Lien
shall extend to or cover any assets of any Borrower or any of its Subsidiaries
other than the inventory (and bills of lading and other documents related
thereto) being financed by any such commercial letter of credits; and
(m)    Liens on margin stock (within the meaning of Regulation U of the FRB)
that is held by Holdings as treasury stock.



7.03    Loans and Advances. Holdings shall not permit, and shall not permit any
Subsidiary to, create, or permit to remain outstanding at any time any loan or
advance to any Person, except (i) Holdings may make loans or advances to any
Borrower and (ii) any Borrower and its Subsidiaries may:
(a)    subject to Section 7.05, make or permit to remain outstanding loans and
advances to the Borrowers and Subsidiaries;
(b)    make or permit to remain outstanding travel and other like advances and
customary employee benefits in reasonable amounts to employees in the ordinary
course of business;


(c)    make or permit to remain outstanding Third Party loans and advances on
standard arm’s-length terms, provided that the aggregate amount of all such
loans may not exceed at any one time an amount equal to 5% of the Total Adjusted
Asset Value at such time;


(d)    advances of payroll payments to employees in the ordinary course of
business; and


(e)    make or permit to remain outstanding purchase money loans to Persons to
whom it sells real property in the ordinary course of its Property Development
Activities and its Property Management Business, provided that the aggregate
amount of all such purchase money loans may not exceed at any one time an amount
equal to 15% of Consolidated Total Assets of Holdings at the end of the fiscal
quarter most recently-ended as of any date of determination.


77



--------------------------------------------------------------------------------








7.04    Merger and Sale of Assets. Holdings shall not, and shall not permit any
Subsidiary to, merge with or into or consolidate with any other Person or sell,
lease, transfer or otherwise dispose of its assets, except that so long as no
Default under Section 6.09 would result therefrom:
(a) (i) any Subsidiary of a Borrower may merge with a Borrower, so long as such
Borrower is the surviving Person, (ii) a Borrower may merge with the Company, so
long as the Company is the surviving Person and (iii) Grace Holdings may merge
with the Company, so long as the Company is the surviving Person;


(b)    any Subsidiary of Holdings may merge with another Subsidiary of Holdings
(provided that any merger with a Borrower shall be done in accordance with
Section 7.04(a)), or sell, lease, transfer or otherwise dispose of its assets to
another Subsidiary of Holdings;
(c)    any Subsidiary of Holdings may sell, exchange, lease, transfer or
otherwise dispose of assets (other than Undeveloped Land) in the ordinary course
of business;
(d)    any Subsidiary of Holdings may sell, lease, transfer or otherwise dispose
of assets (other than Undeveloped Land) to Third Parties so long as (i) the fair
market value thereof on the date sold, leased, transferred or otherwise disposed
of, together with the fair market value of all other assets sold, leased,
transferred or otherwise disposed of to Third Parties pursuant to this
clause (d) within the prior 12 months, does not represent more than 20% of the
Consolidated Total Assets of Holdings at the end of the fiscal quarter most
recently ended as of any date of determination and (ii) such assets, together
with all other assets sold or otherwise disposed of to Third Parties pursuant to
this clause (d) since the beginning of the most recently ended fiscal year did
not contribute more than 10% of EBITDA, determined as of the four quarter period
ending as of the most recent fiscal quarter with respect to which financial
statements are required to be delivered pursuant to Section 6.01(a) or (b);
provided that, notwithstanding the percentage limitations appearing in
clauses (i) and (ii), above, sales or dispositions in excess thereof in a twelve
month period may be made for cash if the proceeds of each such excess sale or
disposition (net of taxes thereon) are fully utilized in the acquisition of
Permitted Assets and/or applied to the repayment of Permitted Debt, in each case
within 365 days from the date of such sale or disposition;
(e)    any Subsidiary of Holdings may (i) engage in Code §1031 like-kind
exchanges with respect to Undeveloped Land, and (ii) sell, lease, transfer or
otherwise dispose of Undeveloped Land to (A) any Subsidiary of Holdings, (B) a
Person which is not (and after giving effect thereto will not be) a Subsidiary
of a Borrower, solely in exchange for an equity interest in such Person (unless
at the time thereof the intention was that such Person would sell such land in
its undeveloped state or that any proceeds would be received on or with respect
to such equity interest prior to the time such land is developed for commercial
or residential purposes), or (C) Third Parties; provided that if in any twelve
month period the aggregate fair market value of Undeveloped Land which is sold,
leased, transferred or otherwise disposed of pursuant to this clause (C), is
greater than $100,000,000, then, within 365 days from the date of each sale,
lease, transfer or other disposition which resulted in the $100,000,000
threshold being exceeded, an amount equal to such excess (net of taxes thereon)
shall be fully utilized in the acquisition of Permitted Assets and/or applied to
the repayment of Permitted Debt;


78



--------------------------------------------------------------------------------





(f)    any Borrower may merge or consolidate with another corporation or other
Person if (i) such Borrower will be the continuing or surviving entity and (ii)
no Default would exist immediately after giving effect to such merger or
consolidation; and
(g)    Holdings and its Subsidiaries may consummate the Reorganization.
The foregoing Section 7.04 shall not prohibit dispositions of margin stock
(within the meaning of Regulation U of the FRB) that is held as treasury stock
by Holdings.



7.05    Priority Debt. Holdings shall not, and shall not permit any Subsidiary
to, permit the aggregate amount of Priority Debt to exceed the Priority Debt
Limit.
At the Borrowers’ option, Non-Recourse Debt of Holdings or its Subsidiaries with
respect to Development Real Properties owned by Holdings or such Subsidiary may
be excluded from the calculation of Priority Debt (solely for purpose of the
Priority Debt covenant set forth in this Section 7.05), provided that in each
case the Applicable Value of the associated Development Real Property of
Holdings or such Subsidiary shall be excluded from the calculation of Total
Adjusted Asset Value (solely for purpose of the Priority Debt covenant set forth
in this Section 7.05); provided further that: (i) if the amount of such excluded
Non-Recourse Debt exceeds 70% of the book value of the associated Development
Real Properties, then the Borrowers may not elect to exclude the amount of such
Non-Recourse Debt from the calculation of Total Debt unless the amount of such
excluded Non-Recourse Debt is equal to or less than 70% of the Appraised Value
of the associated Development Real Properties; (ii) the aggregate amount of
Non-Recourse Debt excluded shall not at any time exceed 15% of the total assets
of Holdings and its Subsidiaries (less cash, cash equivalents, marketable
securities, goodwill, noncontrolling interest and pension assets) in accordance
with GAAP for the most recent fiscal quarter; and (iii) the exclusion of the
Applicable Value of the associated Development Real Properties from Total
Adjusted Asset Value referred to in the first proviso above shall be calculated
only after giving effect to the reduction, if any, in Total Adjusted Asset Value
required by the proviso in clause (c) of the definition of Total Adjusted Asset
Value.

7.06    Transactions with Holders of Partnership or Other Equity Interests.
Holdings shall not, and shall not permit any Subsidiary to, directly or
indirectly, purchase, acquire or lease any property from, or sell, transfer or
lease any property to, or otherwise deal with, in the ordinary course of
business or otherwise (a) any Affiliate (other than in the capacity of an
employee, director or officer), or (b) any Person owning, beneficially or of
record, directly or indirectly, 5% or more of the outstanding voting equity of
Holdings, A&B, the Company or any other Subsidiary or any executive officer (as
such term is defined under the Securities Exchange Act of 1934) of Holdings,
A&B, the Company or any other Subsidiary (other than in such Person’s capacity
as an employee); provided, however, that such acts and transactions may be
performed or engaged in if (i) they are entered into upon terms no less
favorable to Holdings, A&B, such Borrower or such Subsidiary than if no such
relationship described in clauses (a) or (b) above existed and such acts or
transactions are otherwise permitted by this Agreement, (ii) they are acts and
transactions in which the only consideration given by Holdings or any of its
Subsidiaries is the issuance by Holdings or A&B of its capital stock, (iii) they
are between or among Holdings and/or any of its Subsidiaries, or (iv) they are
otherwise permitted under Section 7.09.

7.07    Use of Proceeds. No Borrower shall use the proceeds of any Credit
Extension, whether directly or indirectly, and whether immediately, incidentally
or ultimately, to purchase or carry margin stock (within the meaning of
Regulation U of the FRB) or to extend credit to others for the purpose of
purchasing or carrying margin stock or to refund indebtedness originally
incurred for such purpose in violation of Regulation U of the FRB.


79



--------------------------------------------------------------------------------






7.08    Transfer of Assets to Subsidiaries. Holdings shall not, and shall not
permit any Borrower to, transfer (other than in the ordinary course of business
or with respect to similarly situated real estate companies) any assets to a
Subsidiary for the sole purpose of improving the credit position of such
Subsidiary in connection with a financing transaction, except that this
restriction shall not apply to any asset the financing of which constitutes
Non-Recourse Debt.

7.09    Restricted Payments. Holdings covenants that it will not declare or pay
any dividend or other distribution on any class of its capital stock or other
equity interests, redeem or repurchase any such interests or make any other
distribution on account of any such interests (all of the foregoing being
“Restricted Payments”) except that Holdings may make (a) minimum dividends
required to maintain Holdings’ status as a REIT under the Code and to avoid the
payment of any income tax or excise tax by Holdings, (b) the earnings and
profits purge dividend required to be made by applicable law in connection with
the REIT conversion and (c) other Restricted Payments in any amount so long as
(i) no Default resulting from a failure to comply with Section 6.01(a), 6.01(b)
or 6.01(c) or Event of Default shall then exist or would exist after giving
effect to any such Restricted Payment and (ii) any such Restricted Payment will
not violate any applicable law or regulation.

7.10    Sanctions. No Loan Party shall, nor shall it permit any Subsidiary to,
directly or indirectly use any Credit Extension or the proceeds of any Credit
Extension, or lend, contribute or otherwise make available such Credit Extension
or the proceeds of any Credit Extension to any Sanctioned Person, to fund any
activities of or business with any Sanctioned Person, or in any Designated
Jurisdiction, in each case, in violation of applicable Sanctions, or in any
other manner that will result in a violation by any Person (including any Person
participating in the transaction, whether as Lender, Arranger, Agent, L/C
Issuer, Swing Line Lender, or otherwise) of Sanctions.

7.11    Anti-Corruption Laws. No Loan Party shall, nor shall it permit any
Subsidiary to, directly or indirectly use the proceeds of any Credit Extension
for any purpose which would breach the United States Foreign Corrupt Practices
Act of 1977, the UK Bribery Act 2010 or other similar anti-corruption
legislation in other jurisdictions.



7.12    Additional Agreements. (a) Holdings shall not form or permit to exist at
any such time any direct Subsidiary of Holdings (other than A&B); and (b) A&B
shall not form or permit to exist at any such time any direct Subsidiary of A&B
(other than the Company or any Series thereof).



ARTICLE VIII.    

EVENTS OF DEFAULT AND REMEDIES

8.01    Events of Default. Any of the following shall constitute an Event of
Default:
(a)    Non-Payment. Any Borrower or any other Loan Party fails to pay (i) when
and as required to be paid herein or in any other Loan Document, any amount of
principal of any Loan or any L/C Obligation, or (ii) within five days after the
same becomes due, any interest on any Loan or on any L/C Obligation, any fee due
hereunder or any other amount payable hereunder or under any other Loan
Document; or
(b)    Specific Covenants. Any Borrower or any other Loan Party fails to perform
or observe any agreement contained in (i) Sections 6.01(a), (b) or (c), and such
failure continues for 10 Business Days or (ii) Section 6.03, Section 6.06 or
Article VII hereof;


80



--------------------------------------------------------------------------------





(c)    Other Defaults. Any Borrower or any other Loan Party fails to perform or
observe any other covenant or agreement (not specified in subsection (a) or (b)
above) contained in any Loan Document on its part to be performed or observed
and such failure shall not be remedied within 30 days after any Responsible
Officer obtaining actual knowledge thereof; or
(d)    Representations and Warranties. Any representation or warranty made by
any Loan Party herein or in any other Loan Document or by any Loan Party or any
of its officers in any writing furnished in connection with or pursuant to this
Agreement shall be false or misleading in any material respect on the date as of
which made; provided that to the extent that such breach of representation or
warranty relates to clause (c) of the definition of Material Adverse Effect,
such breach of representation or warranty shall only constitute an Event of
Default under this subsection (d) if such Loan Party knowingly breached such
representation or warranty; or
(e)    Cross‑Default. Any Loan Party or any Subsidiary (i) defaults in any
payment of principal of, or premium or interest on, any obligation (v) for money
borrowed, (w) under any conditional sale or other title retention agreement, (x)
issued or assumed as full or partial payment for property whether or not secured
by a purchase money mortgage, (y) under notes payable or drafts accepted
representing extensions of credit or (z) Guarantees of the foregoing, in each
case, constituting Recourse Debt (other than the Obligations), after the
expiration of any period of grace provided with respect thereto, or any Loan
Party or any Subsidiary fails to perform or observe any other agreement, term or
condition contained in any agreement evidencing Recourse Debt (or any other
event thereunder or under any such agreement occurs and is continuing), after
the expiration of any grace period, and the effect of such payment default or
other failure or event is to cause, or to permit the holder or holders of such
obligation to cause, with the giving of notice if required, such obligation to
be demanded or to become due (or such obligation becomes subject to required
repurchase or an offer to repurchase by any Loan Party or any Subsidiary) prior
to any stated maturity; provided that the aggregate amount of all obligations as
to which such a payment default or other failure or event shall occur exceeds
$30,000,000 at the time of such default or other failure or event; or (ii)
defaults in any payment of principal of, or premium or interest on, any
obligation (v) for money borrowed, (w) under any conditional sale or other title
retention agreement, (x) issued or assumed as full or partial payment for
property whether or not secured by a purchase money mortgage, (y) under notes
payable or drafts accepted representing extensions of credit or (z) Guarantees
of the foregoing, in each case, constituting Non-Recourse Debt, after the
expiration of any period of grace provided with respect thereto, or any Loan
Party or any Subsidiary fails to perform or observe any other agreement, term or
condition contained in any agreement evidencing Non-Recourse Debt (or any other
event thereunder or under any such agreement occurs and is continuing), after
the expiration of any grace period, and the effect of such payment default or
other failure or event is to cause, or to permit the holder or holders of such
obligation to cause, with the giving of notice if required, such obligation to
be demanded or to become due (or such obligation becomes subject to required
repurchase or an offer to repurchase by any Loan Party or any Subsidiary) prior
to any stated maturity; provided that the aggregate amount of all obligations as
to which such a payment default or other failure or event shall occur exceeds
$100,000,000 at the time of such default or other failure or event; provided,
further, that this Section 8.01(e) shall not apply to (1) secured obligations
that become due as a result of the voluntary sale or transfer of the property or
assets securing such obligations, if such sale or transfer is permitted under
the terms of such obligations and such obligations are paid at or prior to the
time they becomes due (or within any applicable grace period) as a result of
such transaction, (2) any obligations that become due as a result of a
refinancing thereof, (3) obligations held in whole or in part by any Lender or
any of their respective affiliates (within the meaning of Regulation U of the
FRB) that become due or enables or permits the holders thereof to cause such


81



--------------------------------------------------------------------------------





obligations to become due solely as a result of a breach of terms governing the
sale, pledge or disposal of margin stock (within the meaning of Regulation U of
the FRB) and would cause this Agreement or any Loan to be subject to the margin
requirements or any other restriction under Regulation U of the FRB or (4) any
obligations that are mandatorily prepayable prior to the scheduled maturity
thereof with the proceeds of the issuance of Equity Interests, the incurrence of
other Indebtedness or the sale or other disposition of any assets, so long as
such obligations that have become due are so prepaid with the net proceeds
required to be used to prepay such obligations when due (or within any
applicable grace period) and such event shall not have otherwise resulted in an
event of default with respect to such obligations; or
(f)    Insolvency Proceedings, Etc.
(i)    Any Loan Party or any Significant Subsidiary makes an assignment for the
benefit of creditors or is generally not paying its debts as such debts become
due; or
(ii)    any decree or order for relief in respect of any Loan Party or any
Significant Subsidiary is entered under any Debtor Relief Laws of any
jurisdiction; or
(iii)    any Loan Party or any Significant Subsidiary petitions or applies to
any tribunal for, or consents to, the appointment of, or taking possession by, a
trustee, receiver, custodian, liquidator or similar official of any Loan Party
or any such Significant Subsidiary, or of any substantial part of the assets of
any Loan Party or any such Significant Subsidiary, or commences a voluntary case
under the Bankruptcy Code of the United States or any proceedings (other than
proceedings for the voluntary liquidation and dissolution of a Significant
Subsidiary) relating to any Loan Party or any Significant Subsidiary under any
other Debtor Relief Laws; or
(iv)    any petition or application of the type described in clause (iii) above
is filed, or any such proceedings are commenced, against any Loan Party or any
Significant Subsidiary and such Loan Party or such Significant Subsidiary by any
act indicates its approval thereof, consent thereto or acquiescence therein, or
an order, judgment or decree is entered appointing any such trustee, receiver,
custodian, liquidator or similar official, or approving the petition in any such
proceedings, and such order, judgment or decree remains unstayed and in effect
for more than 45 days; or
(g)    Dissolution, Etc.
(i)    Any order, judgment or decree is entered in any proceedings against any
Loan Party or any Significant Subsidiary decreeing the dissolution of such Loan
Party or such Significant Subsidiary and such order, judgment or decree remains
unstayed and in effect for more than 45 days; or
(ii)     any order, judgment or decree is entered in any proceedings against any
Loan Party or any Significant Subsidiary decreeing a split-up of such Loan Party
or such Significant Subsidiary which requires the divestiture of (A) assets
representing a substantial part, or the stock of, or other ownership interest
in, a Significant Subsidiary whose assets represent a substantial part of
Consolidated Total Assets or (B) assets or the stock of or other ownership
interest in a Significant Subsidiary that has contributed a substantial part of


82



--------------------------------------------------------------------------------





Consolidated Net Income for any of the three fiscal years then most recently
ended, and such order, judgment or decree remains unstayed and in effect for
more than 45 days; or


(h)    ERISA. (i) Any Plan (other than a Multiemployer Plan) shall fail to
satisfy the minimum funding standards of ERISA or the Code for any plan year or
part thereof or a waiver of such standards or extension of any amortization
period is sought or granted under section 412 of the Code, (ii) a notice of
intent to terminate any Plan (other than a Multiemployer Plan) shall have been
or is reasonably expected to be filed with the PBGC or the PBGC shall have
instituted proceedings under ERISA section 4042 to terminate or appoint a
trustee to administer any Plan (other than a Multiemployer Plan) or the PBGC
shall have notified any Borrower or any ERISA Affiliate that a Plan (other than
a Multiemployer Plan) may become a subject of such proceedings, (iii) the
aggregate amount under all Plans (other than a Multiemployer Plan) of the fair
market value of the assets (within the meaning of Section 303 of ERISA) is less
than 70% of the “Funding Target” (within the meaning of Section 303 of ERISA),
(iv) any Borrower or any ERISA Affiliate shall have incurred or is reasonably
expected to incur any liability pursuant to Title I or IV or ERISA or the
penalty or excise tax provisions of the Code relating to employee benefit plans,
(v) any Borrower or any ERISA Affiliate withdraws from any Multiemployer Plan,
or (vi) any Loan Party or any Subsidiary establishes or amends any employee
welfare benefit plan that provides post-employment welfare benefits in a manner
that would increase the liability of any Loan Party or any Subsidiary
thereunder; and any such event or events described in clauses (i) through (vi)
above, either individually or together with any other such event or events,
could reasonably be expected to have a Material Adverse Effect of the type
described in clause (a) or (b) of the definition thereof; or
(i)    Judgments. Any judgment or decree for the payment of money in the amount
of $30,000,000 or more (to the extent not paid or covered by insurance) shall be
entered against any Loan Party or any of its Subsidiaries and such judgment or
decree shall not have been vacated, discharged or stayed or bonded pending
appeal within 60 days from the entry thereof; or
(j)    Invalidity of Loan Documents. Any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder or satisfaction in full of all the Obligations, ceases
to be in full force and effect; or any Loan Party or any other Person contests
in any manner the validity or enforceability of any Loan Document; or any Loan
Party denies that it has any or further liability or obligation under any Loan
Document, or purports to revoke, terminate or rescind any Loan Document; or
(k)    Change of Control. There occurs any Change of Control.

8.02    Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Agent shall, at the request of, or may, with the consent of, the
Required Lenders, take any or all of the following actions:
(a)    declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;
(b)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by each Borrower;


83



--------------------------------------------------------------------------------





(c)    require that the Borrowers Cash Collateralize the L/C Obligations (in an
amount equal to the Minimum Collateral Amount with respect thereto); and
(d)    exercise on behalf of itself, the Lenders and the L/C Issuer all rights
and remedies available to it, the Lenders and the L/C Issuer under the Loan
Documents;
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to any Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrowers to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Agent or any Lender.

8.03    Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall, subject to the provisions of
Sections 2.15 and 2.16, be applied by the Agent in the following order:
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Agent and amounts payable under Article III)
payable to the Agent in its capacity as such;
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer and
amounts payable under Article III), ratably among them in proportion to the
respective amounts described in this clause Second payable to them;
Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations, ratably among the Lenders and the L/C Issuer in proportion to the
respective amounts described in this clause Third payable to them;
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, ratably among the Lenders and the L/C
Issuer in proportion to the respective amounts described in this clause Fourth
held by them;
Fifth, to the Agent for the account of the L/C Issuer, to Cash Collateralize
that portion of L/C Obligations comprised of the aggregate undrawn amount of
Letters of Credit to the extent not otherwise Cash Collateralized by the
Borrowers pursuant to Sections 2.03 and 2.15; and
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrowers or as otherwise required by law.
Subject to Sections 2.03(c) and 2.15, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above.


84



--------------------------------------------------------------------------------






ARTICLE IX.    

AGENT

9.01    Appointment and Authority. Each of the Lenders and the L/C Issuer hereby
irrevocably appoints Bank of America to act on its behalf as the Agent hereunder
and under the other Loan Documents and authorizes the Agent to take such actions
on its behalf and to exercise such powers as are delegated to the Agent by the
terms hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article are solely for the benefit of
the Agent, the Lenders and the L/C Issuer, and no Loan Party shall have rights
as a third party beneficiary of any of such provisions. It is understood and
agreed that the use of the term “agent” herein or in any other Loan Documents
(or any other similar term) with reference to the Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law. Instead such term is used as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between contracting parties.

9.02    Rights as a Lender. The Person serving as the Agent hereunder shall have
the same rights and powers in its capacity as a Lender as any other Lender and
may exercise the same as though it were not the Agent and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include the Person serving as the Agent hereunder in its
individual capacity. Such Person and its Affiliates may accept deposits from,
lend money to, own securities of, act as the financial advisor or in any other
advisory capacity for and generally engage in any kind of business with any
Borrower or any Subsidiary or other Affiliate thereof as if such Person were not
the Agent hereunder and without any duty to account therefor to the Lenders.

9.03    Exculpatory Provisions. The Agent shall not have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents, and its duties hereunder shall be administrative in nature. Without
limiting the generality of the foregoing, the Agent:
(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Agent is required to
exercise as directed in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents), provided that the Agent shall not be required to take any
action that, in its opinion or the opinion of its counsel, may expose the Agent
to liability or that is contrary to any Loan Document or applicable law,
including for the avoidance of doubt any action that may be in violation of the
automatic stay under any Debtor Relief Law or that may effect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
any Debtor Relief Law; and
(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Borrower, its Subsidiaries or any of
its Affiliates that is communicated to or obtained by the Person serving as the
Agent or any of its Affiliates in any capacity.


85



--------------------------------------------------------------------------------





The Agent shall not be liable for any action taken or not taken by it (i) with
the consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Agent shall believe
in good faith shall be necessary, under the circumstances as provided in
Sections 10.01 and 8.02) or (ii) in the absence of its own gross negligence or
willful misconduct. The Agent shall be deemed not to have knowledge of any
Default unless and until notice describing such Default in writing is given to
the Agent by a Borrower, a Lender or the L/C Issuer.
The Agent shall not be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
this Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Agent.

9.04    Reliance by Agent. The Agent shall be entitled to rely upon, and shall
not incur any liability for relying upon, any notice, request, certificate,
consent, statement, instrument, document or other writing (including any
electronic message, Internet or intranet website posting or other distribution)
believed by it to be genuine and to have been signed, sent or otherwise
authenticated by the proper Person. The Agent also may rely upon any statement
made to it orally or by telephone and believed by it to have been made by the
proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Loan, or
the issuance, extension, renewal or increase of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender or the L/C Issuer, the
Agent may presume that such condition is satisfactory to such Lender or the L/C
Issuer unless the Agent shall have received notice to the contrary from such
Lender or the L/C Issuer prior to the making of such Loan or the issuance of
such Letter of Credit. The Agent may consult with legal counsel (who may be
counsel for the Borrowers), independent accountants and other experts selected
by it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

9.05    Delegation of Duties. The Agent may perform any and all of its duties
and exercise its rights and powers hereunder or under any other Loan Document by
or through any one or more sub-agents appointed by the Agent. The Agent and any
such sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties. The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of the Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Agent. The Agent may consult with legal
counsel (who may be counsel for the Borrowers), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.

9.06    Resignation of Agent.
(a)    The Agent may at any time give notice of its resignation to the Lenders,
the L/C Issuer and the Company. Upon receipt of any such notice of resignation,
the Required Lenders shall have the right, with, so long as no Event of Default
under Section 8.01(a), 8.01(f) or 8.01(g) has occurred and is continuing, the
consent of the Company (such consent not to be unreasonably withheld or
delayed), to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment


86



--------------------------------------------------------------------------------





within 30 days after the retiring Agent gives notice of its resignation (or such
earlier day as shall be agreed by the Required Lenders) (the “Resignation
Effective Date”), then the retiring Agent may (but shall not be obligated to) on
behalf of the Lenders and the L/C Issuer, appoint a successor Agent meeting the
qualifications set forth above. Whether or not a successor has been appointed,
such resignation shall become effective in accordance with such notice on the
Resignation Effective Date.
(b)    If the Person serving as Agent is a Defaulting Lender pursuant to
clause (d) of the definition thereof, the Required Lenders may, to the extent
permitted by applicable law, by notice in writing to the Company and such Person
remove such Person as Agent and, with, so long as no Event of Default under
Section 8.01(a), 8.01(f) or 8.01(g) has occurred and is continuing, the consent
of the Company (such consent not to be unreasonably withheld or delayed),
appoint a successor. If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days (or
such earlier day as shall be agreed by the Required Lenders) (the “Removal
Effective Date”), then such removal shall nonetheless become effective in
accordance with such notice on the Removal Effective Date.
(c)    With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (i) the retiring or removed Agent shall be discharged from
its duties and obligations hereunder and under the other Loan Documents, in each
case solely in its capacity as Agent and (ii) except for any indemnity payments
or other amounts then owed to the retiring or removed Agent, all payments,
communications and determinations provided to be made by, to or through the
Agent shall instead be made by or to each Lender and the L/C Issuer directly,
until such time, if any, as the Required Lenders appoint a successor Agent as
provided for above. Upon the acceptance of a successor’s appointment as Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or removed) Agent (other
than as provided in Section 3.01(g) and other than any rights to indemnity
payments or other amounts owed to the retiring or removed Agent as of the
Resignation Effective Date or the Removal Effective Date, as applicable), and
the retiring or removed Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section) . The fees payable by
the Borrowers to a successor Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrowers and such successor.
After the retiring or removed Agent’s resignation or removal hereunder and under
the other Loan Documents, the provisions of this Article and Section 10.04 shall
continue in effect for the benefit of such retiring or removed Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring or removed Agent was
acting as Agent.
(d)    Any resignation by Bank of America as Agent pursuant to this Section
shall also constitute its resignation as L/C Issuer and Swing Line Lender. If
Bank of America resigns as an L/C Issuer, it shall retain all the rights,
powers, privileges and duties of the L/C Issuer hereunder with respect to all
Letters of Credit outstanding as of the effective date of its resignation as L/C
Issuer and all L/C Obligations with respect thereto, including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.03(c).  If Bank of America resigns as
Swing Line Lender, it shall retain all the rights of the Swing Line Lender
provided for hereunder with respect to Swing Line Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
outstanding Swing Line Loans pursuant to Section 2.04(c). Upon the appointment
by the Borrowers of a successor L/C Issuer or Swing Line Lender hereunder (which
successor shall in all cases be a Lender other than a Defaulting Lender), (i)
such successor shall


87



--------------------------------------------------------------------------------





succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring L/C Issuer or Swing Line Lender, as applicable, (ii) the
retiring L/C Issuer and Swing Line Lender shall be discharged from all of their
respective duties and obligations hereunder or under the other Loan Documents,
and (iii) the successor L/C Issuer shall issue letters of credit in substitution
for the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangements satisfactory to Bank of America to effectively assume
the obligations of Bank of America with respect to such Letters of Credit.

9.07    Non-Reliance on Agent and Other Lenders. Each Lender and the L/C Issuer
acknowledges that it has, independently and without reliance upon the Agent or
any other Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender and the L/C Issuer also
acknowledges that it will, independently and without reliance upon the Agent or
any other Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

9.08    No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of the Bookrunners, Arrangers or other titles listed on the cover page
hereof shall have any powers, duties or responsibilities under this Agreement or
any of the other Loan Documents, except in its capacity, as applicable, as the
Agent, a Lender or the L/C Issuer hereunder.

ARTICLE X.    

MISCELLANEOUS

10.01    Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by any
Loan Party therefrom, shall be effective unless in writing signed by the
Required Lenders and the Borrowers or the applicable Loan Party, as the case may
be, and acknowledged by the Agent, and each such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided, however, that no such amendment, waiver or consent shall:
(a)    extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;
(b)    postpone any date fixed by this Agreement or any other Loan Document for
any payment (excluding mandatory prepayments) of principal, interest, fees or
other amounts due to any Lender hereunder or under any other Loan Document
without the written consent of such Lender;
(c)    reduce the principal of, or the rate of interest specified herein on, any
Loan or Unreimbursed Amounts under Letters of Credit, or (subject to clause (iv)
of the second proviso to this Section 10.01) any fees or other amounts payable
hereunder or under any other Loan Document to any Lender without the written
consent of such Lender; provided, however, that only the consent of the Required
Lenders shall be necessary (i) to amend the definition of “Default Rate” or to
waive any obligation of the Borrowers to pay interest or Letter of Credit Fees
at the Default Rate and (ii) to amend any financial covenant hereunder (or any
defined term used therein) even if the effect of such amendment would be to
reduce the rate of interest on any Loan or L/C Borrowing or to reduce any fee
payable hereunder;


88



--------------------------------------------------------------------------------





(d)    change Section 8.03 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender;
(e)    release all or substantially all of the value of the Guaranty without the
written consent of each Lender; or
(f)    change any provision of this Section or the definition of “Required
Lenders” without the written consent of each Lender;
and, provided, further, that (i) no amendment, waiver or consent shall, unless
in writing and signed by the L/C Issuer in addition to the Lenders required
above, affect the rights or duties of the L/C Issuer under this Agreement or any
Issuer Document relating to any Letter of Credit issued or to be issued by it;
(ii) no amendment, waiver or consent shall, unless in writing and signed by the
Swing Line Lender in addition to the Lenders required above, affect the rights
or duties of the Swing Line Lender under this Agreement; (iii) no amendment,
waiver or consent shall, unless in writing and signed by the Agent in addition
to the Lenders required above, affect the rights or duties of the Agent under
this Agreement or any other Loan Document; and (iv) the Fee Letter may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto. Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder (and any amendment, waiver or consent which by its
terms requires the consent of all Lenders or each affected Lender may be
effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of any Defaulting Lender may not be
increased or extended without the consent of such Lender and (y) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects any Defaulting Lender disproportionately
adversely relative to other affected Lenders shall require the consent of such
Defaulting Lender.
Notwithstanding the foregoing, the Borrowers may, by written notice to the Agent
from time to time, make one or more offers (each, a “Loan Modification Offer”)
to all the Lenders to make one or more amendments or modifications to (A) allow
the maturity of the Committed Loans of the accepting Lenders to be extended and
(B) increase the Applicable Rate and/or fees payable with respect to the
Committed Loans and Commitments of the accepting Lenders (“Permitted
Amendments”) pursuant to procedures reasonably specified by the Agent and
reasonably acceptable to the Borrowers.  Such notice shall set forth (i) the
terms and conditions of the requested Permitted Amendment and (ii) the date on
which such Permitted Amendment is requested to become effective.  Permitted
Amendments shall become effective only with respect to the Committed Loans
and/or Commitments of the Lenders that accept the applicable Loan Modification
Offer (such Lenders, the “Accepting Lenders”) and, in the case of any Accepting
Lender, only with respect to such Lender’s Committed Loans and/or Commitments as
to which such Lender’s acceptance has been made.  Each Borrower, each other Loan
Party and each Accepting Lender shall execute and deliver to the Agent a Loan
Modification Agreement and such other documentation as the Agent shall
reasonably specify to evidence the acceptance of the Permitted Amendments and
the terms and conditions thereof, and the Loan Parties shall also deliver such
resolutions, opinions and other documents as reasonably requested by the Agent. 
The Agent shall promptly notify each Lender as to the effectiveness of each Loan
Modification Agreement.  Each of the parties hereto hereby agrees that (1) upon
the effectiveness of any Loan Modification Agreement, this Agreement shall be
deemed amended to the extent (but only to the extent) necessary to reflect the
existence and terms of the Permitted Amendment evidenced thereby and only with
respect to the Committed Loans and Commitments of the Accepting Lenders as to
which such Lenders’ acceptance has been made and (2) any applicable Lender who
is not an Accepting Lender may be replaced by the Borrowers in accordance with
Section 10.13.


89



--------------------------------------------------------------------------------





In addition, notwithstanding anything to the contrary contained in this Section
10.01 or any other Loan Document, if the Agent and the Borrowers have jointly
identified an obvious error or any error or omission of a technical nature, in
each case, in any provision of the Loan Documents, then the Agent and the
Borrowers shall be permitted to amend such provision without the consent of any
Lender if such amendment, supplement or waiver is delivered in order to cure
ambiguities, omissions, mistakes or defects in such respective Loan Document and
so long as such amendment, supplement or waiver does not adversely affect the
rights of any Lender.

10.02    Notices; Effectiveness; Electronic Communication.
(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:
(i)    if to any Borrower or any other Loan Party, the Agent, the L/C Issuer or
the Swing Line Lender, to the address, facsimile number, electronic mail address
or telephone number specified for such Person on Schedule 10.02; and
(ii)    if to any other Lender, to the address, facsimile number, electronic
mail address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrowers).
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
(b)    Electronic Communications. Notices and other communications to the
Lenders and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail, FpML messaging and Internet or intranet
websites) pursuant to procedures approved by the Agent, provided that the
foregoing shall not apply to notices to any Lender or the L/C Issuer pursuant to
Article II if such Lender or the L/C Issuer, as applicable, has notified the
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Agent or any Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.
Unless the Agent otherwise prescribes, (i) notices and other communications sent
to an e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement) and (ii) notices or communications posted to an Internet or
intranet


90



--------------------------------------------------------------------------------





website shall be deemed received upon the deemed receipt by the intended
recipient at its e-mail address as described in the foregoing clause (i) of
notification that such notice or communication is available and identifying the
website address therefor; provided that, for both clauses (i) and (ii), if such
notice, email or other communication is not sent during the normal business
hours of the recipient, such notice, email or communication shall be deemed to
have been sent at the opening of business on the next business day for the
recipient.
(c)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to any Borrower, any Lender, the L/C Issuer or any
other Person for losses, claims, damages, liabilities or expenses of any kind
(whether in tort, contract or otherwise) arising out of any Borrower’s, any Loan
Party’s or the Agent’s transmission of Borrower Materials through the Platform,
any other electronic platform or electronic messaging service, or through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expense are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party or any of its Related Parties.
(d)    Change of Address, Etc. Each of the Borrowers, the Agent, the L/C Issuer
and the Swing Line Lender may change its address, facsimile or telephone number
for notices and other communications hereunder by notice to the other parties
hereto. Each other Lender may change its address, facsimile or telephone number
for notices and other communications hereunder by notice to the Company, the
Agent, the L/C Issuer and the Swing Line Lender. In addition, each Lender agrees
to notify the Agent from time to time to ensure that the Agent has on record (i)
an effective address, contact name, telephone number, facsimile number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender. Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable law, including United States Federal and
state securities laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to the Borrowers or
their securities for purposes of United States Federal or state securities laws.
(e)    Reliance by Agent, L/C Issuer and Lenders. The Agent, the L/C Issuer and
the Lenders shall be entitled to rely and act upon any notices (including
telephonic Committed Loan Notices, Letter of Credit Applications and Swing Line
Loan Notices) purportedly given by or on behalf of a Borrower even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof. Each Borrower shall indemnify the Agent, the L/C Issuer, each Lender
and the Related Parties of each of


91



--------------------------------------------------------------------------------





them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of such
Borrower, except to the extent such losses, costs, expenses and liabilities
resulted from the gross negligence or willful misconduct of such Person. All
telephonic notices to and other telephonic communications with the Agent may be
recorded by the Agent, and each of the parties hereto hereby consents to such
recording.

10.03    No Waiver; Cumulative Remedies. No failure by any Lender, the L/C
Issuer or the Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder or under any other Loan Document
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided, and provided under
each other Loan Document, are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by law.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the Agent in
accordance with Section 8.02 for the benefit of all the Lenders and the L/C
Issuer; provided, however, that the foregoing shall not prohibit (a) the Agent
from exercising on its own behalf the rights and remedies that inure to its
benefit (solely in its capacity as Agent) hereunder and under the other Loan
Documents, (b) the L/C Issuer or the Swing Line Lender from exercising the
rights and remedies that inure to its benefit (solely in its capacity as L/C
Issuer or Swing Line Lender, as the case may be) hereunder and under the other
Loan Documents, (c) any Lender from exercising setoff rights in accordance with
Section 10.08 (subject to the terms of Section 2.13), or (d) any Lender from
filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to any Loan Party under any Debtor
Relief Law; and provided, further, that if at any time there is no Person acting
as Agent hereunder and under the other Loan Documents, then (i) the Required
Lenders shall have the rights otherwise ascribed to the Agent pursuant to
Section 8.02 and (ii) in addition to the matters set forth in clauses (b), (c)
and (d) of the preceding proviso and subject to Section 2.13, any Lender may,
with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.

10.04    Expenses; Indemnity; Damage Waiver.
(a)    Costs and Expenses. The Borrowers shall pay (i) except as provided in
Section 10.06(b)(iv), all reasonable and documented out-of-pocket expenses
incurred by the Agent and its Affiliates (including the reasonable fees, charges
and disbursements of Moore & Van Allen PLLC, as counsel for the Agent), in
connection with the syndication of the credit facilities provided for herein,
the preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable and
documented out-of-pocket expenses incurred by the L/C Issuer in connection with
the issuance, amendment, renewal or extension of any Letter of Credit or any
demand for payment thereunder and (iii) all reasonable and documented
out-of-pocket expenses incurred by the Agent, any Lender or the L/C Issuer
(including the fees, charges and disbursements of any counsel for the Agent, any
Lender or the L/C Issuer), in connection with the enforcement or protection of
its rights (A) in connection with this Agreement and the other Loan Documents,
including its rights under this Section, or (B) in connection with the Loans
made or Letters of Credit issued hereunder, including all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations


92



--------------------------------------------------------------------------------





in respect of such Loans or Letters of Credit; provided, however, that this
Section 10.04(a) shall not apply with respect to Taxes.
(b)    Indemnification by the Borrowers. Each Borrower shall indemnify the Agent
(and any sub-agent thereof), each Lender and the L/C Issuer, and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including, without
limitation, the fees, charges and disbursements of one primary legal counsel to
the Agent, the Arrangers and their Affiliates and the Lenders and, if required,
one local counsel in each relevant jurisdiction (and, in the case of an actual
or perceived conflict of interest where the Indemnitee informs the Company of
such conflict and retains its own counsel, of one additional counsel for each
such affected Indemnitee), incurred by any Indemnitee or asserted against any
Indemnitee by any Person (including any Borrower or any other Loan Party) other
than such Indemnitee and its Related Parties arising out of, in connection with,
or as a result of (i) the execution or delivery of this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder, the consummation of the transactions contemplated hereby or thereby,
or, in the case of the Agent (and any sub-agent thereof) and its Related Parties
only, the administration of this Agreement and the other Loan Documents,
(ii) any Loan or Letter of Credit or the use or proposed use of the proceeds
therefrom (including any refusal by the L/C Issuer to honor a demand for payment
under a Letter of Credit if the documents presented in connection with such
demand do not strictly comply with the terms of such Letter of Credit),
(iii) any actual or alleged presence or release of Hazardous Materials on or
from any property owned or operated by any Borrower or any of its Subsidiaries,
or any Environmental Liability related in any way to any Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by any Borrower or any
other Loan Party, and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) result from the gross negligence, bad faith or willful misconduct of such
Indemnitee, (y) result from a claim brought by any Borrower against an
Indemnitee for breach in bad faith of such Indemnitee’s obligations hereunder or
under any other Loan Document, if such Borrower has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction or (z) result from any dispute solely among the
Indemnitees other than any claims against an Indemnitee in its capacity or in
fulfilling its role as Agent, L/C Issuer, Arranger or any similar role under
this Agreement or any other Loan Document and other than any claims arising out
of any act or omission of Holdings, the Borrowers or any of their Subsidiaries.
Without limiting the provisions of Section 3.01(c), this Section 10.04(b) shall
not apply with respect to Taxes other than any Taxes that represent losses,
claims, damages, etc. arising from any non-Tax claim.
(c)    Reimbursement by Lenders. To the extent that any Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Agent (or any sub-agent thereof), the L/C
Issuer, the Swing Line Lender or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Agent (or any such sub-agent), the L/C
Issuer, the Swing Line Lender or such Related Party, as the case may be, such
Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought based on each Lender’s share
of the outstanding Loans, unfunded Commitments and participation interests in
Swing Line Loans and L/C Obligations of all Lenders at such time) of such unpaid
amount (including any such unpaid amount in respect of a claim asserted by such
Lender),


93



--------------------------------------------------------------------------------





such payment to be made severally among them based on such Lenders’ Applicable
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought), provided, further that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Agent (or any such sub-agent) or
the L/C Issuer or the Swing Line Lender in its capacity as such, or against any
Related Party of any of the foregoing acting for the Agent (or any such
sub-agent), the L/C Issuer or the Swing Line Lender in connection with such
capacity. The obligations of the Lenders under this subsection (c) are subject
to the provisions of Section 2.12(d).
(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, neither any Loan Party nor any Indemnitee shall assert, and each
party hereby waives, and acknowledges that no other Person shall have, any claim
against any Indemnitee or any Loan Party, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof (except that an Indemnitee may assert,
and does not waive, a claim against any Loan Party, in respect of any such
damages incurred or paid by an Indemnitee to a third party). No Indemnitee
referred to in subsection (b) above shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed to such unintended recipients by such Indemnitee through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby other than for direct or actual damages resulting
from the gross negligence or willful misconduct of such Indemnitee.
(e)    Payments. All amounts due under this Section shall be payable not later
than ten Business Days after written demand therefor.
(f)    Survival. The agreements in this Section and the indemnity provisions of
Section 10.02(e) shall survive the resignation of the Agent, the L/C Issuer and
the Swing Line Lender, the replacement of any Lender, the termination of the
Aggregate Commitments and the repayment, satisfaction or discharge of all the
other Obligations.

10.05    Payments Set Aside. To the extent that any payment by or on behalf of
any Borrower is made to the Agent, the L/C Issuer or any Lender, or the Agent,
the L/C Issuer or any Lender exercises its right of setoff, and such payment or
the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Agent, the L/C Issuer or such
Lender in its discretion) to be repaid to a trustee, receiver or any other
party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and the L/C Issuer severally agrees to pay to
the Agent upon demand its applicable share (without duplication) of any amount
so recovered from or repaid by the Agent, plus interest thereon from the date of
such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Lenders
and the L/C Issuer under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.


94



--------------------------------------------------------------------------------






10.06    Successors and Assigns.
(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither any
Borrower nor any other Loan Party may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the Agent
and each Lender and no Lender may assign or otherwise transfer any of its rights
or obligations hereunder except (i) to an assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section, or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of subsection (f) of this Section (and any other attempted assignment or
transfer by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Agent, the L/C Issuer and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.
(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans (including for
purposes of this subsection (b), participations in L/C Obligations and in Swing
Line Loans) at the time owing to it); provided that any such assignment shall be
subject to the following conditions:
(i)    Minimum Amounts.
(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and/or the Loans at the time owing to it or
contemporaneous assignments to related Approved Funds that equal at least the
amount specified in paragraph (b)(i)(B) of this Section in the aggregate or in
the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned; and
(B)    in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Agent or, if “Trade Date” is
specified in the Assignment and Assumption, as of the Trade Date, shall not be
less than $5,000,000 unless each of the Agent and, so long as no Event of
Default has occurred and is continuing, the Company otherwise consent (each such
consent not to be unreasonably withheld or delayed).
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans;


95



--------------------------------------------------------------------------------





(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:
(A)    the consent of the Company (such consent not to be unreasonably withheld
or delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund;
(B)    the consent of the Agent (such consent not to be unreasonably withheld or
delayed) shall be required if such assignment is to a Person that is not a
Lender, an Affiliate of such Lender or an Approved Fund with respect to such
Lender;
(C)    the consent of the L/C Issuers and the Swing Line Lender (such consent
not to be unreasonably withheld or delayed) shall be required for any
assignment.
(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Agent an Assignment and Assumption, together with a
processing and recordation fee of $3,500; provided, however, that the Agent may,
in its sole discretion, elect to waive such processing and recordation fee in
the case of any assignment. Such processing and recordation fees, together with
the costs and expenses of the Agent incurred in connection with the execution
and delivery of such Assignment and Assumption, shall be paid by either the
assignor or the assignee. The assignee, if it is not a Lender, shall deliver to
the Agent an Administrative Questionnaire.
(v)    No Assignment to Certain Persons. No such assignment shall be made to (A)
any Borrower or any of its Subsidiaries or Affiliates, (B) a natural Person (or
a holding company, investment vehicle or trust for, or owned and operated for
the primary benefit of a natural Person) or (C) any Defaulting Lender or any of
its Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (C).
(vi)    Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrowers and the Agent, the applicable pro
rata share of Committed Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Agent, the L/C Issuer or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Committed Loans and participations
in Letters of Credit and Swing Line Loans in accordance with its Applicable
Percentage. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable law without compliance with the provisions of this paragraph,
then the assignee of such interest


96



--------------------------------------------------------------------------------





shall be deemed to be a Defaulting Lender for all purposes of this Agreement
until such compliance occurs.
Subject to acceptance and recording thereof by the Agent pursuant to
subsection (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with respect to facts and
circumstances occurring prior to the effective date of such assignment; provided
that except to the extent otherwise expressly agreed by the affected parties, no
assignment by a Defaulting Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender. Upon request, and upon receipt of the original Note from the assignor
marked “Cancelled,” each Borrower (at its expense) shall execute and deliver a
Note to the assignee Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this subsection shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with subsection (d)
of this Section.
(c)    Register. The Agent, acting solely for this purpose as an agent of the
Borrowers (and such agency being solely for tax purposes), shall maintain at the
Agent’s Office a copy of each Assignment and Assumption delivered to it (or the
equivalent thereof in electronic form) and a register for the recordation of the
names and addresses of the Lenders, and the Commitments of, and principal
amounts (and stated interest) of the Loans and L/C Obligations owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, and the Borrowers, the Agent and
the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement. The Register shall be available for inspection by any Borrower and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice.
(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrowers or the Agent, sell participations to any Person (other
than a natural Person (or a holding company, investment vehicle or trust for, or
owned and operated for the primary benefit of a natural Person), a Defaulting
Lender or the Borrowers or any of the Borrowers’ Affiliates or Subsidiaries)
(each, a “Participant”) in all or a portion of such Lender’s rights and/or
obligations under this Agreement (including all or a portion of its Commitment
and/or the Loans (including such Lender’s participations in L/C Obligations
and/or Swing Line Loans) owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain the holder of its Loans and owner of its participations or other interest
in any Letter of Credit for all purposes hereunder, (iii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iv) the Borrowers, the Agent, the Lenders and the L/C
Issuer shall continue to deal solely and directly with such Lender in connection
with such Lender’s rights and obligations under this Agreement. For the
avoidance of doubt, each Lender shall be responsible for the indemnity under
Section 10.04(c) without regard to the existence of any participation.


97



--------------------------------------------------------------------------------





Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. Each Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section (it being understood that
the documentation required under Section 3.01(e) shall be delivered to the
Lender who sells the participation); provided that such Participant (A) agrees
to be subject to the provisions of Sections 3.06 and 10.13 as if it were an
assignee under paragraph (b) of this Section and (B) shall not be entitled to
receive any greater payment under Sections 3.01 or 3.04, with respect to any
participation, than the Lender from whom it acquired the applicable
participation would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. Each Lender
that sells a participation agrees, at the Borrowers’ request and expense, to use
reasonable efforts to cooperate with the Borrowers to effectuate the provisions
of Section 3.06 with respect to any Participant. To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 10.08 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 2.13 as though it were a Lender. Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrowers,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant's interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Agent (in its capacity as Agent) shall have no responsibility for
maintaining a Participant Register.
(e)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
(f)    Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time a
Lender acting as L/C Issuer or Swing Line Lender assigns all of its Commitment
and Loans pursuant to subsection (b) above, such Lender may, (i) upon 30 days’
notice to the Company and the Lenders, resign as L/C Issuer and/or (ii) upon 30
days’ notice to the Company, resign as Swing Line Lender. In the event of any
such resignation as L/C Issuer or Swing Line Lender, the Borrowers shall be
entitled to appoint from among the Lenders a successor L/C Issuer or Swing Line
Lender hereunder; provided, however, that no failure by the Borrowers to appoint
any such successor shall affect the resignation of the applicable Lender as L/C
Issuer or Swing Line Lender, as the case may be. Any such appointment


98



--------------------------------------------------------------------------------





of a successor L/C Issuer or Swing Line Lender by the Borrowers pursuant to this
Section 10.06 shall not become effective until acceptance of the appointment by
the successor L/C Issuer or Swing Line Lender. If a Lender resigns as L/C
Issuer, it shall retain all the rights, powers, privileges and duties of the L/C
Issuer hereunder with respect to all Letters of Credit issued by it and
outstanding as of the effective date of its resignation as L/C Issuer and all
L/C Obligations with respect thereto (including the right to require the Lenders
to make Base Rate Loans or fund risk participations in Unreimbursed Amounts
pursuant to Section 2.03(c)). If a Lender resigns as Swing Line Lender, it shall
retain all the rights of the Swing Line Lender provided for hereunder with
respect to Swing Line Loans made by it and outstanding as of the effective date
of such resignation, including the right to require the Lenders to make Base
Rate Loans or fund risk participations in outstanding Swing Line Loans pursuant
to Section 2.04(c). Upon the appointment of a successor L/C Issuer and/or Swing
Line Lender, (a) such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring L/C Issuer or Swing
Line Lender, as the case may be, and (b) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to the
applicable resigning L/C Issuer to effectively assume the obligations of such
L/C Issuer with respect to such Letters of Credit.

10.07    Treatment of Certain Information; Confidentiality. Each of the Agent,
the Lenders and the L/C Issuer agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its Affiliates and to its Related Parties (it being understood that the Persons
to whom such disclosure is made will be informed of the confidential nature of
such Information and instructed to keep such Information confidential), (b) to
the extent required or requested by any regulatory authority purporting to have
jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement (or
any Eligible Assignee invited to be a Lender pursuant to Section 2.14) or (ii)
any actual or prospective counterparty (or its Related Parties) to any swap,
derivative or other transaction under which payments are to be made by reference
to a Borrower and its obligations, this Agreement or payments hereunder, (g) on
a confidential basis to (i) any rating agency in connection with rating a
Borrower or its Subsidiaries or the credit facilities provided hereunder or (ii)
the CUSIP Service Bureau or any similar agency in connection with the issuance
and monitoring of CUSIP numbers or other market identifiers with respect to the
credit facilities provided hereunder, (h) with the consent of a Borrower or (i)
to the extent such Information (x) becomes publicly available other than as a
result of a breach of this Section or (y) becomes available to the Agent, any
Lender, the L/C Issuer or any of their respective Affiliates on a
nonconfidential basis from a source other than a Borrower (only to the extent
that such availability of information is not to the Agent, such Lender, or such
L/C Issuer’s knowledge in breach of the confidentiality requirements provided
herein).
For purposes of this Section, “Information” means all information received from
any Borrower or any Subsidiary (or any Affiliate of a Borrower or any Related
Party of a Borrower or any such Subsidiary or Affiliate) relating to any
Borrower or any Subsidiary or any of their respective businesses, other than any
such information that is available to the Agent, any Lender or the L/C Issuer on
a nonconfidential basis prior to disclosure by any Borrower or any Subsidiary.
Any Person required to maintain the confidentiality of Information as provided
in this Section shall be considered to have complied with its obligation to do
so if


99



--------------------------------------------------------------------------------





such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
Each of the Agent, the Lenders and the L/C Issuer acknowledges that (a) the
Information may include material non-public information concerning a Borrower or
a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable law, including
Federal and state securities laws.

10.08    Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, the L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, the L/C Issuer or any such Affiliate to or for the credit or the account
of any Borrower or any other Loan Party against any and all of the obligations
of such Borrower or such Loan Party now or hereafter existing under this
Agreement or any other Loan Document to such Lender or the L/C Issuer or their
respective Affiliates, irrespective of whether or not such Lender, the L/C
Issuer or Affiliate shall have made any demand under this Agreement or any other
Loan Document and although such obligations of such Borrower or such Loan Party
may be contingent or unmatured or are owed to a branch, office or Affiliate of
such Lender or the L/C Issuer different from the branch, office or Affiliate
holding such deposit or obligated on such indebtedness; provided that in the
event that any Defaulting Lender shall exercise any such right of setoff, (x)
all amounts so set off shall be paid over immediately to the Agent for further
application in accordance with the provisions of Section 2.16 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff. The rights of each Lender, the L/C Issuer and
their respective Affiliates under this Section are in addition to other rights
and remedies (including other rights of setoff) that such Lender, the L/C Issuer
or their respective affiliates may have. Each Lender and the L/C Issuer agrees
to notify the Company and the Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.

10.09    Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable law (the “Maximum Rate”). If the Agent or any Lender
shall receive interest in an amount that exceeds the Maximum Rate, the excess
interest shall be applied to the principal of the Loans or, if it exceeds such
unpaid principal, refunded to the applicable Borrower. In determining whether
the interest contracted for, charged, or received by the Agent or a Lender
exceeds the Maximum Rate, such Person may, to the extent permitted by applicable
law, (a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.

10.10    Counterparts; Integration; Effectiveness; Amendment and Restatement.
(a)    This Agreement and each of the other Loan Documents may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement, the other Loan Documents and
any separate letter agreements with respect to fees payable to the Agent or the
L/C Issuer constitute the


100



--------------------------------------------------------------------------------





entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof. Except as provided in Section 4.01, this
Agreement shall become effective when it shall have been executed by the Agent
and when the Agent shall have received counterparts hereof that, when taken
together, bear the signatures of each of the other parties hereto. Delivery of
an executed counterpart of a signature page of this Agreement by fax
transmission or e-mail transmission (e.g., “pdf” or “tif”) shall be effective as
delivery of a manually executed counterpart of this Agreement or such other Loan
Document or certificate. Without limiting the foregoing, to the extent a
manually executed counterpart is not specifically required to be delivered under
the terms of any Loan Document, upon the request of any party, such fax
transmission or e-mail transmission shall be promptly followed by such manually
executed counterpart.
(b)    The parties to the Existing Credit Agreement each hereby agree that, at
such time as this Agreement shall have become effective pursuant to the terms of
Section 4.01, (i) the Existing Credit Agreement automatically shall be deemed
amended and restated in its entirety by this Agreement, and (ii) the Commitments
under the Existing Credit Agreement and as defined therein automatically shall
be replaced with the Commitments hereunder. This Agreement is not a novation of
the Existing Credit Agreement.

10.11    Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the Agent and
each Lender, regardless of any investigation made by the Agent or any Lender or
on their behalf and notwithstanding that the Agent or any Lender may have had
notice or knowledge of any Default at the time of any Credit Extension, and
shall continue in full force and effect as long as any Loan or any other
Obligation hereunder shall remain unpaid or unsatisfied or any Letter of Credit
shall remain outstanding.

10.12    Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this Section
10.12, if and to the extent that the enforceability of any provisions in this
Agreement relating to Defaulting Lenders shall be limited by Debtor Relief Laws,
as determined in good faith by the Agent, the L/C Issuer or the Swing Line
Lender, as applicable, then such provisions shall be deemed to be in effect only
to the extent not so limited.

10.13    Replacement of Lenders. If the Borrowers are entitled to replace a
Lender pursuant to the provisions of Section 3.06, or if any Lender is a
Defaulting Lender or a Non-Consenting Lender, or if a Lender is not an Accepting
Lender under Section 10.01, then the Borrowers may, at their sole expense and
effort, upon notice to such Lender and the Agent, require such Lender to assign
and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 10.06), all of its
interests, rights (other than its existing rights to payments pursuant to
Sections 3.01 and 3.04) and obligations under this Agreement and the related
Loan Documents to an Eligible Assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment), provided
that:


101



--------------------------------------------------------------------------------





(a)    the Borrowers shall have paid to the Agent the assignment fee (if any)
specified in Section 10.06(b);
(b)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrowers (in the case of all other amounts);
(c)    in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;
(d)    such assignment does not conflict with applicable laws; and
(e)    in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.

10.14    Governing Law; Jurisdiction; Etc.
(a)    GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (EXCEPT, AS TO
ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
(b)    SUBMISSION TO JURISDICTION. EACH BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION,
LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY,
WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE AGENT, ANY LENDER, THE
L/C ISSUER, OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR
THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN
NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT
OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES
HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH
COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION,


102



--------------------------------------------------------------------------------





LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT THE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE TO BRING ANY
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST ANY BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF
ANY JURISDICTION.
(c)    WAIVER OF VENUE. EACH BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.
(d)    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

10.15    Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

10.16    No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
each Borrower and each other Loan Party acknowledges and agrees that: (i) (A)
the arranging and other services regarding this Agreement provided by the Agent,
the Arrangers and the Lenders are arm’s-length commercial transactions between
each Borrower, each other Loan Party and their respective Subsidiaries and
Affiliates, on the one hand, and the Agent, the Arrangers and the Lenders, on
the other hand, (B) each of the Borrowers and the other Loan Parties has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate, and (C) each Borrower and each other Loan Party is
capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) the Agent, each Arranger and each Lender is and has been
acting solely as a principal and, except as expressly agreed in writing by the


103



--------------------------------------------------------------------------------





relevant parties, has not been, is not, and will not be acting as an advisor,
agent or fiduciary for any Borrower, any other Loan Party or any of their
respective Subsidiaries and Affiliates, or any other Person and (B) neither the
Agent, any Arranger nor any Lender has any obligation to any Borrower, any other
Loan Party or any of their respective Subsidiaries and Affiliates with respect
to the transactions contemplated hereby except those obligations expressly set
forth herein and in the other Loan Documents; and (iii) the Agent, the Arrangers
and the Lenders and their respective Affiliates may be engaged in a broad range
of transactions that involve interests that differ from those of the Borrowers,
the other Loan Parties and their respective Subsidiaries and Affiliates, and
neither the Agent, any Arranger nor any Lender has any obligation to disclose
any of such interests to any Borrower, any other Loan Party or any of their
respective Subsidiaries and Affiliates. To the fullest extent permitted by law,
each of the Borrowers and each other Loan Party hereby waives and releases any
claims that it may have against the Agent, the Arrangers or any Lender with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

10.17    Electronic Execution of Assignments and Certain Other Documents. The
words “execute,” “execution,” “signed,” “signature,” and words of like import in
or related to any document to be signed in connection with this Agreement, any
other document executed in connection herewith and the transactions contemplated
hereby (including without limitation Assignment and Assumptions, amendments or
other modifications, Committed Loan Notices, Swing Line Loan Notices, waivers
and consents) shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Agent, or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act; provided that notwithstanding anything contained herein to the contrary the
Agent is under no obligation to agree to accept electronic signatures in any
form or in any format unless expressly agreed to by the Agent pursuant to
procedures approved by it; provided further without limiting the foregoing, upon
the request of any party, any electronic signature shall be promptly followed by
such manually executed counterpart.

10.18    USA PATRIOT Act. Each Lender that is subject to the Act (as hereinafter
defined) and the Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrowers that pursuant to the requirements of the USA PATRIOT Act
(Title III of Pub. L. 107‑56 (signed into law October 26, 2001)) (the “Act”), it
is required to obtain, verify and record information that identifies the Loan
Parties, which information includes the name and address of the Loan Parties and
other information that will allow such Lender or the Agent, as applicable, to
identify the Loan Parties in accordance with the Act. The Borrowers shall,
promptly following a request by the Agent or any Lender, provide all
documentation and other information that the Agent or such Lender requests in
order to comply with its ongoing obligations under applicable “know your
customer” and anti-money laundering rules and regulations, including the Act.

10.19    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions    . Solely to the extent any Lender or L/C Issuer that is an EEA
Financial Institution is a party to this Agreement and notwithstanding anything
to the contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any Lender or L/C Issuer that is an EEA Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the write-down and conversion powers of an EEA Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:


104



--------------------------------------------------------------------------------





(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender or L/C Issuer that is an EEA Financial Institution;
and
(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.



ARTICLE XI.    

GUARANTY

11.01    Guaranty    . Each Guarantor hereby guarantees to each Lender, each L/C
Issuer and each other holder of the Obligations as hereinafter provided, as
primary obligor and not as surety, the prompt payment of the Obligations in full
when due (whether at stated maturity, as a mandatory prepayment, by
acceleration, as a mandatory cash collateralization or otherwise) strictly in
accordance with the terms thereof. Each Guarantor hereby further agrees that if
any of the Obligations are not paid in full when due (whether at stated
maturity, as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise), such Guarantor will promptly pay the same,
without any demand or notice whatsoever, and that in the case of any extension
of time of payment or renewal of any of the Obligations, the same will be
promptly paid in full when due (whether at extended maturity, as a mandatory
prepayment, by acceleration, as a mandatory cash collateralization or otherwise)
in accordance with the terms of such extension or renewal.
Notwithstanding any provision to the contrary contained herein or in any other
of the Loan Documents or the other documents relating to the Obligations, the
obligations of the Guarantors under this Guaranty and the other Loan Documents
shall not exceed an aggregate amount equal to the largest amount that would not
render such obligations subject to avoidance under applicable Debtor Relief
Laws.

11.02    Obligations Unconditional    .
The obligations of the Guarantors under this Guaranty are absolute and
unconditional, irrespective of the value, genuineness, validity, regularity or
enforceability of any of the Loan Documents or other documents relating to the
Obligations, or any substitution, release, impairment or exchange of any other
guarantee of or security for any of the Obligations, and, to the fullest extent
permitted by applicable law, irrespective of any other circumstance whatsoever
which might otherwise constitute a legal or equitable discharge or defense of a
surety or guarantor (other than payment), it being the intent of this Section
11.02 that the obligations of the Guarantors hereunder shall be absolute and
unconditional under any and all circumstances. Each Guarantor agrees that it
shall have no right of subrogation, indemnity, reimbursement or contribution
against the Borrowers for amounts paid under this Guaranty until such time as
the Obligations


105



--------------------------------------------------------------------------------





have been paid in full and the Commitments have expired or terminated. Without
limiting the generality of the foregoing, it is agreed that, to the fullest
extent permitted by Law, the occurrence of any one or more of the following
shall not alter or impair the liability of any Guarantor hereunder, which shall
remain absolute and unconditional as described above:


(a)    at any time or from time to time, without notice to the Guarantors, the
time for any performance of or compliance with any of the Obligations shall be
extended, or such performance or compliance shall be waived;
(b)    any of the acts mentioned in any of the provisions of any of the Loan
Documents or other documents relating to the Obligations shall be done or
omitted;
(c)    the maturity of any of the Obligations shall be accelerated, or any of
the Obligations shall be modified, supplemented or amended in any respect, or
any right under any of the Loan Documents or other documents relating to the
Obligations shall be waived or any other guarantee of any of the Obligations or
any security therefor shall be released, impaired or exchanged in whole or in
part or otherwise dealt with;
(d)    any Lien granted to, or in favor of, the Agent or any other holder of the
Obligations as security for any of the Obligations shall fail to attach or be
perfected; or
(e)    any of the Obligations shall be determined to be void or voidable
(including, without limitation, for the benefit of any creditor of a Guarantor)
or shall be subordinated to the claims of any Person (including, without
limitation, any creditor of a Guarantor).
With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest and all notices
whatsoever, and any requirement that the Agent or any other holder of the
Obligations exhaust any right, power or remedy or proceed against any Person
under any of the Loan Documents or any other document relating to the
Obligations, or against any other Person under any other guarantee of, or
security for, any of the Obligations.



11.03    Reinstatement    . The obligations of the Guarantors under this
Guaranty shall be automatically reinstated if and to the extent that for any
reason any payment by or on behalf of any Person in respect of the Obligations
is rescinded or must be otherwise restored by any holder of any of the
Obligations, whether as a result of any Debtor Relief Law or otherwise, and each
Guarantor agrees that it will indemnify the Agent and each other holder of the
Obligations on demand for all reasonable costs and expenses (including, without
limitation, the fees, charges and disbursements of counsel) incurred by the
Agent or such holder of the Obligations in connection with such rescission or
restoration, including any such costs and expenses incurred in defending against
any claim alleging that such payment constituted a preference, fraudulent
transfer or similar payment under any Debtor Relief Law.

11.04    Certain Additional Waivers    . Each Guarantor agrees that it shall
have no right of recourse to security for the Obligations, except through the
exercise of rights of subrogation pursuant to Section 11.02.

11.05    Remedies    . Each Guarantor agrees that, to the fullest extent
permitted by Law, as between the Guarantors, on the one hand, and the Agent and
the other holders of the Obligations, on the other hand, the Obligations may be
declared to be forthwith due and payable as specified in Section 8.02 (and shall
be deemed to have become automatically due and payable in the circumstances
specified in


106



--------------------------------------------------------------------------------





Section 8.02) for purposes of Section 11.01 notwithstanding any stay, injunction
or other prohibition preventing such declaration (or preventing the Obligations
from becoming automatically due and payable) as against any other Person and
that, in the event of such declaration (or the Obligations being deemed to have
become automatically due and payable), the Obligations (whether or not due and
payable by any other Person) shall forthwith become due and payable by the
Guarantors for purposes of Section 11.01.

11.06    Guaranty of Payment; Continuing Guaranty    . The guarantee in this
Guaranty is a guaranty of payment and not of collection, is a continuing
guarantee, and shall apply to the Obligations whenever arising.

11.07    Further Agreements    . Each Guarantor agrees that neither the Agent
nor any other holder of the Obligations will have any obligation to investigate
the financial condition or affairs of the Borrowers for the benefit of such
Guarantor nor to advise such Guarantor of any fact respecting, or any change in,
the financial condition or affairs of the Borrowers which might come to the
knowledge of the Agent or any holder of the Obligations at any time, whether or
not the Agent or such holder of the Obligations knows or believes or has reason
to know or believe that any such fact or change is unknown to such Guarantor or
might (or does) materially increase the risk of such Guarantor as a Guarantor or
might (or would) affect the willingness of such Guarantor to continue as a
guarantor with respect to the Obligations.

11.08    Additional Liability of Guarantors    . If any Guarantor is or becomes
liable for any indebtedness owing by any Borrower to the Agent or any holder of
the Obligations by endorsement or otherwise other than under this Guaranty, such
liability shall not be in any manner impaired or reduced hereby but shall have
all and the same force and effect it would have had if this Guaranty had not
existed and such Guarantor’s liability hereunder shall not be in any manner
impaired or reduced thereby.





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
ALEXANDER & BALDWIN, LLC
By: /s/ Paul K. Ito
Name: Paul K. Ito
Title: Authorized Signatory
GRACE PACIFIC LLC
By: /s/ Gordon C.K. Yee
Name: Gordon C.K. Yee
Title: President
ALEXANDER & BALDWIN, LLC, SERIES R
By: /s/ Paul K. Ito
Name: Paul K. Ito


107



--------------------------------------------------------------------------------





Title: Senior Vice President, Chief Financial Officer and Treasurer
ALEXANDER & BALDWIN, LLC, SERIES T
By: /s/ Paul K. Ito
Name: Paul K. Ito
Title: Controller
ALEXANDER & BALDWIN, LLC, SERIES M
By: /s/ Christopher Benjamin
Name: Christopher Benjamin
Title: President, Chief Executive Officer, Secretary and Treasurer








SECOND AMENDED AND RESTATED CREDIT AGREEMENT
ALEXANDER & BALDWIN, LLC



--------------------------------------------------------------------------------





GUARANTORS:            ALEXANDER & BALDWIN, INC.
By: /s/ Paul K. Ito
Name: Paul K. Ito
Title: Senior Vice President and Treasurer
A&B II, LLC
By: /s/ Paul K. Ito
Name: Paul K. Ito
Title: Treasurer




SECOND AMENDED AND RESTATED CREDIT AGREEMENT
ALEXANDER & BALDWIN, LLC



--------------------------------------------------------------------------------





BANK OF AMERICA, N.A.,
as Agent


By: /s/ Brenda Schriner
Name: Brenda Schriner
Title: Vice President




SECOND AMENDED AND RESTATED CREDIT AGREEMENT
ALEXANDER & BALDWIN, LLC



--------------------------------------------------------------------------------






BANK OF AMERICA, N.A.,
as a Lender, L/C Issuer and Swing Line Lender


By: /s/ Mark N. Crawford
Name: Mark N. Crawford
Title: Senior Vice President


SECOND AMENDED AND RESTATED CREDIT AGREEMENT
ALEXANDER & BALDWIN, LLC



--------------------------------------------------------------------------------





FIRST HAWAIIAN BANK,
as a Lender and L/C Issuer


By: /s/ Darlene N. Blakeney
Name: Darlene N. Blakeney
Title: Vice President


SECOND AMENDED AND RESTATED CREDIT AGREEMENT
ALEXANDER & BALDWIN, LLC



--------------------------------------------------------------------------------





WELLS FARGO BANK, NATIONAL ASSOCIATION,
as a Lender


By: /s/ Kevin A. Stacker
Name: Kevin A. Stacker
Title: Senior Vice President


SECOND AMENDED AND RESTATED CREDIT AGREEMENT
ALEXANDER & BALDWIN, LLC



--------------------------------------------------------------------------------





AMERICAN AGCREDIT, PCA,
as a Lender


By: /s/ Janice T. Thede
Name: Janice T. Thede
Title: Vice President




SECOND AMENDED AND RESTATED CREDIT AGREEMENT
ALEXANDER & BALDWIN, LLC



--------------------------------------------------------------------------------





U.S. BANK NATIONAL ASSOCIATION,
as a Lender


By: /s/ Martin Burkland
Name: Martin Burkland
Title: Senior Vice President




SECOND AMENDED AND RESTATED CREDIT AGREEMENT
ALEXANDER & BALDWIN, LLC



--------------------------------------------------------------------------------





AMERICAN SAVINGS BANK, F.S.B.,
as a Lender


By: /s/ Edward Chin
Name: Edward Chin
Title: First Vice President




SECOND AMENDED AND RESTATED CREDIT AGREEMENT
ALEXANDER & BALDWIN, LLC



--------------------------------------------------------------------------------





BANK OF HAWAII,
as a Lender


By: /s/ Nicole Matsuo
Name: Nicole Matsuo
Title: Vice President




SECOND AMENDED AND RESTATED CREDIT AGREEMENT
ALEXANDER & BALDWIN, LLC



--------------------------------------------------------------------------------





JPMORGAN CHASE BANK, N.A.,
as a Lender


By: /s/ Ryan M. Dempsey
Name: Ryan M. Dempsey
Title: Authorized Officer




SECOND AMENDED AND RESTATED CREDIT AGREEMENT
ALEXANDER & BALDWIN, LLC



--------------------------------------------------------------------------------





CENTRAL PACIFIC BANK,
as a Lender


By: /s/ Carl Morita
Name: Carl Morita
Title: Vice President


SECOND AMENDED AND RESTATED CREDIT AGREEMENT
ALEXANDER & BALDWIN, LLC



--------------------------------------------------------------------------------





GOLDMAN SACHS BANK USA,
as a Lender


By: /s/ Annie Carr
Name: Annie Carr
Title: Authorized Signatory




SECOND AMENDED AND RESTATED CREDIT AGREEMENT
ALEXANDER & BALDWIN, LLC

